


Exhibit 10.1


Confidential information in the schedules and exhibits to this agreement has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to a Confidential Treatment Request


ASSET PURCHASE AGREEMENT
BY AND AMONG
MERITAGE HOMES CORPORATION
BK RESIDENTIAL CONSTRUCTION, LLC
LEGENDARY REALTY & MARKETING, INC.
RICHARD B. MEANS
SHERRY M. MEANS AS TRUSTEE OF THE MEANS GIFT TRUST U/T/D DECEMBER 30, 2012
STEVEN K. TAYLOR
AND THE OTHER SELLER INDEMNITORS NAMED HEREIN
DATED JULY 10, 2014






--------------------------------------------------------------------------------

Table of Contents

ARTICLE I
Purchase and Sale of Assets
1
1.1
Closing
1
1.2
Assets to be Purchased
1
1.3
Assets Not Being Transferred
2
1.4
Liabilities
2
1.5
Purchase Price; Earn-Out; and Adjustment
5
1.6
Allocation of Purchase Price
10
1.7
Withholding Tax
11
1.8
Risk of Loss
12
ARTICLE II
Conduct Pending The Closing
12
2.1
Conduct of Business Pending the Closing
12
2.2
Notification of Certain Matters
12
2.3
No Negotiations
13
2.4
Public Announcements
13
2.5
Confidentiality
13
2.6
Consents and Further Assurances
13
2.7
Right to Enter and Inspect
14
2.8
Tax Certificates
15
2.9
Contemplated Transfer and Exercise of Option-Additional Selling Party
15
ARTICLE III
Additional Agreements
15
3.1
Employment
15
3.2
Charter Amendment and Cancellation of Affiliate Agreements
16
3.3
Independent Auditors
17
3.4
Selling Parties’ Representative
17
3.5
Warranty Administration
17
3.6
Real Property Assets and Real Estate Escrow
18
3.7
Title Matters
20
3.8
Selling Parties as Agent for Homes Under Construction and Contract
22
3.9
Continuation of Insurance
22
3.1
Development Funding Obligations
23
3.11
Additional Real Property
23
3.12
Repurchase of Certain Lots
23
 
 
 
ARTICLE IV
Conditions
23
4.1
Conditions to Obligations of all Parties
23
4.2
Conditions to Obligation of Selling Parties
24
4.3
Conditions to Obligations of Buyer
24
ARTICLE V
Closing
26
5.1
Selling Parties’ Obligations
26
5.2
Buyer’s Obligations
27
5.3
Transfer Fees, Title Costs, and Closing Costs and Other Fees; Prorations
28
ARTICLE VI
Representations and Warranties, Indemnification
29
6.1
Representations and Warranties of Buyer
29
6.2
Representations and Warranties of Selling Parties
29
6.3
Survival of Representations and Warranties
29
6.4
Indemnification of Buyer by Selling Parties
29





--------------------------------------------------------------------------------

Table of Contents

6.5
Indemnification of Selling Parties by Buyer
30
6.6
Procedure for Indemnification of Third Party Claim and Litigation
30
6.7
Additional Provisions
31
ARTICLE VII
Termination/Remedies
34
7.1
Termination
34
7.2
Effect of Termination
34
7.3
Specific Performance
34
ARTICLE VIII
General Provisions
34
8.1
Notices
34
8.2
Counterparts
36
8.3
Governing Law
36
8.4
Dispute Resolution
36
8.5
Assignment
36
8.6
Gender and Number
36
8.7
Schedules and Exhibits
37
8.8
Waiver of Provisions
37
8.9
Costs
37
8.1
Amendment
37
8.11
Severability
37
8.12
Binding Effect
37
8.13
Construction
37
8.14
Time Periods
37
8.15
Headings
38
8.16
Access to Records
38
8.17
Entire Agreement
38
8.18
No Third-Party Beneficiaries
38







ASSET PURCHASE AGREEMENT APPENDICES
Appendix I    Definitions
Appendix II    Representations and Warranties of Buyer
Appendix III    Representations and Warranties of Selling Parties
Asset Purchase Agreement Exhibits
Exhibit A    Non-Disclosure and Non-Compete Agreement
Exhibit B    Sample Earn-Out Calculation
Exhibit C     Dispute Resolution Procedures
Exhibit D    Form(s) of Limited Warranty Deed
Exhibit E    Assignment and Assumption Agreement (Contract and Lease Forms)
Exhibit F     Assignment of Intellectual Property
Exhibit G    Bill of Sale and Assignment Agreement




--------------------------------------------------------------------------------

Table of Contents

Asset Purchase Agreement Schedules
APA Schedule 1.3        Other Excluded Assets
APA Schedule 1.4A(1)     Sample Balance Sheet
APA Schedule 2.1        Conduct of Business Pending Closing
APS Schedule 2.6        Costs of Licenses and Permits
APA Schedule 3.1        Vacation Accruals
APA Schedule 3.6A(6)    Affiliate Property
APA Schedule 3.7A        Real Property Assets; Title Reports; Surveys
APA Schedule 3.7C         Disapproved Title Exceptions




--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of July 10, 2014, by
and among MERITAGE HOMES CORPORATION, a Maryland corporation (“Buyer”), on the
one hand; and BK RESIDENTIAL CONSTRUCTION, LLC a Georgia limited liability
company and LEGENDARY REALTY & MARKETING, INC., a Georgia corporation (together,
“Seller”), its owners RICHARD B. MEANS (“Means”) and Sherry M. Means as Trustee
of THE MEANS GIFT TRUST U/T/D DECEMBER 30, 2012 (the “Members”), and key
principal STEVEN K. TAYLOR (“Taylor”, and together with all such Seller parties,
collectively, the “Selling Parties”), on the other hand.
RECITALS
A.    Seller owns and operates land and lot development, homebuilding, and home
sales operations in the States of Georgia, North Carolina and South Carolina
(collectively, the “Business”). The Members control Seller.
B.    Each of the Selling Parties either (i) has a direct ownership interest in
Seller, (ii) is an entity that provides significant services to Seller, or (iii)
is a principal decision-maker of Seller, and will benefit from the transactions
contemplated by this Agreement.
C.    Pursuant to this Agreement, Buyer will acquire certain assets of the
Business, subject to certain enumerated liabilities and other obligations of the
Business.
D.    In connection therewith, each Selling Party has agreed to execute, deliver
and perform the Non-Disclosure and Non-Compete Agreement in the form of Exhibit
A hereto (the “Non-Disclosure and Non-Compete Agreement”).
E.    As used in this Agreement, the capitalized terms not defined in text shall
have the meanings ascribed to them in Appendix I.
In consideration of the covenants and mutual agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in reliance upon the representations and warranties
contained herein, the parties agree as follows:
ARTICLE I
Purchase and Sale of Assets
1.1    Closing. The closing of the purchase and sale of the Business (the
“Closing”) shall take place within three (3) business days following
satisfaction or waiver of the conditions set forth in Article IV, or such other
time and place as agreed to between Buyer and Seller no less than three (3)
business days prior to an anticipated Closing. The anticipated closing date is
August 1, 2014. The day on which the Closing actually occurs is herein sometimes
referred to as the “Closing Date”, and the transaction contemplated hereby shall
be effective for tax and accounting purposes at 11:59 PM Eastern Time on the
Closing Date (the “Effective Time”).




--------------------------------------------------------------------------------




1.2    Assets to be Purchased. Upon the terms and subject to the conditions set
forth herein, and in reliance on the respective representations and warranties
of the parties contained herein, at the Closing, Seller agrees to sell, convey,
grant, assign, and transfer to Buyer, and Buyer agrees to purchase and acquire,
all of Seller’s (and subject to Section 3.6A, the Selling Parties’) right, title
and interest in and to all assets, properties, or rights of every nature, kind,
description, tangible and intangible (including goodwill), wherever located and
whether real, personal or mixed, whether accrued, contingent or otherwise and
whether now existing or hereinafter acquired (including prospective pipeline
transactions and arrangements, which relate to, or are used or held for use in
connection with, the Business, including, but not limited to the Real Property
Assets and the Personal Property Assets, and also to include all rights and
title to the ongoing operations of the Seller’s dedicated sales affiliate
Legendary Realty & Marketing, Inc. whether by acquisition of ownership interests
or via an asset acquisition (all such assets other than the Excluded Assets, the
“Acquired Assets”).
1.3    Assets Not Being Transferred. Notwithstanding the foregoing, Seller shall
retain and Buyer will not purchase the following assets (the “Excluded Assets”):
1.    all of Seller’s right, title and interest under or related to this
Agreement and the other Transaction Agreements, including, without limitation,
the consideration delivered pursuant to this Agreement;
2.    Seller’s Cash and Cash Equivalents;
3.    original accounting and financial records of Seller;
4.    books, instruments, papers and records that relate exclusively to Excluded
Assets or Excluded Liabilities;
5.    all insurance policies and rights (including deposits, rebates or refunds)
thereunder which shall expressly include as Excluded Assets the errors and
omissions/builder’s risk policies, benefits under liability policies, and all
prepaid insurance (subject to Seller’s covenants referenced in Section 3.8 and
Section 3.9 below);
6.    deferred Taxes and claims for refund of refund of Taxes;
7.    assets under Employee Benefit Plans; and
8.    the assets listed on APA Schedule 1.3.
1.4    Liabilities.
A.    Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Buyer will assume from and after the Effective Time
and perform and pay when due, only the following Liabilities (the “Assumed
Liabilities”):

2



--------------------------------------------------------------------------------




1.    Those certain operating liabilities reflected on the Final Closing Balance
Sheet consisting of the following line items within “Current Liabilities”:
“Accounts Payable”, “Earnest Money”, and “Accrued Rent Expenses” (the “Balance
Sheet Operating Liabilities”) as per the sample balance sheet of the Business as
of May 31, 2014 attached as APA Schedule 1.4A(1) (the “Sample Balance Sheet”),
as to be brought forward and reaffirmed on the Preliminary Closing Balance Sheet
described below as reflecting on a pro forma basis, among the categories
thereon, the Acquired Assets and Balance Sheet Operating Liabilities in
accordance with accounting principles generally accepted in the United States
(“GAAP”) except to the extent specific procedures alternate to GAAP are
expressly identified on such APA Schedule 1.4A(1), and, without limitation of
the foregoing, Balance Sheet Operating Liabilities shall expressly exclude (i)
Excluded Liabilities (as defined below), (ii) any Indebtedness of Seller,
whether to third parties, Selling Parties or affiliates or associates thereof,
(iii) Taxes of any kind, and (iv) any warranty obligations and reserves, which
will be handled in the manner set forth in Section 3.5;
2.    the obligations under the Acquired Non-Real Estate Contracts and Existing
Real Estate Contracts to the extent listed on Schedules 3.12(3) and 3.13 and
properly assigned to Buyer or otherwise utilized by Buyer subject to Section 2.6
below, and performed or arising out of events occurring after the Closing Date
(excluding any Continuing Liabilities as more fully described in Section 1.4C.
below);
3.    The Assumed Employee Liabilities described in Section 3.1 below; and
4.    Buyer’s agreement to pay directly, or reimburse applicable Selling Parties
for, certain fees, expenses, Taxes, or other items but only if and to the extent
expressly contemplated herein.
B.    Excluded Liabilities. Buyer shall not assume, acquire, or be responsible
for any Liabilities of Selling Parties or any of their affiliates or associates
other than the Assumed Liabilities (the “Excluded Liabilities”). Seller will,
and each of the Selling Parties agree to cause Seller to, fully and timely
discharge or cause the discharge of all Excluded Liabilities in accordance with
their terms. Without limiting the generality of the foregoing, Excluded
Liabilities shall include, but not be limited to, any obligation or liability of
the Business or a Selling Party arising out of or related to the following or
which arises as a result of the Closing:
1.    houses, units, subdivisions or projects developed or constructed or under
development or construction, including obligations under any land acquisition,
project development, land use, bonding, engineering or architectural contracts
or obligations, or otherwise, and any warranty, construction defect or other
claims, that in each case arise from, relate or pertain to pre-Closing acts,
ownership, operations, actions or omissions of the Business or the Selling
Parties, except and only to the

3



--------------------------------------------------------------------------------




extent Balance Sheet Operating Liabilities related to such items are reflected
on the Final Closing Balance Sheet;
2.    (i) Taxes relating, directly or indirectly, to the Business, the Acquired
Assets or the Assumed Liabilities, in each instance with respect to, arising
from, or regarding any tax period, or portion thereof, ending on or prior to the
Closing Date, (ii) Taxes of or with respect to any Selling Party, including but
not limited to any Tax relating, directly or indirectly, to the Excluded Assets
or the Excluded Liabilities, (iii) Taxes that arise out of the consummation of
the transactions contemplated in this Agreement (subject again to any specific
agreement by Buyer to bear a portion of any such Taxes expressly set forth
herein), (iv) Taxes that are the responsibility of the Selling Parties, as
contemplated in Section 5.3B, (v) Taxes that may be deemed, or treated as
assumed by, or transferred to, Buyer or any of its affiliates, pursuant to any
doctrine of successor or transferee liability, de factor merger, or otherwise by
operation of Law or contract, (vi) Taxes relating to, or arising from, any
breach by any Seller Party of any provision of this Agreement or (vii) any
roll-back taxes relating to the Acquired Assets or any other property previously
owned by the Selling Parties;
3.    any Employee Benefit Plan providing benefits to any present or former
employee, officer, director, independent contractor or consultant of Seller;
4.    except for the Assumed Employee Liabilities as set forth in Section 3.1,
any present or former employees, officers, directors, independent contractors or
consultants of Seller, including, without limitation, any claims for wages or
other benefits, bonuses, accrued vacation, workers’ compensation, severance,
retention, termination or other payments;
5.    pre-Closing compliance with any Laws, including any Environmental Laws, or
violations thereof;
6.    any litigation, arbitration, mediation, and other claims or demands of any
nature involving, related to or arising from the Selling Parties or from the
pre-Closing operation of the Business; and
7.    the negotiation, preparation, investigation and performance of this
Agreement, the other Transaction Agreements and the transactions contemplated
hereby and thereby, including, without limitation, fees and expenses of Selling
Parties’ counsel, accountants, consultants, advisers and others; costs required
to be paid by the Selling Parties hereunder or under the Transaction Agreements,
including those referenced in Sections 2.6 and 5.3; costs, including any
prepayment penalties, relating to the repayment of Indebtedness; and any
severance, change in control, bonus or other payments to employees, independent
contractors or others in the employ of Seller.
C.    Continuing Liabilities. For avoidance of doubt,

4



--------------------------------------------------------------------------------




1.    Liabilities that give rise or relate to damages for personal liability,
breach of contract, violation of Law or similar issues, that arise out of
actions or omissions of the Selling Parties or the Business which commenced
prior to the Closing Date and that are continued by Buyer thereafter shall be
the obligation of Selling Parties unless and until Buyer is notified of the
action or omission giving rise to Liability, the action or omission is curable,
and Buyer has had an opportunity to cure the violation (“Continuing
Liabilities”), and in such event Buyer shall be responsible only for Liabilities
that arise after the action or omission reasonably should have been cured, and
any out-of-pocket costs or expenses to cure the action or omission shall be
Excluded Liabilities; and
2.    Disclosure of Liabilities on a disclosure schedule attached hereto (other
than APA Schedule 1.4.A(1)) shall in no way affect Selling Parties’
responsibilities hereunder relating to Excluded Liabilities.
1.5    Purchase Price; Earn-Out; and Adjustment.
A.    Purchase Price. As purchase price for the Acquired Assets, Seller will be
paid at Closing the following consideration (the “Purchase Price”), which shall
be subject to adjustment as provided herein subject to the other provisions of
this Agreement, and which Buyer will pay to Seller, in immediately available
funds, the sum of the items (1) (as shown on the Preliminary Balance Sheet) and
(2) below reduced by the sum of the items in (3) and (4) (each as shown on the
Preliminary Balance Sheet), and further reduced by the sum of the items in (5)
and (6) below (such payment, the “Closing Payment”), as the amount thereof may
be later adjusted based on the Final Closing Balance Sheet per the procedures in
Section 1.5C below:
1.    the book value of the Acquired Assets minus the amount of Seller’s Cash
and Cash Equivalents, in each case, determined in accordance with GAAP, as to be
estimated on the Preliminary Closing Balance Sheet and conclusively shown on the
Final Closing Balance Sheet
2.    a Premium of $45,000,000 (the “Premium”)
3.    all Indebtedness of Seller, whether to a third party, Selling Party or
affiliate or associate thereof, encompassing the line items “Construction
Loans”, “Short Term Notes Payable-Member” and “Note Payable-Member” as to be
estimated on the Preliminary Closing Balance Sheet and conclusively shown on the
Final Closing Balance Sheet, to be paid off by Buyer at Closing and treated as
Purchase Price consideration; provided, however, (i) Buyer shall have no
obligation to pay off any indebtedness of Seller to the extent it exceeds the
sum of the aggregate amounts determined under clause (1) – (2) above and (ii)
any prepayment penalty or similar charge shall be paid by Seller from its
existing cash balances (or otherwise serve as a reduction to the Purchase Price)

5



--------------------------------------------------------------------------------




4.    the sum of the Balance Sheet Operating Liabilities and Assumed Employee
Liabilities, as to be estimated on the Preliminary Closing Balance Sheet and
conclusively shown on the Final Closing Balance Sheet
5.    $500,000 representing the Holdback Fund (described in subsection D below)
6.    $1,000,000 representing the Warranty Fund (described in Section 3.5)
In addition, Buyer shall pay to Seller the Earn-out payments, if any, as
contemplated in Section 1.5B. The Purchase Price shall include any amounts from
the Holdback Fund and Warranty Fund only to the extent eventually paid to
Seller.
B.    Earn-Out. In addition to the foregoing, Seller will receive from Buyer
deferred payments, to the extent earned, in an amount equal to the sum of (i)
10.8% of the Pre-Tax Net Income of the Business plus (ii) an additional 9.2% of
the Pre-Tax Net Income of the Business in excess of $30,816,000, determined in
accordance with GAAP subject to the mutually agreed pro forma adjustments
described below, for each Earn-Out Period as provided below and such payments
will be a component of the Purchase Price (collectively, the “Earn-Out
Payments”).  Notwithstanding the foregoing, (i) if at any time during any
12-month Earn-Out Period Steven K. Taylor ceases to be employed by Buyer by
virtue of his resignation without “Good Reason” (as such term is defined in his
Employment Agreement with Buyer) or by a termination by Buyer with Cause (as
defined in Appendix I), fifty percent (50%) of the Earn-Out Payment for that
Earn-Out Period and fifty percent (50%) of any Earn-Out Payment for all
remaining Earn-Out Periods will be forfeited, (ii) if at any time during any
12-month Earn-Out Period Patrick B. Madden ceases to be employed by Buyer by
virtue of his resignation without “Good Reason” (as such term is defined in his
Employment Agreement with Buyer) or by a termination by Buyer with Cause (as
defined in Appendix I), twenty percent (20%) of the Earn-Out Payment for that
Earn-Out Period and twenty percent (20%) of any Earn-Out Payment for all
remaining Earn-Out Periods will be forfeited, and (iii) if at any time during
the 12-month Earn-Out period Richard B. Means ceases to be employed by Buyer by
virtue of his resignation without “Good Reason” (as defined in the Means
Agreement) or by a termination by Buyer with Cause (as defined in Appendix I),
thirty percent (30%) of the Earn-Out Payment for that Earn-Out Period and thirty
percent (30%) of any Earn-Out Payment for all remaining Earn-Out Periods will be
forfeited.
1.    “Earn-Out Period” will mean for the first Earn-Out Period, the period
commencing on August 1, 2014 and ending on July 31, 2015; for the second
Earn-Out Period, the period commencing on August 1, 2015 and ending on July 31,
2016; for the final Earn-Out Period, the period commencing on August 1, 2016 and
ending on July 31, 2017.
2.    “Pre-Tax Net Income” will mean the consolidated income of the Business
before income Taxes determined in accordance with GAAP, after giving

6



--------------------------------------------------------------------------------




effect to the following (to the extent not already reflected in the calculation
of such income of the Business, and in each case as may be further clarified per
subsection 3 below):
(i)    Seller’s Charlotte, North Carolina-area assets will be managed and
built-out and/or sold by Meritage’s existing Charlotte operations, provided,
however that the Earn-Out calculation will include the Pre-Tax Income from the
Charlotte-area Acquired Assets (which shall include the “BK Charlotte Pipeline”
(as defined in Appendix I), but will not include any portion of the Pre-Tax Net
Income relating to Buyer’s existing Charlotte-area business or any additional
investments in or related to the Charlotte area business after the Closing
(other than any BK Charlotte Pipeline eventually purchased by Buyer during any
Earn-Out Period). For the Greenville, South Carolina and Atlanta, Georgia
markets, the Earn-Out calculations will include Pre-Tax Net Income from pipeline
and future investments in or related to these two markets (but will exclude the
business, revenue and income relating to any future business acquisitions of
other residential builders in those markets). The Pre-Tax Net Income with
respect to Seller’s Charlotte area assets shall be calculated after deduction of
an overhead charge to be calculated to allocate the proportional share (based on
revenue) of the costs associated with the Charlotte area Acquired Assets and
Buyer’s existing and future business in the Charlotte area market.
(ii)    inclusion as expenses of compensation paid to each of Steven K. Taylor,
Patrick B. Madden and Richard B. Means under their respective employment
agreements;
(iii)    inclusion as expenses of corporate costs or expenses allocable to Buyer
in accordance with standard policies and methods of Meritage Homes Corporation
as well as all business transactions between the Business and Buyer or its
affiliates, including without limitation, purchases of products or services from
Buyer’s affiliates, which items shall be reflected at cost and on a basis
consistent with how Buyer allocates costs and expenses to other divisions;
(iv)    inclusion as expenses of a “Corporate Interest Charge,” which shall
consist of interest costs allocated to Buyer by Meritage Homes Corporation,
whether expensed directly or amortized through cost of sales, in accordance with
Meritage Homes Corporation’s standard allocation policies and methods;
(v)    The Premium and any purchase price accounting adjustments impacting
Pre-Tax Net Income shall be (x) excluded, for purposes of computing the
Corporate Interest Charge, from the “aggregate book value of the assets of the
Business;” and (y) neither deducted nor amortized in computing the Pre-Tax Net
Income for any period;

7



--------------------------------------------------------------------------------




(vi)    all transaction costs of Buyer and its affiliates with respect to or
arising out of the consummation of the transactions contemplated by the
Transaction Agreements (including the fees and expenses of accountants, legal
counsel and financial advisors of Buyer and its affiliates) shall be (x)
excluded, for purposes of computing the Corporate Interest Charge, from the
“aggregate book value of the assets of the Business” and (y) neither deducted
nor amortized in computing the Pre-Tax Net Income for any period;
(vii)    payments under any indemnification provision or to replenish the
Holdback Fund or the Warranty Fund shall not be included in the income of Buyer
for purposes of computing Pre-Tax Net Income;
(viii)    charges against net income resulting from significant post-Closing
changes in accounting principles that are not required by GAAP will be excluded
in computing Pre-Tax Net Income;
(ix)    Pre-Tax Net Income will be computed before consideration of the Earn-Out
Payments; and
(x)    if during the Earn-out Period the Business shall sell, transfer, or
otherwise dispose of to a third party any material portion of the Business, the
income from which is taken into account in defining Pre-Tax Net Income and that
sale, disposition or transfer could adversely affect any Earn-out Compensation,
then the amount of Pre-Tax Net Income shall be appropriately and equitably
adjusted in light of past contributions to Pre-Tax Net Income made by such
business transferred.
3.    Exhibit B hereto sets forth a sample calculation of the Earn-Out (the
“Sample Earn-Out Calculation”). In the event of a conflict between the
description of the calculation set forth herein and Exhibit B, Exhibit B shall
control. Buyer shall exercise its prerogatives as the owner and operator of the
Business after the Closing in good faith, without any action or omission whose
primary purpose or intent is to reduce the Pre-Tax Net Income so as to reduce
the Earn-Out earned hereunder.
4.    There will be three Earn-Out Payments, if earned, one for each of the
three consecutive Earn-Out Periods following the Closing Date.
5.    Buyer will pay to the Seller 90% of each estimated Earn-Out Payment for
the previous (i.e., just ended) Earn-Out Period in cash on or before the
sixtieth (60th) day following the end of that Earn-Out Period. Buyer will
deliver to Seller on or prior to such payment a notice setting forth in
reasonable detail the calculation of the estimated Pre-Tax Net Income for such
Earn-Out Period.
6.    Seller shall have a period of ten days to dispute in writing the
calculation of the Earn-Out Payment. If Seller does not dispute the calculation
of

8



--------------------------------------------------------------------------------




the Earn-Out Payment, Buyer will pay to Seller the remaining 10% of such
Earn-Out Payment within ten days of the expiration of the dispute period. If the
Seller disputes the calculation of the Earn-Out Payment and Buyer and the Seller
are unable to resolve that dispute, the parties will arbitrate the dispute in
the manner provided in Section 3 of Exhibit C, except as modified herein. Seller
may accept the partial estimated Earn-Out Payment without any effect on its
rights to so dispute the calculation. There will be a single arbitrator (the
“Arbitrator”) appointed by agreement of Buyer and the Seller within thirty (30)
days of receipt by Buyer of a notice from the Seller that the Earn-Out Payment
calculation is disputed, or, if no timely agreement is reached, selected in the
manner provided in Section C of Exhibit C. Such Arbitrator will be entitled to
hire and rely on an accounting firm of at least one hundred certified public
accountants (other than the firms then serving as auditors for Buyer or that
provide accounting, Tax or other services to Selling Parties or Seller), as may
be mutually agreed upon by Buyer and Seller (or if no agreement, then as decided
by the Arbitrator). The arbitration award rendered by the Arbitrator will be
final and binding on all parties, and judgment on the arbitration award may be
enforced in any court having jurisdiction. If the Earn-Out Payment as determined
by the Arbitrator is less than or within 3% of the amount calculated by Buyer,
Selling Parties will pay all of the cost of the parties’ accounting and other
professionals and will bear the fees and expenses of the Arbitrator. Conversely,
if the Earn-Out Payment as determined by the Arbitrator is greater than the
amount calculated by Buyer by more than 3%, Buyer will pay all of the cost of
the parties’ accounting and other professionals and will bear the fees and
expenses of the Arbitrator. Upon receipt of the arbitration award, Buyer or
Seller, as the case may be, will pay to the other party the amount determined
and reflected by the arbitration award.
C.    Adjustment.
1.    For the purpose of making an initial determination of the Purchase Price
of the Business, Seller will deliver to Buyer, at least five (5) days prior to
the Closing, a balance sheet, prepared in accordance with GAAP and with the
adjustments reflecting Excluded Assets and Excluded Liabilities on a basis
consistent with the Sample Balance Sheet, in each case reflecting the estimated
closing balances for the Business as of Closing Date (the “Preliminary Closing
Balance Sheet”). If Buyer objects to the Preliminary Closing Balance Sheet, the
parties will seek in good faith to promptly resolve the dispute.
2.    No later than sixty (60) days after the Closing Date, Buyer will deliver
to Seller a balance sheet reflecting its determination of actual closing
balances for the Business, prepared on a basis consistent with the Preliminary
Closing Balance Sheet (the “Final Closing Balance Sheet).
3.    The Final Closing Balance Sheet will become final and binding on the
parties, unless within fifteen (15) business days following delivery thereof to
Seller, Seller notifies Buyer in writing that Seller objects thereto. During
such period,

9



--------------------------------------------------------------------------------




Seller and its advisers shall have access to the work papers and support
documents of the accountants preparing such Final Closing Balance Sheet. If
Seller objects to the Final Closing Balance Sheet, and after good faith
consultation with respect to the objection the parties are unable to reach an
agreement within fifteen (15) days, then the parties will resolve the dispute in
the manner provided in Exhibit C.
4.    Within three (3) days of the determination of the Final Closing Balance
Sheet, (i) in the event the amounts set forth on the Preliminary Closing Balance
Sheet result in a higher Purchase Price than as set forth on the Final Closing
Balance Sheet, Selling Parties will within three business days refund to Buyer
an amount equal to such excess or (ii) in the event the amounts of the Business
set forth on the Final Closing Balance Sheet result in a higher Purchase Price
than as set forth on the Preliminary Closing Balance Sheet, Buyer will within
three business days pay to Seller as additional Purchase Price an amount equal
to such excess. Any payment shall be deemed an adjustment to the Purchase Price
and not for indemnification.
D.    Holdback. At the Closing, Buyer will hold back $500,000 (the “Holdback
Fund”). The Holdback Fund will be used by Buyer to satisfy indemnification
claims of the Buyer that may arise hereunder. The amount of the Holdback Fund,
less any reimbursed or pending indemnification or other claims by Buyer, shall
be distributed to Seller on the day that is forty-two (42) months following the
Closing Date.  In addition, if at any time during such forty-two (42) month
period, the Holdback Fund is insufficient to reimburse Buyer for any
indemnification claims of Buyer that may arise hereunder, then Buyer shall be
entitled to recover the amount of such insufficiency from the Warranty Fund.
Seller also agrees that if any time prior to the day that is forty-two (42)
months following the Closing Date, the amount of funds held in the Holdback Fund
is less than $100,000, Seller (or the Selling Parties) shall, within five days
of Buyer’s written request, pay to Buyer additional funds to be deposited into
the Holdback Fund by paying to Buyer the amount necessary to replenish the
Holdback Fund to (i) if in the first two years of such period, $250,000, or (ii)
if thereafter, $125,000. As further provided in Section 6.7B, if Seller (or the
Selling Parties) fails to deposit additional funds into the Holdback Fund as
required in the above sentence or if such Holdback Fund is otherwise depleted,
Buyer may, in addition to any other rights it may have with respect thereto,
offset the amount of any shortfall/deficiency against any future Earn-Out
Payments owed to Seller.
1.6    Allocation of Purchase Price.
A.    Purchase Price Allocation Schedule. Within sixty (60) days after the
Closing Date, Buyer will provide to Seller copies of IRS Form 8594 and any
required exhibits thereto (the “Purchase Price Allocation Schedule”) with
Buyer’s proposed allocation of the Purchase Price (together with any Assumed
Liabilities). The Purchase Price Allocation Schedule will be accepted by Seller
so long as approximately ninety-five percent (95%) of the Premium paid at
Closing is allocated to assets the sale of which would give rise to long-term
capital gains for the Seller (the “Previously Agreed Upon Allocation”). If, at
any

10



--------------------------------------------------------------------------------




time prior to the Closing but after the Purchase Price Allocation Schedule is
proposed by Buyer and accepted (or deemed accepted) by Seller, there is an
adjustment to the Purchase Price, or any component thereof, which adjustment
results in a reduction of the Premium paid at Closing to an amount below
Forty-Five Million Dollars ($45,000,000), then, in Buyer’s discretion, either
(i) Buyer will amend the Purchase Price Allocation Schedule, such that
approximately ninety-five percent (95%)of the adjusted Premium paid at Closing
is allocated to assets the sale of which would give rise to long-term capital
gains for the Seller, which Purchase Price Allocation Schedule will be accepted
by Seller, or (ii) the parties will make such other adjustment as are proposed
by Buyer subject to the procedures below. If the Purchase Price Allocation
Schedule is inconsistent with the Previously Agreed Upon Allocation, then the
Seller may object to the Purchase Price Allocation Schedule (or amended Purchase
Price Allocation Schedule) within fifteen (15) days after the receipt of such
Purchase Price Allocation Schedule, by proposing to Buyer in writing changes to
such Purchase Price Allocation Schedule (and in the event no such changes are
proposed in writing to Buyer within such time period, Seller will be deemed to
have agreed to, and accepted, the Purchase Price Allocation Schedule even if
such Purchase Price Allocation Schedule is inconsistent with the Previously
Agreed Upon Allocation). If Seller objects to the Purchase Price Allocation
Schedule as contemplated in the immediately preceding sentence, then Buyer and
Seller will endeavor in good faith to resolve any differences with respect to
the Purchase Price Allocation Schedule within fifteen (15) days after Buyer’s
receipt of written notice of objection from Seller, and failing the same, the
matter shall be arbitrated in the manner set forth in Exhibit C. Except to the
extent required by law or by a “determination” within the meaning of Code
Section 1313(a) (or state law equivalent thereof), Buyer and the Selling Parties
shall treat the Earn-Out paid as a component part of, or an adjustment to, the
Purchase Price for all purpose of this Agreement, including, but not limited to,
the Purchase Price Allocation Schedule and Internal Revenue Service Form 8594,
except for any amount treated as interest under Code Section 483.
B.    Tax Returns. Buyer and Seller each hereby agree to file their respective
Tax Returns, Tax reports, and Tax forms, including Internal Revenue Service Form
8594, in a manner consistent with the Purchase Price Allocation Schedule (as
amended as contemplated in Section 1.6A). Buyer and the Selling Parties shall
not (i) take any position in any Tax Return, Tax report, or Tax form, including
any amendments thereto, or (ii) reach any settlement or agreement in respect of
any Tax audit which, in either case, is inconsistent with the Purchase Price
Allocation Schedule (as amended as contemplated above), unless mandated by Tax
Law. If mandated by Tax Law, the party taking such position shall provide timely
and reasonable notice to the other party of this determination. Nothing in this
Section 1.6 shall affect the reporting of the transactions contemplated by the
Transaction Agreements in any GAAP Financial Statements. Notwithstanding
anything in this Agreement to the contrary, the first two sentences of this
Section 1.6B shall not apply to the extent required by law or by a
“determination” within the meaning of Code Section 1313(a) (or state law
equivalent thereof). In addition, Seller covenants to remain in existence
through, at least, the final payment due and owing respecting the Earn-Out, and
shall file all Tax Returns, reports and forms (including IRS Form 8594)
consistent with the foregoing, including

11



--------------------------------------------------------------------------------




treating the Earn-Out as an adjustment to the Purchase Price for Federal income
tax purposes and filing an amended IRS Form 8594 in connection with any Earn-Out
payment.
1.7    Withholding Tax. Buyer shall be entitled to deduct and withhold from the
Purchase Price (including the Earn-Out Payments, if any) all Taxes that Buyer
may be required to deduct and withhold under any provision of Tax Law. All such
withheld amounts shall be treated as delivered to Seller hereunder.
1.8    Risk of Loss. All risk of loss with respect to the Acquired Assets before
the Effective Time will remain the sole risk of Seller, and all risk of loss
with respect to the Acquired Assets subsequent to the Effective Time will become
the sole risk of Buyer.
ARTICLE II    
Conduct Pending The Closing
2.1    Conduct of Business Pending the Closing. Except as contemplated by this
Agreement or set forth on Schedule 2.1, Seller will, and the Members will cause
Seller to:
1.    carry on the Business in the ordinary course, in accordance with Law and
in substantially the same manner as previously conducted;
2.    preserve intact the Acquired Assets in all material respects;
3.    maintain all facilities and equipment in good condition, ordinary wear and
tear excepted;
4.    use commercially reasonable efforts to keep available the services of
Seller’s officers and employees as a group;
5.    maintain satisfactory relationships with material suppliers, customers,
Governmental Authorities and others having material business relationships with
Seller;
6.    not take any action that would result in a breach or inaccuracy of Section
3.9 of Appendix III;
7.    not increase Seller’s aggregate borrowings to be paid off by Buyer at
Closing pursuant to Section 1.5A(3) to more than $84,000,000, except for
borrowings in the ordinary course of business consistent with past practice;
8.    not make any non-cash distributions to equityholders;
9.    not increase total assets by more than 20% compared to the total assets
reflected on the Sample Balance Sheet; and

12



--------------------------------------------------------------------------------




10.    continue to schedule and execute starts and closings consistent with past
practices and generally in accordance with the starts and sales projections as
set forth on Schedule 3.12(1)(E).
2.2    Notification of Certain Matters. Seller and the Seller Indemnitors will:
1.    confer on a regular basis with representatives of Buyer and its affiliates
and report operational matters and the general status of ongoing operations;
2.    notify Buyer of any material adverse change in the normal course of its
business or in the operation of its properties and of any Governmental Authority
or third-party complaints, investigations or hearings (or communications
indicating that the same may be contemplated);
3.    not take any action which would render, or which reasonably may be
expected to render, any representation or warranty made by it in this Agreement
untrue at, or at any time prior to, the Closing; and
4.    promptly notify Buyer if Selling Parties discover that any representation
or warranty made by such party in this Agreement was when made, or has
subsequently become, untrue.
2.3    No Negotiations. Selling Parties will not, directly or indirectly (and
will not authorize any officer, director, representative, member or Selling
Party) to solicit, initiate, encourage the submission or otherwise negotiate
with, or respond to any proposal or offer from any person or entity relating to
any liquidation, dissolution, recapitalization, merger, consolidation, or sale
of equities of Seller, or acquisition or purchase of all or substantially all of
the Acquired Assets, or other business combination involving Seller or the
Acquired Assets or the Business, or participate in any negotiations regarding,
or furnish to any other person any information with respect to, or otherwise
cooperate in any way with, or assist, or participate in any effort or attempt by
any other person to pursue such an alternative proposal. In the event of any
inquiry from any person with respect to any alternative proposal, Selling
Parties will promptly notify Buyer and such person, without disclosing the
identity of the other, that Seller is then subject to an exclusive negotiation
agreement with an unnamed party that precludes Seller from having any
negotiations with such person or entity.
2.4    Public Announcements. Buyer and Seller will agree on the form and content
of the initial press release regarding the transactions contemplated hereby and
until the Closing the parties will not issue any press release or public
announcement, including announcements by any party for general reception by or
dissemination to employees, agents, interested persons, or customers, with
respect to this Agreement and the transactions contemplated hereby without the
prior consent of the other parties hereto (which consent will not be withheld
unreasonably); provided, however, that Buyer and its affiliates may make any
disclosure or announcement that, in the opinion of its counsel, it is obligated
to make pursuant to Laws (including federal securities Laws) or pursuant to
applicable rules or regulations of the New York Stock Exchange.

13



--------------------------------------------------------------------------------




2.5    Confidentiality. Until the Closing, the Confidentiality Agreement dated
March 30, 2014, among the parties shall remain in full force and effect and
shall be deemed to apply and bind all Selling Parties.
2.6    Consents and Further Assurances. Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use its commercially
reasonable efforts to do all things necessary or advisable to consummate this
Agreement and the transactions contemplated hereby, including using its
commercially reasonable efforts to obtain all necessary waivers, consents of
third parties, and all approvals of Governmental Authorities and to make all
necessary registrations and filings and submissions of information to
Governmental Authorities to secure the benefits thereof for Buyer to the
Acquired Assets (including, but not limited to, all contracts contemplated by
this Agreement) through other lawful means. Selling Parties, and Buyer agree
that they, at any time before or after the Closing, will execute, acknowledge,
and deliver any further consents, deeds, assignments, assumptions, conveyances,
documents, and instruments of transfer or receipt either necessary to consummate
the sale, transfer, assignment, assumption, grant, or conveyance of the Acquired
Assets. The costs and expenses to secure any consents or approvals, make any
filings or submissions, or otherwise carry out the intent and purpose of this
provision shall be: (A) if related to the transfer or assignment of an Acquired
Non-Real Estate Contract or Existing Real Estate Contract, including any and all
costs relating to counterparty consents, be borne by Seller, (B) if related to
the transfer or other required procedures relating to the Real Property Assets
forming part of the Acquired Assets, including transfer Taxes, title insurance
premiums or expenses, or re-issuance or transfer of construction permits, shall
be allocated pursuant to Sections 3.6 and 3.7 hereof and (C) if related to the
transfer, assignment, approval or new application by Buyer of a license or
Permit issued by a Governmental Authority, unless set forth otherwise on
Schedule 2.6, be borne by Buyer.
To the extent any prospective contract or Permit forming part of the Acquired
Assets is not capable of being assigned without the consent or waiver of the
other party thereto or any third party (including any Governmental Authority),
or if such assignment or attempted assignment would constitute a breach thereof
or a violation of any Laws, neither this Agreement nor the Transaction
Agreements shall constitute an assignment or an attempted assignment of such
transferred contract or Permit without the requisite consent or waiver. If any
such consents and waivers are not obtained by Seller with respect to any
transferred contract or Permit, the Transaction Agreements shall constitute an
equitable assignment by Seller to Buyer of all of Seller’s rights, benefits,
title and interest in and to such contract or Permit, to the extent permitted by
Law, and Buyer shall be deemed to be the Seller’s agent for the purpose of
completing, fulfilling and discharging all of the Seller’s rights and
liabilities arising after the Closing Date under such contract or Permit. Seller
and the Seller Indemnitors shall take all reasonable steps and actions to
provide Purchaser with the benefits of such contract.
In addition to and without limiting the foregoing paragraphs of this Section
2.6, each of the parties hereto agrees to use its commercially reasonable
efforts to do all things necessary or advisable to consummate the transfer to
Buyer all of the licenses, permits and Government approvals held by the License
Holders, which licenses, permits and Government approvals the Selling Parties
acknowledge are critical to the success and operation of the Business. Such
efforts shall include

14



--------------------------------------------------------------------------------




using commercially reasonable efforts through all lawful means to obtain all
necessary waivers, consents of third parties, and all approvals of Governmental
Authorities and to make all necessary registrations and filings and submissions
of information to Governmental Authorities to secure the benefits thereof for
Buyer of such licenses and permits held by the License Holders, including where
necessary or appropriate, assisting Buyer in applying for replacement licenses
and permits in Buyer’s name and providing individuals to serve as qualifying
parties for such licenses and permits.
2.7    Right to Enter and Inspect. From time to time prior to the Closing, upon
reasonable notice, subject to Law, Buyer and its affiliates will have reasonable
access, during normal business hours, to enter the Owned Real Property with
Buyer’s and its affiliates representatives and agents to examine the Owned Real
Property and the Acquired Assets, conduct environmental studies, engineering
feasibility studies, and other tests and studies reasonable and customary for a
transaction of the type contemplated hereby, and otherwise to evaluate, inspect
and examine the Acquired Assets and the Business and affairs of Seller. Buyer
shall indemnify and defend Selling Parties, their officers, directors,
employees, representatives and agents, from all Liabilities which may be
asserted against Selling Parties or any of the foregoing indemnified parties as
a result of, or in connection with, the access, examination, evaluation,
inspection, investigation and tests and studies made by Buyer and its affiliates
or their representatives or agents to the extent arising out of their gross
negligence or willful misconduct. Upon request of Buyer, Seller will use
commercially reasonable efforts to provide Buyer similar access to Contracted
Real Property.
2.8    Tax Certificates. Selling Parties agree to furnish to Buyer certificates
from state or other Taxing authorities (if otherwise reasonably available in any
such states or authorities) to evidence that all sales and use Tax Liabilities
of Seller accruing before the Closing Date have been fully satisfied or
otherwise provided for by Seller.
2.9    Contemplated Transfer and Exercise of Option-Additional Selling Party.
Seller has previously issued to Legendary Consulting, Inc. an option for such
entity to purchase fifty percent (50%) of the membership interests in Seller. It
is contemplated that Legendary Consulting, Inc. will, prior to or concurrent
with Closing: (A) transfer and assign such option to its sole owner, Gra Kell
Trust, a Georgia trust with Robert C. Belans, Timothy A. Taylor, and Steven
Taylor, as co-trustees (“GKT”); (B) GKT shall subsequently transfer and assign
such option to Eleven Strategic Investments Trust, a Nevada trust with 11
Advisors, LLC as trustee (“ESIT”); and (C) ESIT shall subsequently exercise such
option and thereby obtain a fifty percent (50%) ownership interest in the
Seller. Upon such transaction, ESIT shall execute a Joinder Agreement in form
and substance satisfactory to Buyer whereby it shall: (i) become a party to this
Agreement as a Member and Selling Party, and (ii) expressly become a Seller
Indemnitor hereunder, and (iii) without limiting other obligations hereunder,
agree to enter into the Non-Disclosure and Non-Compete Agreement.
ARTICLE III    
Additional Agreements
3.1    Employment. Seller shall pay at the Closing all compensation, benefits,
perquisites and other payments earned by Seller’s employees and independent
contractors for

15



--------------------------------------------------------------------------------




periods prior to the Effective Time together, in each instance, with related
Taxes (“Employee Liabilities”) other than the following items (A), (B) and (C)
as the “Assumed Employee Liabilities”: (A) current salaries or commissions and
in either instance, related Taxes accrued on the Final Closing Balance Sheet,
(B) unutilized vacation days together, in each instance, with related Taxes
shown on APA Schedule 3.1 and accrued on the Final Closing Balance Sheet as to
the employees hired by Buyer on the basis that Buyer shall honor the current
vacation procedures through at least 2014, and (C) commissions to sales agents
of Legendary Realty & Marketing, Inc. relating to homes of the Business sold
after the Closing. To the extent Buyer makes any payments of Employee
Liabilities after the Closing, Seller shall promptly reimburse Buyer for such
payments. Seller shall pay in cash to its employees and independent contractors
any bonuses, incentive compensation, or other compensation then earned through
Closing; provided, however, with respect to 2014 annual employee bonuses and
incentive compensation attributable to the period between January 1, 2014 and
the Closing that may become payable to Seller’s employees hired by Buyer, Seller
may prior to Closing elect to have such amounts (together with all related
Taxes) treated as Assumed Employee Liabilities, in which case all such amounts
shall be accrued on the Final Closing Balance Sheet and Buyer will be
responsible for paying the respective accrued amounts to any of such employees
who may be employed Buyer at the time Buyer pays 2014 annual bonuses to its
other employees
1.    All employees or independent contractors of Seller shall remain employees
or independent contractors of Seller through the Closing. Prior to or concurrent
with the Closing, Buyer may make offers to employ such employees or full-time
independent contractors as Buyer determines in its sole discretion; provided,
however, that (1) Buyer hereby agrees to engage Taylor and Patrick B. Madden as
employees of Buyer pursuant to the terms of an employment agreement to be
entered into by and between Buyer and each such individual (the “Employment
Agreements”), (2) Buyer hereby agrees to engage Means as an employee of Buyer
pursuant to the terms of an agreement to be entered into by and between Buyer
and Means (the “Means Agreement”), and (3) Buyer agrees to hire or offer
employment to a sufficient number of Seller employees such that it would not
trigger Seller to be subject to the reporting and notification requirements of
the Worker Adjustment and Retraining Notification Act.
2.    For the avoidance of doubt and notwithstanding anything in this Agreement,
the Code or Treasury Regulations to the contrary, Seller and its subsidiaries
shall be responsible for, and retain all liability relating to any group health
plan continuation or conversion coverage required under Section 4980B of the
Code, or applicable state or local laws (the “Required COBRA Coverage”) with
respect to each “M&A qualified beneficiary” as defined in Treasury Regulation
Section 54.4890B-9, Q&A-4.  The Seller and its affiliates shall continue to
maintain a group health plan or otherwise arrange similar coverage until the
maximum coverage period for the M&A qualified beneficiary having the longest
maximum coverage period, including extensions, has expired, in order to prevent
the transfer of the obligation to provide the Required COBRA Coverage to the
Buyer or any of its subsidiaries or affiliates.

16



--------------------------------------------------------------------------------




3.    Seller and Buyer shall cooperate reasonably with each other to provide an
orderly administrative transition to Buyer of any Seller employees who are
offered and accept employment with Buyer, including the provision by Seller to
Buyer of all necessary or appropriate documents, records, materials, accounting
files and Tax information with respect to each such employee as consistent with
applicable law.  Seller and Buyer agree to utilize the standard procedure set
forth in IRS Revenue Procedure 2004-53 with respect to wage reporting, such that
Seller shall be responsible for all reporting of wages and other compensation
paid by it to such employees on or before the Closing Date (including furnishing
and filing of Forms W-2 and W-3).  In addition, Seller shall furnish to Buyer
the Forms W-4 and W-5 of each Seller employee who is offered and accepts
employment with Buyer for the portion of the calendar year up to and including
the Closing Date.
3.2    Charter Amendment and Cancellation of Affiliate Agreements. Subject to
the provisions of the Non-Disclosure and Non-Compete Agreement, Seller agrees to
amend its charter documents and related authorizations and filings (e.g. dba
authorization), if any, within thirty (30) days after the Closing, deleting all
references to “Legendary,” “Legendary Communities” or any variations thereof.
Effective upon the Closing, the Selling Parties will terminate and cancel all
existing affiliate agreements with or involving the Business (other than the
Affiliate Option Agreements referenced in Section 3.6), including, but not
limited to, agreements relating to cross default provisions involving the
Existing Real Estate Contracts or any indemnity or subrogation agreements among
the Selling Parties, in each case, that could in any way adversely affect the
Buyer’s use or title to the Acquired Assets, operation of the Business or
otherwise expose Buyer to any Losses.
3.3    Independent Auditors. To the extent required by Meritage Homes
Corporation for its filings with the Securities and Exchange Commission (“SEC”),
Seller and the Seller Indemnitors shall use their commercially reasonable
efforts (without any out-of-pocket expense to them) to authorize and cause the
independent auditors who had provided services to Seller to (i) assist Meritage
Homes Corporation in preparing consolidated financial statements in compliance
with GAAP and Regulation S-X promulgated by the SEC, (ii) include consents to
their reports in such filings with the SEC, and (iii) provide any necessary
comfort letters in respect of any financings by Meritage Homes Corporation, with
the post-closing undertakings of such independent auditors all at Buyer’s cost.
3.4    Selling Parties’ Representative. Selling Parties shall at all times
maintain a representative (the “Selling Parties’ Representative”) for purposes
of taking certain actions and giving certain consents on behalf of Selling
Parties as specified herein. Each Selling Party hereby appoints Richard B. Means
as Selling Parties’ Representative; provided however, if Richard B. Means dies,
is incapacitated or unavailable to act, Steven K. Taylor is hereby authorized to
take all actions hereunder as Selling Parties’ Representative. Selling Parties
may elect one or more replacements to be Selling Parties’ Representative
appointed hereunder, provided that Buyer is notified in writing thereof
(including written agreement by such replacement to serve as Selling Parties’
Representative as set forth herein). Each Selling Party acknowledges that
actions taken, consents given and representations made by Selling Parties’
Representative on behalf of Selling Parties pursuant hereto shall be binding
upon Selling Parties.

17



--------------------------------------------------------------------------------




This appointment and grant of power and authority by each Selling Party is
coupled with an interest and is irrevocable and shall not be terminated by any
act of Selling Parties or by operation of law, whether by the death or
incapacity of Selling Parties or by the occurrence of any other event. Selling
Parties’ Representative is authorized by Selling Parties to take any action on
behalf of Selling Parties to facilitate or administer the transactions
contemplated hereby, including without limitation, amending or waiving any
provision of this Agreement or the other Transaction Agreements, settling
indemnification claims, and executing such other documents or instruments as
Selling Parties’ Representative deems appropriate.
3.5    Warranty Administration. Buyer will not assume, but will for eighteen
(18) months following the Closing, administer warranty claims for the account of
Seller arising out of pre-Closing operations, to the extent of the Warranty Fund
described below. The parties agree that the amount to be held back (the
“Warranty Fund”) from the Closing proceeds to cover estimated warranty claims
relating to homes closed prior to Closing shall be $1,000,000. If at any time
after Closing it appears that the Warranty Fund will be insufficient to handle
Seller’s warranty claims, Buyer shall endeavor to notify Seller an estimated
thirty (30) days prior to when the fund is expected to be exhausted and, within
twenty (20) days thereof, Seller will either: (A) increase the fund to an amount
the parties estimate will satisfy future claims during the eighteen (18) month
warranty administration period (which process will be repeated as required), or
(B) take over itself the administration of such warranty claims per its rights
below. If Seller (or the Selling Parties) fail to replenish the Warranty Fund or
take over the warranty administration as required, Buyer may (at its sole
option) withdraw from the Holdback Fund, offset against the Earn-Out and/or
offset against any other amounts due Seller or any Selling Party in order to
effectively replenish the Warranty Fund. In no event shall Buyer be obligated to
administer warranty claims unless moneys to pay for them are set aside in the
Warranty Fund. Buyer will not have any liability for the work done in connection
with any Seller’s warranty claim unless arising out of willful misconduct or
gross negligence on behalf of Buyer. Any moneys remaining in the Warranty Fund
upon completion of the eighteen (18) month warranty administration period will
be promptly returned to Seller. Buyer will determine day-to-day warranty
administration procedures and decisions, provided, however, Buyer will consult
and cooperate in good faith with Seller’s designated warranty representative
about the warranty administration provided for in this Section 3.5. Seller may
elect at any time by giving written notice to Buyer to terminate the warranty
administration function described herein and upon the effective date of such
termination, Buyer shall have no further obligation to administer warranty
claims for any homes closed prior to the Closing Date and shall return to Seller
the remaining balance of the Warranty Fund.
3.6    Real Property Assets and Real Estate Escrow.
A.    Real Property Assets. “Real Property Assets” consists of Owned Real
Property, Contracted Real Property, Existing Real Estate Contracts, Affiliate
Property and Real Property Intellectual Property (in each case, as defined
below) as well as all of the other assets described below, provided, however,
that the Real Property Assets shall not include any Excluded Assets:

18



--------------------------------------------------------------------------------




1.    Seller’s right, title, and interest in and to all real property assets
reflected on the Final Closing Balance Sheet or listed in Schedule 3.12(1)(A) of
Appendix III of the Agreement, including all of Seller’s right, title, and
interest in and to all (a) land and lots, homes and buildings (whether finished
or under development/construction), model homes, fixtures, and improvements
located thereon or attached thereto (the “Owned Real Property”); (b) purchase
contracts and option agreements for the purchase of lots or land (collectively,
the “Option Agreements”) and related escrow instructions and deposits, including
capitalized feasibility and similar costs relating thereto (the lots or land to
be acquired pursuant to such Option Agreements, the “Contracted Real Property”);
and (c) to the extent transferable: easements, franchises, licenses, permits,
and rights-of-way appurtenant to or otherwise benefiting, and all development
rights, mineral rights, water rights, utility capacity reservations, and other
rights and appurtenances affecting or pertaining to, the items described in
clauses (a) and (b) (collectively, with the Owned Real Property and the
Contracted Real Property, the “Real Property”).
2.    To the extent transferable: all of Seller’s rights, title, and interest in
and to all rights and benefits in, to and under all (a) the Option Agreements;
(b) sale agreements or other contracts and related escrow instructions and
escrow deposits relating to the sale of lots, homes or other aspects of the
Owned Real Property; (c) contracts with suppliers, materialman, contractors,
subcontractors and others furnishing any work, materials or services to or for
any of the Real Property; (d) reimbursement and indemnity agreements pertaining
to or of any improvement, performance, payment, maintenance, fidelity, lien
release, or other bonds, undertakings or similar sureties relating to or for any
of the Real Property; (e) contracts with architects, designers, engineers,
planners, environmental consultants, surveyors, and other consultants relating
to or for any of the Real Property, including, but not limited to all house
plans for any existing or planned community; (f) commission, listing,
homebuilding escrow and brokerage agreements relating to or for any of the Real
Property; (g) office and storage leases; (h) management service and construction
supervisor contracts or agreements relating to or for any of the Real Property;
(i) leases related to model home furniture, fixtures and equipment and any model
home lease or sale agreements relating to or for any of the Real Property; and
(j) all rights under all contracts, agreements or understandings to which any
Selling Party is bound relating to the Real Property Assets (collectively, the
“Existing Real Estate Contracts”);
3.    To the extent transferable: all of Seller’s rights, title, and interest in
and to all (a) architectural, building, and engineering designs, drawings,
specifications, and plans, including, but not limited to all house plans for any
existing or planned community; (b) all proprietary information or rights
including any and all plans, and other project related information of prior and
currently active real estate projects, other than to the extent exclusively
respecting projects completed, or real property owned and disposed of prior to
the Closing Date; (c) goodwill associated therewith; and (d) all agreements or
licenses relating thereto, in each case of clause (a), (b) and (c), relating to
the Real Property.  The foregoing is hereinafter referred to as the “Real
Property Intellectual Property”; and

19



--------------------------------------------------------------------------------




4.    To the extent transferable: all of Seller’s right, title, and interest in
and to all development agreements, pipeline arrangements, approvals,
authorizations, certificates, consents, franchises, licenses, permits, rights,
variances, subdivision maps, plans, entitlements, and waivers acquired, being
acquired, applied for, or used, and all agreements with all environmental,
feasibility, archeological, engineering, soils, and other reports of tests or
inspections in respect of the Real Property, and any waivers, and approvals from
or to any Governmental Authority, department, board, commission, bureau or any
other entity or instrumentality, and other authorities in the nature thereof,
and all other similar vested rights, all as related to the Real Property.
5.    As a corollary to the foregoing, the Selling Parties shall arrange for the
preparation and execution prior to Closing of a quitclaim document whereby the
Selling Parties (other than Seller) and Patrick B. Madden, and any entities they
own or control, transfer and assign any rights they may have to Real Property
Assets and related items described in paragraphs (2)-(4) above to Seller and to
include any other assets incident to Seller’s compliance with its
representations in Section 3.11 of Appendix III. Without limiting the foregoing,
the Selling Parties covenant and agree that Seller shall thereby convey to Buyer
all residential homebuilding assets owned or controlled by Seller and the
Selling Parties except to the extent expressly identified as Excluded Assets or
as otherwise encompassed by the procedures in paragraph (6) below. Selling
Parties further covenant and agree to cooperate after the Closing to carry the
intentions of this Agreement, including, but not limited to, this Section
3.6A(5) to convey to Buyer the rights, ownership and benefits of all such
residential homebuilding assets.
6.    Certain Selling Parties (or their affiliates) other than the Seller own or
control the lands and lots constituting the Affiliate Property, as defined in
Section 3.12(3) of Appendix III. Seller represents and warrants that all real
property that falls within the definition of “Affiliate Property” is described
on APA Schedule 3.6.A(6). The respective Selling Parties identified on such APA
Schedule 3.6.A(6) will prior to the Closing cause the respective entity holding
such rights to the Affiliate Property (the “Affiliate Property Owner”) to enter
into one or more option agreements in form reasonably acceptable to Buyer
pursuant to which (i) the respective Affiliate Property Owner will fully entitle
and develop the Affiliate Property and (ii) BK Residential Construction, LLC
will have the option to acquire on a rolling takedown basis the Affiliate
Property subdivided and developed in a finished lot condition pursuant to the
terms and conditions of the option agreement(s) (individually, an “Affiliate
Option Agreement” and if more than one, collectively, the “Affiliate Option
Agreements”). Buyer and the Selling Parties agree that the Affiliate Option
Agreement(s) will contain such economic terms to ensure that the purchase price
from Buyer for finished lots of the Affiliate Property will generate current
normal margins to the Business (and, following the assignment referred to in the
next sentence, to Buyer) and contain customary terms, including takedown and
warranty provisions consistent with current industry practice in the markets in
which the Affiliate Property is located including the material terms reflected
on that certain “Takedown Schedule-BK Residential Construction” agreed to by the
parties on the date hereof. Each of the Affiliate Option Agreements will be
assigned to Buyer at the Closing as a then Existing Real Estate Contract.

20



--------------------------------------------------------------------------------




B.    Escrow. An escrow for the Owned Real Property Assets portion of
transactions (the “Real Estate Escrow”) will be established with First American
Title Insurance Company or another mutually agreed upon escrow agent (the “Real
Estate Escrow Agent” or “Title Company”), and Buyer and Seller shall share
equally the escrow fees for this transaction. Real Estate Escrow Agent, Seller
or Buyer requires the execution of additional escrow instructions, Seller and
Buyer agree to execute reasonable additional escrow instructions; provided,
however, those instructions will be construed as applying only to Real Estate
Escrow Agent’s engagement. If there are any conflicts between the terms of this
Agreement and the terms of the printed escrow instructions, the terms of this
Agreement will control.
3.7    Title Matters.
A.    Title Report. APA Schedule 3.7A lists each survey (the “Survey”) in
Seller’s possession for the Real Property, a copy of which has been provided to
Buyer. Buyer and Seller have requested that Seller’s local real estate counsel
provide a current preliminary title report (together with the documents
identified as exceptions to title in such preliminary title report,
individually, a “Report,” or collectively, the “Reports”) for each parcel or
parcels of Real Property.
B.    Title Supplements. To the extent that Buyer elects to obtain any
supplemental reports issued by the Title Company prior to Closing (collectively,
a “Title Report Supplement”), Buyer shall provide a copy of the Title Report
Supplement to Seller.
C.    Approved Title Exceptions. Upon receipt of the Reports, Buyer shall have
the right to object in writing to any title matters shown thereon, which
objections will be listed on APA Schedule 3.7C (the “Disapproved Title
Exceptions”). Any exceptions to title disclosed in each Report that are not
objected to by Buyer are referred to in this Agreement as the “Approved Title
Exceptions.” In any event the Disapproved Title Exceptions will include all
monetary liens or encumbrances affecting Owned Real Property (other than liens
for year 2014 property taxes, existing improvement district liens or specific
assessments, which shall be prorated through the date Closing occurs). If, prior
to Closing, any of the Disapproved Title Exceptions are not cured by Seller to
the reasonable satisfaction of Buyer, then Buyer may either (i) terminate this
Agreement, (ii) accept title subject to the Disapproved Title Exceptions, or
(iii) elect to exclude the Owned Real Property subject to the Disapproved Title
Exceptions and have the Purchase Price adjusted accordingly. If Buyer has not
notified Seller of its election prior to the Closing, Buyer will be deemed to
have accepted title subject to the Disapproved Title Exceptions, in which case
they will thereafter become Approved Title Exceptions for purposes of the
Agreement. In addition, if Title Company issues any Title Report Supplement
prior to the Closing and such Tile Report Supplement reflects or discloses new
or additional exceptions, other than monetary liens or encumbrances affecting
Owned Real Property (as all monetary liens and encumbrances are all
automatically deemed Disapproved Title Exceptions that are to be paid by Seller
at Closing), such exceptions will be deemed Approved Title Exceptions unless
Buyer notifies Seller within five (5) business days of receipt of the Title
Report Supplement

21



--------------------------------------------------------------------------------




that, in Buyer’s reasonable determination, the new or additional exception(s)
would result in a Material Adverse Effect with respect to the Real Estate Assets
or the Business. If Buyer so notifies Seller that a new or additional exception
reflected in a Title Report Supplement would result in a Material Adverse Effect
with respect to the Real Estate Assets or the Business, the provisions set forth
above in this Section 3.7C shall apply.
D.    Title Policies. On the Closing Date, Seller will use commercially
reasonable efforts to cause the Title Company or its title insurer to provide
Buyer with (or to be irrevocably committed to provide to Buyer post-Closing)
title policies on all real property purchased hereunder (or assigned to a
landbanker), including specifically (i) an ALTA extended coverage title policy
(a “Title Policy”) for the Owned Real Property, and (ii) an ALTA extended
coverage title commitment (a “Title Commitment”) for the Contracted Real
Property, in each case, issued by the Title Company or its title insurer,
effective as of the Closing, naming Buyer as insured, in the amount of that
portion of the Purchase Price allocated to such portion of the Real Property in
accordance with this Agreement, insuring that the estate or interest described
as the insured estate in each Report is vested in Buyer (in the case of the
Owned Real Property) or is vested in, or controlled by, the optionor or seller
(in the case of the Contracted Real Property), in each case subject to the
Approved Title Exceptions as of Closing. The Title Policy will include such
endorsements issued by the Title Company as Buyer may reasonably require.
Seller, at Seller’s expense, will use its commercially reasonable efforts to
satisfy all of the Title Company’s customary requirements for the issuance of
the Title Policies and extended coverage, other than those, if any, within
Buyer’s control. The cost of title insurance policies and endorsements shall be
borne by Buyer.
E.    Title Insurance Indemnity. Seller agrees to deliver or cause Title Company
to deliver to Buyer, prior to Closing, copies of all indemnities, affidavits or
other agreements or documents executed and/or delivered or to be delivered by
Selling Parties to the Title Company to induce the Title Company (i) to delete
any exception to title shown in Schedule B to any Report, (ii) to remove any
policy conditions or stipulations or exclusions from coverage if any may appear
or be shown on the policy jacket or Schedule B of any Title Policy, or (iii) to
issue any other endorsement or affirmative coverage of any nature with respect
to any such exception to title, conditions or stipulations to coverage or any
exclusions from coverage.
3.8    Selling Parties as Agent for Homes Under Construction and Contract.
Selling Parties agree to act as agent for Buyer after the Closing with respect
to the general contractor, construction and home sale and home sale brokerage
licenses, permits and approvals, held or used by the Business on the Closing
Date, including but not limited to, those held by the Licensed Holders with
respect to (i) homes sold, but not closed, prior to the Closing and (ii) homes
for which construction was started prior to the Closing Date. The Selling
Parties further covenant and agree to use all commercially reasonable efforts to
cause the Licensed Holders to continue to act in such capacities through the
closing and conveyance to the homebuyers of each such home. Buyer agrees to
promptly reimburse Seller for its direct costs and out of pocket expenditures
relating to the Selling Parties’ actions in continuing to serve as agent in the

22



--------------------------------------------------------------------------------




capacities set forth in this Section 3.8. The Selling Parties further agree to
act as general contractor, sales agent, and sales broker, as necessary, on
behalf of Buyer for homes sold after the Closing Date or for which construction
is started after the Closing Date for a period of not less than six months for
those locations where Buyer is not able to obtain the necessary licenses and
permits by the Closing Date. In furtherance of the agreements set forth in this
Section 3.8, Buyer and Seller agree to enter into a “Transition Agreement”
effective on the Closing Date. The Transition Agreement will include terms and
conditions as reasonably agreed to by the parties, including that Seller will
maintain insurance coverage covering such activities (including builder’s risk
and errors and omissions coverage for sales agents and brokers) and Buyer will
indemnify Seller for losses not otherwise covered by insurance.
3.9    Continuation of Insurance. Seller is continuing to evaluate putting in
place a discontinued operations or tail policy for general liability insurance
for periods after the Closing. If put in place, Seller agrees to ensure that
such policy would: (i) name buyer as an additional insured on such policy and
(ii) not limit the ability of third parties to satisfy any applicable
self-insurance reserve or pay any deductibles. If and to the extent Seller
elects not to purchase such a tail policy (or if purchased, is discontinued),
the Selling Parties agree to indemnify Buyer from any and all liability, loss
and expense Buyer may at any time incur from the date hereof through the
applicable statute of repose period with respect to matters that would have been
covered by such tail coverage if it had been purchased or continued by Seller,
subject to the specific provisions in Sections 6.7 hererof.
3.10    Development Funding Obligations. The Selling Parties agree to cause BK
Residential Ventures to continue to fund development costs for the Enclave at
Airy Springs project in accordance with the Development Agreement for the
Enclave at Airy Springs so as not to impede the takedown of lots or construction
or sale of homes in such project. The Selling Parties represent, warrant, and
covenant to and with Buyer that (i) Seller has provided to Buyer a true and
correct copy of the Development Agreement for the Enclave at Airy Springs,
together with all amendments, waivers, or other changes thereto, (ii) such
Development Agreement provides for funding of development costs consistent with
the budget assumptions for such project provided to Buyer by Seller (including,
without limitation, with respect to the takedown of lots and construction and
sale of homes in such project), and (iii) the Selling Parties will cause BK
Residential Ventures to not agree to any amendments, waivers, or other changes
to such Development Agreement that would have an adverse impact on the takedown
of lots or construction or sale of homes in such project consistent with the
budget assumptions for such project provided to Buyer by Seller.
3.11    Additional Real Property. Selling Parties hereby covenant and agree with
Buyer that, without the consent of Buyer, which will not be unreasonably
withheld, from the date hereof to the earlier of (i) Closing Date or (ii)
termination of this Agreement, Seller will not acquire or enter into any
purchase, option or other agreement to acquire or lease any real property other
than as disclosed in the Schedules to this Agreement or as otherwise
contemplated in Section 3.6. hereof.

23



--------------------------------------------------------------------------------




3.12    Repurchase of Certain Lots. The parties acknowledge there are
environmental and/or soil conditions that may impact certain lots in the
Lakeside and Dawson Pointe projects that comprise part of the Owned Real
Property. If Buyer determines, whether before Closing or after Closing, in its
reasonable discretion that these conditions adversely impact its ability to
develop the lots and/or construct and sell homes on such lots (including, for
the avoidance of doubt, an impact that results in costs to remediate the
issues), then Buyer may require Seller to repurchase the impacted lots if they
were part of the Owned Real Property. The Selling Parties agree to cause Seller
to repurchase such lots within 10 days of Buyer’s written notice of such
repurchase requirement. The re-purchase price for such lots shall be (i) for
lots purchased prior to the Closing of the book value of such lots, and (ii) for
lots purchased after the Closing, the purchase price Buyer pays for such lots.
Buyer agrees to execute a limited warranty deed to Seller to convey such lots to
Seller pursuant to this repurchase option, subject only to Buyer’s receipt of
the calculated repurchase price.
ARTICLE IV    
Conditions
4.1    Conditions to Obligations of all Parties. The obligations of the parties
to close this transaction are subject to their reasonable satisfaction (or
waiver by them in writing) of the following conditions on and as of the Closing:
A.    Absence of Certain Actions and Events. There will not be instituted,
pending or threatened, any action, proceeding, or Law, before or involving any
Governmental Authority: (a) challenging or seeking to make illegal, or to delay
or otherwise directly or indirectly to restrain or prohibit, the consummation of
the transactions contemplated hereby, or seeking to obtain damages in connection
therewith; or (b) seeking to invalidate or render unenforceable any material
provision of this Agreement or the Transaction Agreements, and no consent or
approval of any Governmental Authority shall be conditioned on such limitations.
B.    Preliminary Closing Balance Sheet. Buyer will have tentatively approved
(or deemed to have approved) the Preliminary Closing Balance Sheet in accordance
with the provisions herein.
4.2    Conditions to Obligation of Selling Parties. The obligations of Selling
Parties to close this transaction are subject to their reasonable satisfaction
(or waiver by them in writing) of the following conditions on and as of the
Closing:
A.    Truthfulness of Representations and Warranties. The representations and
warranties of Buyer set forth in Appendix II of this Agreement will be true and
correct in all material respects as of the Closing Date as if made at and as of
the Closing Date (it being understood that with respect to determining
satisfaction of this condition, representations and warranties containing
“material adverse effect” qualifications and other qualifications based on the
word “material” or similar phrases shall be true and correct in all respects,
taking into account such “material adverse effect” qualifications and other
qualifications

24



--------------------------------------------------------------------------------




based on the word “material” or similar phrases, as of the Closing Date as if
made at and as of the Closing Date).
B.    Compliance. Buyer will in all material respects have performed each
obligation and agreement and complied with each covenant to be performed and
complied with by it hereunder at or prior to the Closing.
4.3    Conditions to Obligations of Buyer. Buyer’s obligations to close this
transaction are subject to its reasonable satisfaction (or waiver by Buyer in
writing) of the following conditions on and as of the Closing:
A.    Truthfulness of Representations and Warranties. The representations and
warranties of Selling Parties set forth in Appendix III of this Agreement will
be true and correct in all material respects as of the Closing Date as if made
at and as of the Closing Date (it being understood that with respect to
determining satisfaction of this condition, representations and warranties
containing “Material Adverse Effect” qualifications and other qualifications
based on the word “material” or similar phrases shall be true and correct in all
respects, taking into account such “Material Adverse Effect” qualifications and
other qualifications based on the word “material” or similar phrases, as of the
Closing Date as if made at and as of the Closing Date).
B.    Compliance. Selling Parties will in all material respects have performed
each obligation and agreement and complied with each covenant to be performed
and complied with them hereunder at or prior to the Closing.
C.    Schedules. Seller will have delivered updated Schedules to Buyer
immediately prior to Closing, provided that such Schedules shall not alter the
indemnification, Excluded Liabilities or other provisions hereof, except to the
extent permitted hereunder or as contemplated by subsection J below.
D.    Absence of Material Adverse Developments. Seller shall not have suffered a
material adverse effect on the Business or the Acquired Assets (taken as a
whole) (a “Material Adverse Effect”), in the reasonable opinion of Buyer,
whether or not covered by insurance.
E.    Title Insurance. The Title Company will be prepared to issue each Title
Policy (and endorsement thereto as Buyer may reasonably require) subject to no
exceptions other than Approved Title Exceptions, as to include pay-off letters
from any holder of Seller’s Indebtedness with any Liens on the Acquired Assets.
F.    Releases. Buyer or Title Company will have received, or be irrevocably
entitled to receive, releases of all Seller’s indebtedness in form and substance
reasonably acceptable to Buyer or Title Company and recordable reconveyance
instruments for any deeds of trust, UCC Amendments terminating any UCC Financing
Statements, and other instruments of release that Buyer or Title Company may
reasonably require to reconvey, terminate and otherwise release any and all
Liens that secure such loans.

25



--------------------------------------------------------------------------------




G.    Absence of Certain Actions and Events. There will not be instituted,
pending or threatened any action, or Law, before or involving any Governmental
Authority: (a) seeking to prohibit direct or indirect ownership or operation by
Buyer of any part of the Business or the Acquired Assets, or to compel Buyer or
any of its affiliates to divest of or to hold separately any part of the
Business or the Acquired Assets as a result of the transactions contemplated
hereby; or (b) seeking to impose or confirm limitations on the ability of Buyer
effectively to exercise directly or indirectly full rights of ownership of any
of the Acquired Assets, and no consent or approval of any Governmental Authority
shall be conditioned on any such limitations.
H.    Consents. Seller shall have obtained and provided to Buyer evidence that
it has obtained those consents listed on Schedule 3.5 and marked with an
asterisk (*).
I.    Affiliate Option Agreements. Buyer and Selling Parties shall have agreed
on the form of Affiliate Option Agreement(s) to be executed and delivered at
Closing.
J.    Schedule Completion and Updates. The parties acknowledge that APA
Schedules 3.7A and 3.7C and Schedule 3.21F and certain information contained in
Schedule 3.12(1)(A) to this Agreement remain incomplete as of the date of this
Agreement and that respect to title and environmental matters, Buyer’s due
diligence remains ongoing. Selling Parties and Buyer will cooperate in good
faith to complete these identified schedules prior to Closing. It shall be an
express condition of Buyer to Closing that these schedules are completed and
Buyer is satisfied in all respects, in its sole discretion, with its due
diligence procedures relating to title and environmental matters. If Buyer is
not satisfied with its due diligence findings relating to title and
environmental matters, it may terminate this Agreement, without cost, penalty or
further obligation to the Selling Parties, at any time by giving written notice
to the Selling Parties.
ARTICLE V    
Closing
5.1    Selling Parties’ Obligations. In addition to any other documents required
to be delivered by Selling Parties at Closing pursuant to this Agreement, Seller
and the Selling Parties (as applicable) will deliver to Real Estate Escrow Agent
or Buyer, as appropriate, at Closing the following:
A.    Real Property. A limited warranty deed in a form customary for the
respective states (“Deed”) for each parcel comprising the Owned Real Property
owned by Seller in fee, in forms substantially similar to Exhibit D hereto, an
Assignment and Assumption Agreement (“Assignment and Assumption Agreement”) for
each parcel comprising the Contracted Real Property in which Seller has an
interest, in form substantially similar to Exhibit E hereto, and one or more
Affiliate Option Agreements for the Affiliate Property.
B.    Declaration of Value. A tax affidavit or declaration of value for the
Owned Real Property as required by law, consistent with the allocation of the
Purchase Price to the Owned Real Property in accordance with Section 1.6.

26



--------------------------------------------------------------------------------




C.    FIRPTA Affidavit. An affidavit, signed and acknowledged by Seller or the
applicable Seller affiliate on behalf of the Affiliate Property Owner, under
penalties of perjury, certifying that parties are not a “foreign person” within
the meaning of Sections 1445 and 7701 of the Internal Revenue Code of 1986, as
amended (the “Code”).
D.    Intellectual Property Assignment.  An Assignment of Intellectual Property
with respect to the Intellectual Property and Real Property Intellectual
Property (the “Intellectual Property Assignment”) dated as of the Closing Date,
signed by Seller in the form attached hereto as Exhibit F.
E.    Bill of Sale. A Bill of Sale and Assignment Agreement (“Bill of Sale and
Assignment Agreement”) with respect to the Personal Property Assets dated as of
the Closing Date, signed by Seller in the form attached hereto as Exhibit G.
F.    Acquired Non-Real Estate Contracts. Executed assignments and assumptions
of all Acquired Non-Real Estate Contracts with any consents contemplated by
Section 3.5 of Appendix III, including lease assignments with respect to each
parcel of real estate or any item of personal property which is leased by Seller
and which is to be assumed by Buyer hereunder, properly executed (and, if
appropriate, acknowledged) by Seller, and accompanied by any required consents
and estoppels of lessors.
G.    Permits. Executed assignments of all assignable Permits issued to Seller
by any Governmental Authority or third party.
H.    Books and Records. All books, records, and other data relating to the
Business and/or Acquired Assets (other than such books and records of Seller as
set forth in Section 1.3).
I.    Resolutions. Copies of the texts of the resolutions of the Members of
Seller, or other interest holders, necessary to approve the Transaction
Agreements and the transactions contemplated thereby were taken and certificates
executed on behalf of Seller by its corporate secretary, or other authority,
certifying to Buyer that such copies are true, correct and complete copies of
such corporate or other entity action or resolutions and that such corporate or
other entity action and resolutions were duly adopted and have not been amended
or rescinded.
J.    Consents. The consents contemplated by Section 4.3H.
K.    Title Policies and Releases. The Title Policies contemplated by Section
3.7D, or an irrevocable commitment on the part of the Title Company to deliver
the same post-Closing and the releases contemplated by Section 4.3G.
L.    Transaction Agreements. Executed copies of each of the Transaction
Agreements.

27



--------------------------------------------------------------------------------




M.    Other Documents. Such other documents as Buyer or its counsel or any
lender of Buyer may reasonably request prior to the Closing in order to
effectuate the transactions contemplated under this Agreement.
5.2    Buyer’s Obligations. In addition to any other documents required to be
delivered by Buyer at Closing pursuant to this Agreement, Buyer will deliver to
Real Estate Escrow Agent or Seller, as appropriate, at Closing the following:
A.    Purchase Price. The Purchase Price to the extent payable at Closing.
B.    Declaration of Value. A tax affidavit or declaration of value for the
Owned Real Property as required by Law, consistent with the allocation of the
Purchase Price to the Owned Real Property in accordance with Section 1.6.
C.    Acquired Contacts. Assumptions of all Acquired Non-Real Estate Contracts,
including lease assumptions with respect to each parcel of real estate or any
item of personal property which is leased by Seller and which is to be assumed
by Buyer hereunder, properly executed (and, if appropriate, acknowledged) by
Buyer.
D.    Resolutions. Copies of the text of the resolutions by which the corporate
action on the part of Buyer is necessary to approve the Transaction Agreements
and the transactions contemplated thereby were taken and certificates executed
on behalf of Buyer by its secretary certifying to Selling Parties that such
copies are true, correct and complete copies of such corporate action or
resolutions and that such corporate action or resolutions are duly adopted and
have not been amended or rescinded.
E.    Transaction Agreements. Executed copies of each of the Transaction
Agreements.
F.    Other Documents. Such other documents as Seller or Seller’s counsel may
reasonably request prior to the Closing in order to effectuate the transactions
contemplated under this Agreement.
5.3    Transfer Fees, Title Costs, and Closing Costs and Other Fees; Prorations.
A.    Title Policy Fees. Buyer will bear all costs of all title exam, title
policies and endorsements.
B.    Transfer Taxes. Seller will pay any documentary transfer Tax, stamp Tax,
real estate conveyance Tax or similar Tax or fee due and payable in connection
with this transaction.
C.    Recording Fees. Seller and Buyer will split all fees relating to the
recording of each Deed, reconveyance instrument or termination.
D.    Taxes and Assessments; Prorations. Seller shall pay, prior to delinquency,
all due and payable real estate Taxes, personal property Taxes and assessments
by any

28



--------------------------------------------------------------------------------




Governmental Authority in respect of the Owned Real Property and all other
assets. At the Closing, the Real Estate Escrow Agent shall prorate Taxes and
assessments as of the Closing Date. Seller shall receive a credit for all real
property Taxes and assessments levied against the Owned Real Property and
personal property Taxes levied against all other assets, in each case, in the
amount that has been prepaid as of the Closing Date, and Buyer shall assume the
obligation to thereafter pay all such Taxes and assessments affecting the
Acquired Assets which relate to the ownership of the Acquired Assets after
transfer of the Acquired Assets to Buyer on the Closing Date. The Real Estate
Escrow Agent shall prorate on the basis of the most current information
available to the Real Estate Escrow Agent. In the event that the amounts of such
Taxes and assessments are not liquidated at the Closing, or in the event that
after the Closing Taxes are retroactively assessed (to a date prior to the
Closing Date) against the Owned Real Property and/or other assets by a
Governmental Authority with jurisdiction and authority to do so, then at such
time as the actual or retroactively assessed real estate Taxes, personal
property Taxes and assessments by any Governmental Authority in respect of the
Owned Real Property and other assets are known, a cash settlement will be made
between Buyer and Seller based on such actual amounts within thirty (30) days of
such determination. If the Owned Real Property is not separately assessed or
taxed, then (i) Taxes and assessments shall be allocated between the Owned Real
Property and any other property with which it is assessed or Taxed based upon
the relative Taxable assessed values of the respective properties, as reasonably
agreed upon by the parties, and (ii) Seller shall receive a Purchase Price
credit in an amount equal to Seller’s allocable share of such Taxes and
assessments that have been prepaid, and (iii) Buyer shall timely pay the full
amount of Taxes and assessments to the appropriate Governmental Authority. All
prorations and/or adjustments called for in this Agreement will be made on the
basis of a thirty (30) day month unless otherwise specifically instructed in
writing by Seller and Buyer. To the extent payment of Taxes is an obligation
under any agreement for Contract Real Property, Liability for such Taxes shall
be apportioned and paid for in the manner set forth above.
E.    Sales Taxes. Seller shall pay any sales or similar Taxes or assessments
relating to the sale of the Acquired Assets by Seller to Buyer.
F.    Other Fees. Except as otherwise specifically provided in this Agreement,
each party will bear its own legal and accounting fees and other expenses
relating to the transactions contemplated by this Agreement.
ARTICLE VI    
Representations and Warranties, Indemnification
6.1    Representations and Warranties of Buyer. Buyer’s representations and
warranties are set forth in Appendix II.
6.2    Representations and Warranties of Selling Parties. Selling Parties’
representations and warranties are set forth in Appendix III.
6.3    Survival of Representations and Warranties. Regardless of any
investigation at any time made by or on behalf of any party hereto, or of any
information any party may have

29



--------------------------------------------------------------------------------




in respect thereof, all representations, and warranties made hereunder or
pursuant hereto or in connection with the transactions contemplated hereby will
survive the Closing and execution, delivery, and recordation of each Deed.
6.4    Indemnification of Buyer by Selling Parties. Seller and the Seller
Indemnitors will indemnify and defend Buyer and its direct and indirect parent
companies, subsidiaries, and affiliates, and their respective officers,
directors, shareholders, successors and assigns, from and against any and all
costs, expenses, losses, damages, fines, penalties, or liabilities (including,
without limitation, interest which may be imposed in connection therewith, court
costs, litigation expenses, expert and consulting fees, and reasonable
attorneys’ and accounting fees) (collectively, “Losses”) incurred by them,
directly or indirectly, with respect to, in connection with, or arising from,
the following:
1.    a breach by any Selling Party of any representation, warranty, covenant,
restriction or agreement made by any Selling Party herein or in any of the
Transaction Agreements, or in any certificate or other Closing document
delivered by such parties to Buyer hereunder; provided, however, that any breach
of any employment or consulting agreement between Buyer and each of Taylor,
Patrick B. Madden or Means, as the case may be, shall be subject to
indemnification by the person who is a party to such agreement;
2.    any Excluded Liabilities as well as the indemnification specified in
Section 3.9 hereof; and
3.    any Liability arising out of the ownership or operation of the Business
through the Closing Date (including Continuing Liabilities to the extent
provided herein) other than the Assumed Liabilities.
6.5    Indemnification of Selling Parties by Buyer. Buyer will indemnify and
defend Selling Parties and their direct and indirect parent companies,
subsidiaries and affiliates, and their respective officers, directors,
shareholders, successors and assigns from and against any Losses incurred by
them, directly or indirectly, with respect to, in connection with, or arising
from, the following:
1.    a breach by Buyer of any representation, warranty, covenant, restriction
or agreement made by Buyer herein or in any of the Transaction Agreements or in
any certificate or other Closing document delivered by Buyer to Selling Parties
thereunder;
2.    any Assumed Liabilities; and
3.    any Liability arising out of the ownership or operation of the Acquired
Assets after the Closing Date (other than the Continuing Liabilities to the
extent provided herein).
6.6    Procedure for Indemnification of Third Party Claim and Litigation.

30



--------------------------------------------------------------------------------




A.    Notice of Claim. Subject to the following provisions of this Section 6.6,
the party which is entitled to be indemnified hereunder (the “Indemnified
Party”) shall give written notice hereunder to the party required to indemnify
(the “Indemnifying Party”) promptly, but, in the case of a claim or loss arising
out of a third-party claim against such party, in no event later than sixty (60)
days following such Indemnified Party’s receipt of written notice of any claim
as to which recovery may be sought against the Indemnifying Party because of the
indemnity in Sections 3.9, 6.4 or 6.5 above, as applicable, which notice shall
specify (to the extent known) in reasonable detail the amount of such claim and
the relevant facts and circumstances relating thereto. Notwithstanding the
foregoing, the right to indemnification hereunder shall not be affected by any
failure of an Indemnified Party to give such notice, or delay by an Indemnified
Party in giving such notice, unless, and then only to the extent that, the
rights and remedies of the Indemnifying Party shall have been prejudiced as a
result of the failure to give, or delay in giving, such notice. If the
Indemnifying Party wishes to assume the defense of any claim or litigation by a
third party, it shall promptly, but in no event later than fifteen (15) days
following receipt of the written notice from the Indemnified Party of such claim
or litigation, notify the Indemnified Party of its election. Failure by an
Indemnifying Party to notify an Indemnified Party of its election to defend any
such claim or action by a third party within fifteen (15) days after receipt of
the Indemnified Party’s written notice of such claim shall be deemed a waiver by
the Indemnifying Party of its right to defend such claim or action. If the
Indemnifying Party assumes the defense of any claim or litigation by a third
party, the Indemnified Party shall cooperate in the defense thereof, to the
extent reasonably requested by the Indemnifying Party. Notwithstanding the
foregoing, if a claim involves or could have material adverse implications for
the Business as conducted following the Closing, and Buyer is the Indemnified
Party in such case, Buyer may assume the defense of the claim for the account of
the Indemnifying Party subject to procedures in C below.
B.    Defense of Claim by Indemnifying Party. If the Indemnifying Party assumes
the defense of a claim or litigation by a third party, the Indemnifying Party
will take all steps necessary in the defense or settlement of such claim or
litigation, and will hold the Indemnified Party harmless from and against any
and all damages caused by or arising out of any settlement approved by the
Indemnifying Party or any judgment in connection with such claim or litigation.
If the Indemnifying Party assumes the defense of any claim or litigation by a
third party, the Indemnified Party shall agree to any settlement, compromise or
discharge of such claim or litigation that the Indemnifying Party may recommend;
provided, that the Indemnified Party shall not be required to agree to the entry
of any judgment or any settlement that (i) provides for injunctive or other
non-monetary relief affecting the Indemnified Party, (ii) does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim or
litigation or (iii) provides for any relief prospectively which restricts or
otherwise impacts the operation of the Business.
C.    Defense of Claim by Indemnified Party. If the Indemnifying Party does not
assume the defense of any such claim or litigation by a third party within
fifteen (15) days after receipt of written notice from the Indemnified Party to
do so pursuant to this Agreement,

31



--------------------------------------------------------------------------------




or the Indemnified Party has elected to handle the claim as provided in
Section 6.6A above, the Indemnified Party may defend against such claim or
litigation in such manner as it deems appropriate, and the Indemnified Party may
settle such claim or litigation on such terms as it may deem reasonably
appropriate (after prior notice of at least two Business Days of such proposed
settlement to the Indemnifying Party) and the Indemnifying Party shall promptly
reimburse the Indemnified Party for the amount of such settlement and for all
Losses incurred by the Indemnified Party in connection with the defense against
or settlement of such claim or litigation .
D.    Participation in Defense of Claim. Notwithstanding anything in this
Section 6.6 to the contrary, the party not primarily responsible for the defense
of a third-party claim or litigation may, with counsel of its choice and at its
expense, participate in the defense of any such claim or litigation.
6.7    Additional Provisions.
A.    Certain Limitations.
1.    Deductible – Seller and Seller Indemnitors.
(a)    Neither Seller nor the Seller Indemnitors shall have any liability (for
indemnification or otherwise) with respect to claims for breaches of
representations and warranties of the Selling Parties (including Continuing
Liabilities related thereto and including any Losses under the indemnity in
Section 3.9) until the total of all Losses with respect to such matters exceeds
Two Hundred Thousand Dollars ($200,000) and then only with respect to the amount
of Losses in excess of such deductible basket.
(b)    The limitations in this Section 6.7A(1) will not apply to any
intentional, knowing or reckless misrepresentation or omission or like fraud by
Seller or the Seller Indemnitors.
2.    Deductible – Buyer.
(a)    Buyer shall not have any liability (for indemnification or otherwise)
with respect to claims for breaches of representations and warranties of Buyer
until the total of all Losses with respect to such matters exceeds Two Hundred
Thousand Dollars ($200,000) and then only with respect to the amount of Losses
in excess of such deductible basket.
(b)    The limitations in this Section 6.7A(2) will not apply to any
intentional, knowing or reckless misrepresentation or omission or like fraud by
Buyer.
3.    Time Limitations.

32



--------------------------------------------------------------------------------




(a)    Except for Losses relating to the Selling Parties’ indemnification
obligations set forth in Section 3.9, Seller and Seller Indemnitors will have
liability (for indemnification or otherwise) with respect to this Agreement by
the Selling Parties only if on or before the date that is forty–two (42) months
after the Closing, Buyer notifies the Seller Representative of a claim
specifying the factual basis of the claim in reasonable detail to the extent
then known by Buyer.
(b)    Buyer will have liability (for indemnification or otherwise) with respect
to this Agreement by Buyer only if before the date that is forty–two months (42)
months after the Closing, the Seller Representative notifies Buyer of a claim
specifying the factual basis of the claim in reasonable detail to the extent
then known by Seller Representative.
4.    Maximum Liability for Certain Matters. The cumulative liability of the
Seller and the Seller Indemnitors under this Article 6 shall be limited to
$21,000,000, provided, however, that the following items should not be subject
to this cap limitation: (i) any breach of the representations and warranties set
forth in Sections 3.2, 3.3, 3.10, 3.11, 3.21 and 3.24 of Appendix III; or (ii)
any Excluded Liabilities; or (iii) any Losses relating to a breach of the
Non-Disclosure and Non-Compete Agreement as related to claims against the party
so breaching such agreement; or (iv) intentional, knowing, or reckless
misrepresentations or omissions or like fraud by Seller or the Seller
Indemnitors. As an additional cap relating to Losses that arise only under
Section 3.9 (and not intended to constitute a cap or limitation to the extent
such Losses also arise under the general indemnification in Section 6.4 above),
then from the date hereof until the expiration of such indemnity upon the
applicable statute of repose referenced therein, the maximum liability of Seller
and the Seller Indemnitors under this Article 6 for the Selling Parties’
indemnification obligations set forth in Section 3.9 shall be limited to
$3,000,000.
5.    For purposes of determining any amounts that are subject to
indemnification for breaches of representations, warranties, agreements or
covenants, any qualifications relating to materiality, Material Adverse Effect,
or the like will be disregarded solely for computation of Losses relating to a
breach of such provision.
6.    The indemnification of the Seller Indemnitors hereunder is agreed and
acknowledged to be joint and several to each of the Seller Indemnitors except
that any indemnification obligations or Losses arising under a breach of any
employment or consulting agreement between Buyer and each of Taylor, Patrick B.
Madden or Means, as the case may be, shall be subject to indemnification solely
by the person who is a party to such agreement.
B.    Set Off. Upon determination of Buyer that it has suffered any Loss subject
to indemnification under this Agreement, Buyer may reimburse the amount of such
Loss from the Holdback Fund. If upon receipt of notice of such reimbursement (as
provided

33



--------------------------------------------------------------------------------




below in this Section 6.7B) Seller (acting through its Seller Representative)
disputes the amount of Loss, the parties shall negotiate in good faith to
resolve such difference(s). If the parties are not able to resolve such
differences within 30 days of Seller’s receipt of the notice of such Loss, the
parties agree to resolve the dispute consistent with the procedures set forth in
Section 1.5B(6). At the option of Buyer, Buyer may also set off against amounts
payable under the Earn-Out Payments to satisfy indemnification claims due to
Buyer and any shortfalls/deficiencies not deposited by Seller (or the Selling
Parties) into either of the Holdback Fund (pursuant to Section 1.5D) or the
Warranty Fund (pursuant to Section 3.5).  Buyer agrees to provide Seller written
notice of any such reimbursement or setoff, which notices shall specify the
claim and the amount thereof.
C.    Waiver of Certain Damages. Notwithstanding anything to the contrary
contained in this Agreement or provided for under any applicable law, no party
hereto shall be liable to any other person or entity, either in contract (as the
Indemnifying Person hereunder) or in tort, for any special or punitive damages,
or damages relating to any multiples of earnings, of such other Person,
excepting such items asserted by a third party under a Third Party Claim.
D.    Tax Treatment of Indemnification Payments; Exclusive Right. Any
indemnification payments made by the parties pursuant to this Section 6 shall be
treated for all Tax purposes as adjustments to the Purchase Price paid by Buyer
for the Assets, unless otherwise required by applicable law. The provisions of
this Section 6 shall be the sole mechanism for any party to assert monetary
claims hereunder.
ARTICLE VII    
Termination/Remedies
7.1    Termination. This Agreement will be considered terminated at any time:
1.    by mutual written consent of duly authorized officers of Buyer and Seller;
2.    by either Buyer, on the one hand, or Selling Parties, on the other hand,
if the other party breaches any of its material representations, warranties, or
covenants contained herein or fails to satisfy in any material respect its
closing conditions;
3.    by Buyer pursuant to Section 3.7C or Section 4.3J of the this Agreement;
and
4.    after September 1, 2014, if not closed by then.
7.2    Effect of Termination. Except as provided in the next sentence, in the
event of termination of this Agreement as provided in Section 7.1, this
Agreement and the other Transaction Agreements will become void and there will
be no liability or further obligation hereunder or thereunder on the part of
Buyer or Selling Parties or their respective shareholders, members, officers, or
directors, except each party will remain obligated for its obligations under

34



--------------------------------------------------------------------------------




Sections 2.5 and 2.7. In the event of a termination of this Agreement pursuant
to Section 7.1(2). the party terminating the agreement because of such breach or
failure of condition shall be entitled to its reasonable out-of-pocket costs and
expenses incurred in negotiating and pursuing the transactions contemplated in
the Transaction Agreements (including, without limitation, reasonable attorneys’
fees and costs).
7.3    Specific Performance. The parties to this Agreement will have the right
to obtain specific performance of the other parties’ obligations to close in the
event that such parties fail to close this Agreement in accordance with the
provisions hereof and this Agreement has not been terminated pursuant to
Section 7.1; provided, however, that the party seeking specific performance
cannot be in material breach of this Agreement.
ARTICLE VIII    
General Provisions
8.1    Notices. All notices, consents, and other communications hereunder will
be in writing and deemed to have been duly given when (i) delivered by hand,
(ii) sent by facsimile transmission (with transmission confirmed), (iii) emailed
as provided herein or (iv) when received by the addressee, if sent by Express
Mail, Federal Express, or other express delivery service (with delivery
confirmation), in each case to the appropriate addresses and facsimile numbers
set forth below (or to such other addresses and facsimile numbers as a party may
designate as to itself by notice to the other):

35



--------------------------------------------------------------------------------




8.2    
If to Buyer:
Meritage Homes Corporation
8800 East Raintree Drive
Suite 300
Scottsdale, Arizona 85260
Fax: (480) 375-2914
Attn: C. Timothy White
Email: tim.white@meritagehomes.com


 
Meritage Homes Corporation
8800 East Raintree Drive
Suite 300
Scottsdale, Arizona 85260
Fax: (480) 375-2914
Attn: Larry W. Seay
Email: larry.seay@meritagehomes.com


With a copy to (which shall not constitute notice):
Snell & Wilmer L.L.P.
400 E. Van Buren Street
Phoenix, Arizona 85004
Fax: (602 382-6070
Attn: Jeffrey E. Beck, Esq.
Email: jbeck@swlaw.com


With a copy of any notice of default to:
Meritage Homes Corporation
8800 East Raintree Drive
Suite 300
Scottsdale, Arizona 85260
Fax: (480) 375-2914
Attn: C. Timothy White
Email: tim.white@meritagehomes.com


If to Selling Parties:
BK Residential Construction, LLC
3986 East Brookhaven Drive
Atlanta, Georgia 30319
Attn: Richard B. Means, as Seller Representative
Email: bmeans@meansap.com




With a copy to (which shall not constitute notice):
Burr & Forman LLP
171 11th Street, Suite 1100
Atlanta, Ga. 30383
Fax: 404-817-3244
Attn: Edward Brown
Email: ebrown@burr.com



8.3    Counterparts. This Agreement, the other Transaction Agreements and all
certificates, schedules and other documents attached to or deliverable under
such agreements,

36



--------------------------------------------------------------------------------




may be executed in any number of counterparts, and each counterpart will
constitute an original instrument, but all such separate counterparts will
constitute one and the same agreement.
8.4    Governing Law. The validity, construction, and enforceability of this
Agreement will be governed in all respects by the Laws of the State of Georgia,
without regard to its conflict of laws rules.
8.5    Dispute Resolution. Except as otherwise provided herein, all claims,
disputes, and other matters in controversy (except matters relating to fraud,
intentional misstatements or omissions, or the Employment Agreements between
Buyer and Taylor and Patrick B. Madden as well as the Means Agreement) arising
directly or indirectly out of or connected with the Transaction Agreements,
relating to the breach, termination or validity of the Transaction Agreements,
whether contractual or non-contractual, and whether during the term or after the
termination of this Agreement, unless mutually settled Buyer and Selling
Parties, shall be resolved in accordance with the Dispute Resolution Procedures
attached as Exhibit C. Notwithstanding the foregoing, nothing herein will
prohibit the parties from pursuing equitable remedies, such as injunctions of
specific performance.
8.6    Assignment. This Agreement may be assigned to any corporation or entity
with or into which Buyer may be merged or consolidated or to which Buyer
transfers all or substantially all of its assets, provided that either such
entity is Meritage Homes Corporation or a direct or indirect wholly owned
subsidiary of Meritage Homes Corporation and such corporation or entity assumes
this Agreement and all obligations and undertakings of Buyer hereunder, but no
such assignment will relieve Buyer or its successor of its liability for the
respective obligations of Buyer hereunder (including without limitation those in
Section 1.5B above). In addition, Buyer may prior to the Closing designate one
or more wholly-owned subsidiaries to acquire the Acquired Assets, assume the
Assumed Liabilities and otherwise consummate the transactions contemplated this
Agreement. To the extent so designated, the wholly-owned subsidiary or
subsidiaries consummating the transaction shall be deemed parties to this
Agreement as if named herein as Buyer without the need for further reference or
action and shall be entitled to, and obligated by, the rights and obligations of
Buyer hereunder. The Buyer may also require Seller to assign in whole or in part
any parcel of the Owned Real Property or the Contracted Real Property (including
rights and obligations under the related Existing Real Estate Contract) at or in
connection with the Closing, in each case, to a landbanker or similar entity
designed by Buyer.  Seller and the Selling Parties agree to use their reasonable
commercial efforts, without incurring material out-of-pocket costs (not
reimbursed by Buyer) to facilitate the counterparty’s consent to such assignment
(where no Selling Party is the owner or contracting selling party under such
Existing Real Estate Contracts). Any assignment in violation of the provisions
of this Agreement will be null and void. No Selling Party may assign its
obligations hereunder.
8.7    Gender and Number. The masculine, feminine, or neuter pronouns used
herein will be interpreted without regard to gender, and the use of the singular
or plural will be deemed to include the other whenever the context so requires.

37



--------------------------------------------------------------------------------




8.8    Schedules and Exhibits. The Schedules (including, without limitation, any
updates to such Schedules prior to the Closing) and Exhibits referred to in this
Agreement and attached to this Agreement are incorporated in this Agreement by
such reference as if fully set forth in the text of this Agreement.
8.9    Waiver of Provisions. The terms, covenants, representations, warranties,
and conditions of this Agreement may be waived only by a written instrument
executed by the party waiving compliance. The failure of any party at any time
to require performance of any provisions hereof will, in no manner, affect the
right at a later date to enforce the same. No waiver by any party of any
condition, or breach of any provision, term, covenant, representation, or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, will be deemed to be or construed as a further or
continuing waiver of any such condition or waiver of the breach of any other
provision, term, covenant, representation, or warranty of this Agreement.
8.10    Costs. Except as otherwise provided in this Agreement, if any legal
action or any arbitration or other proceeding is brought for the enforcement of
this Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties will be entitled to recover
reasonable attorneys’ fees, accounting fees, and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
8.11    Amendment. This Agreement may not be amended except by an instrument in
writing approved by the parties to this Agreement and signed on behalf of each
of the parties hereto.
8.12    Severability. If any term, provision, covenant, or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the terms, provisions, covenants, and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired, or invalidated and the court will modify this
Agreement or, in the absence thereof, the parties will negotiate in good faith
to modify this Agreement to preserve each party’s anticipated benefits under
this Agreement.
8.13    Binding Effect. Subject to the provisions and restrictions of
Section 8.5, the provisions of this Agreement are binding upon and will inure to
the benefit of the parties and their respective heirs, personal representatives,
successors and assigns.
8.14    Construction. References in this Agreement to “Sections,” “Articles,”
“Exhibits,” “Appendices” and “Schedules” are to the Sections and Articles in,
and the Exhibits, Appendices and Schedules to, this Agreement, unless otherwise
noted.
8.15    Time Periods. Except as expressly provided for in this Agreement, the
time for performance of any obligation or taking any action under this Agreement
will be deemed to expire at 5:00 p.m. (Scottsdale, Arizona time) on the last day
of the applicable time period provided for in this Agreement. If the time for
the performance of any obligation or taking any action under this Agreement
expires on a Saturday, Sunday or legal holiday, the time for

38



--------------------------------------------------------------------------------




performance or taking such action will be extended to the next succeeding day
which is not a Saturday, Sunday or legal holiday.
8.16    Headings. The headings of this Agreement are for purposes of reference
only and will not limit or define the meaning of any provision of this
Agreement.
8.17    Access to Records. Buyer will provide Seller with reasonable access to
books, records, and documents transferred to Buyer hereunder for period of three
(3) years from the Closing or such longer time as Seller notify Buyer that
Seller may require for Tax purposes.
8.18    Entire Agreement. The Transaction Agreements constitute the entire
agreement, including with respect to representations and warranties, between the
parties pertaining to the subject matter contained in the Transaction
Agreements. All prior and contemporaneous agreements, representations and
understandings of the parties, oral or written, are superseded by and merged in
the Transaction Agreements. No supplement, modification or amendment of the
Transaction Agreements will be binding unless in writing and executed by the
parties thereto.
8.19    No Third-Party Beneficiaries. Except as specifically provided in
Section 8.5 of this Agreement and similar provisions in the other Transaction
Agreements, neither this Agreement nor any other Transaction Agreement is
intended to, and none of them shall, create any rights in any other person other
than the parties to such agreements. Without limiting the generality of the
foregoing, nothing herein or in any other Transaction Agreement is intended to
create, nor shall it create, in the Title Company or any title insurer any right
of subrogation to any rights of Buyer arising from any representation or
warranty of any Selling Party.
[Signatures of the parties are on the following page]



39



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective officers thereunder duly
authorized.
 
“Buyer”


Meritage Homes Corporation,
a Maryland corporation


/s/ Larry W. Seay
Name: Larry W. Seay
Title:Executive Vice President and Chief Financial Officer
“Seller”


BK Residential Construction, LLC,  
a Georgia limited liability company


/s/ Richard B. Means
Name:Richard B. Means
Title:Manager


Legendary Realty & Marketing, Inc., a Georgia corporation
/s/ Richard B. Means
Name: Richard B. Means
Title: President


 
Other “Selling Parties” and “Seller Indemnitors”


/s/ Richard B. Means
Richard B. Means


/s/ Steven K. Taylor
Steven K. Taylor


/s/ Sherry M. Means
Sherry M. Means as Trustee of The Means Gift Trust u/t/d December 30, 2012



                        
                        
                        

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------




Legendary Consulting, Inc.,
                        a Georgia corporation
/s/ Steven Kip Taylor
Name: Steven Kip Taylor
Title: President
Gra Kell Trust
/s/ Robert C. Belans
Robert C. Belans, as Co-Trustee
/s/ Timothy A. Taylor
Timothy A Taylor, as Co-Trustee
/s/ Steven K. Taylor
Steven K. Taylor, as Co-Trustee



[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------




APPENDIX I
APPENDIX I
DEFINITIONS
The following terms will have the meanings set forth below where used in this
Agreement and identified with initial capital letters.
1.1    “BK Charlotte Pipeline” means the real property described on Schedule 1.1
which is situated in the Charlotte, North Carolina area and which Seller
represents to Buyer is subject to one or more fully executed contracts, letters
of intent or term sheets between the owners thereof and a Selling Party and that
Seller is currently actively pursuing.
1.2    “Cash and Cash Equivalents” means all balances in bank accounts including
checks deposited but not yet credited and actual petty cash on hand, but shall
not include earnest money provided by prospective homeowners on homes not closed
by the Closing Date (which earnest money shall be an Acquired Asset hereunder
based on the corresponding balance sheet liability).
1.3    “Cause” means (i) the Selling Party’s commission of any act of fraud or
dishonesty relating to and materially adversely affecting the business affairs
of Buyer or its subsidiaries or affiliates, such as embezzlement or receipt of
improper payments from suppliers; (ii) the Selling Party’s conviction of any
felony; (iii) the Selling Party’s material and continuing breach of the
Non-Disclosure and Non-Competition Agreement; (iv) Selling Party’s failure to
execute his employment duties and responsibilities in a manner consistent with
past practice; or (v) the Selling Party’s willful misconduct or gross
insubordination that harms the Buyer or its subsidiaries or affiliates,
provided, however, “Cause” shall for items (iv) and (v) not be deemed to exist
if the events are cured within thirty (30) days of notice by the employer entity
to the Selling Party specifying the alleged Cause.
1.4    “Employee Benefit Plan” means any pension, benefit, retirement,
compensation, profit-sharing, deferred compensation, incentive, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by
Seller for the benefit of any current or former employee, officer, director,
retiree, independent contractor or consultant of the Business or any spouse or
dependent of such individual, or under which Seller has or may have any
liability, or with respect to which Buyer or any of its ERISA Affiliates would
reasonably be expected to have any liability, contingent or otherwise.
1.5    “Governmental Authority” will mean any nation or government, any state or
other political subdivision or quasi-governmental authority thereof, any entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, including, without limitation, any
government authority, agency, department, board, commission,

Appendix I - 1



--------------------------------------------------------------------------------




or instrumentality of the United States, any State of the United States, or any
political subdivision thereof, and any tribunal or arbitrator(s) of competent
jurisdiction, and any self-regulatory organizations.
1.6    “Indebtedness” means, with respect to any person or entity, without
duplication (a) all indebtedness, including accrued interest, of such person or
entity for borrowed money or for the deferred purchase price of property
payment, but excluding obligations to trade creditors incurred in the ordinary
course of business that are unsecured and reflected as Balance Sheet Operating
Liabilities on the Final Closing Balance Sheet, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all indebtedness to, or
loans from, to owners or key managers or consultants, (d) all capitalized
leases, and (e) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person.
1.7    “Intellectual Property” means all means all of the following and similar
intangible property and related proprietary rights, interests and protections,
however arising, pursuant to the Laws of any jurisdiction owned or held for use
by, or otherwise licensed to, the Seller: (i) trademarks, service marks, trade
names, brand names, logos, trade dress and other proprietary indicia of goods
and services, whether registered or unregistered, and all registrations and
applications for registration of such trademarks, including intent-to-use
applications, all issuances, extensions and renewals of such registrations and
applications and the goodwill connected with the use of and symbolized by any of
the foregoing; (ii) internet domain names, whether or not trademarks, registered
in any top-level domain by any authorized private registrar or Governmental
Authority, or any brand names, user names or other identifiers for social media
or networking websites; (iii) original works of authorship in any medium of
expression, whether or not published, including all house plans and other
architectural works, drawings, blueprints and designs, and all other copyrights
(whether registered or unregistered), all registrations and applications for
registration of such copyrights, and all issuances, extensions and renewals of
such registrations and applications for any of the foregoing; (iv) confidential
information, formulas, non-public architectural works, drawings and plans,
designs, devices, technology, know-how, research and development, inventions,
methods, processes, compositions and other trade secrets, whether or not
patentable; (v) patented and patentable designs and inventions, all design,
plant and utility patents, letters patent, utility models, pending patent
applications and provisional applications and all issuances, divisions,
continuations, continuations-in-part, reissues, extensions, reexaminations and
renewals of such patents and applications; and (vi) all rights to sue and
recover and retain damages, costs and attorneys’ fees for past, present and
future infringement and any other rights relating to any of the foregoing.
1.8    “Knowledge of Seller” means facts or information known, or that would
have reasonably be expected to be known due to their positions with Seller and
the nature of the facts or information, of Richard B. Means, Steven K. Taylor or
Patrick B. Madden.
1.9    “Laws” or “under Law” will mean all federal, state, regional, local, or
other governmental or quasi-governmental statutes, laws, rules, regulations,
codes, ordinances, orders, plans, injunctions, decrees, rulings, or judicial or
administrative interpretations thereof, including

Appendix I - 2



--------------------------------------------------------------------------------




without limitation, Environmental Laws, which are applicable to Seller, Buyer,
the Business, or the Acquired Assets or the use, development, or condition
thereof or otherwise applicable to any of the Acquired Assets.
1.10    “License Holder” will mean each of Ron Machler, Pat Murphy, David
Storey, Steven K. Taylor and Curt Boatright (collectively, the “License
Holders”)
1.11    “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien (statutory or otherwise), pledge, lease, easement, restriction, covenant,
charge, security interest or other encumbrance, of any kind or nature in respect
of such asset, whether or not filed, recorded or otherwise perfected under Law,
including any conditional sale or other title retention agreement, and any lease
in the nature thereof, any option or other agreement to sell, and any filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
(or equivalent statutes) of any jurisdiction.
1.12    “Pending” means a proceeding or other referenced action has been
instituted and for which written notice or other conspicuous notification would
have been provided to the entity or person charged in such proceeding or action.
1.13    “Personal Property Assets” means all of Seller’s right, title and
interest in and to the following; provided, however, that the Personal Property
Assets shall not include any Excluded Assets or Real Property Assets:
(1)    all assets reflected on the Final Closing Balance Sheet, except for the
Real Property Assets;
(2)    any current assets, accounts receivable and notes receivable; provided,
however, that (i) to the extent that following the Closing Selling Parties
receive any cash that constitutes an Acquired Asset or relates to an Assumed
Liability, Selling Parties shall, as soon as practicable after receipt thereof,
turn over such cash to Buyer, and (ii) to the extent that following the Closing
Buyer receives any cash that constitutes an Excluded Asset or relates to an
Excluded Liability, Buyer shall, as soon as practicable after receipt thereof,
turn such cash over to Selling Parties;
(3)    all equipment, furniture, furnishings, inventory, machinery, software,
supplies, tools, vehicles, and other personal property owned or leased by
Seller;
(4)    all rights and benefits in all (i) processes, know-how, technical data,
and other trade secrets; (ii) sales forms and promotional and advertising
materials; (iii) copyrights, whether registered or not, patents, trademarks,
whether registered or not, and applications, registrations, and renewals with
respect thereto; (iv) customer, supplier and contractor lists, (v) software
licensing and equipment rental agreements associated with computers or data
processing, and (vi) goodwill associated therewith.  Additionally, Seller hereby
grants (or shall cause its affiliates to grant) to Buyer Seller’s rights to use
the names “Legendary,” “Legendary Homes,” “Legendary Communities,” “Legendary
Realty,” “Legendary Consulting” and “Legendary Realty and Marketing,” and all
logos used in connection therewith;

Appendix I - 3



--------------------------------------------------------------------------------




(5)    all of the books, instruments, papers, and records of whatever nature and
wherever located, whether in written form or another storage medium, including
without limitation (i) accounting and financial records; (ii) property records
and reports; (iii) environmental records and reports; (iv) personnel and labor
relations records; and (v) property, sales, or transfer Tax records and returns;
provided, however, that (x) Buyer shall retain the original accounting and
financial records (and will make copies available to the Seller upon any
reasonable request) and (y) such books, instruments, papers, and records will
exclude any documents relating exclusively to the Excluded Assets or Excluded
Liabilities or to any employees of the Seller not hired by Buyer;
(6)    to the extent transferable: all the right, title, and interest in all
approvals, authorizations, certificates, consents, franchises, licenses,
permits, rights, variances, plans, and waivers acquired, being acquired, applied
for, or used, and all agreements with, and any waivers, licenses, permits, and
approvals from or to any Governmental Authority, department, board, commission,
bureau or any other entity or instrumentality, and other authorities in the
nature thereof, all as related to the Acquired Assets;
(7)    all rights and benefits in, to and under all vendor, supplier and
equipment lessor agreements concerning any supplies, services, equipment and
furniture utilized for office purposes; and
(8)    all contracts, agreements or understandings to which the Seller is party
or by which the Seller or any of its assets are bound, excluding those contracts
included in Real Property Assets pursuant to Section 3.6 and excluding Excluded
Contracts.
1.14    “Seller Indemnitors” will mean BK Residential Construction, LLC,
Legendary Realty and Marketing, Inc., Richard B. Means, Sherry M. Means as
Trustee of the Means Gift Trust U/T/D December 30, 2012, Steven K. Taylor,
Legendary Consulting, Inc., the Gra Kell Trust and upon the Joinder Agreement
described in Section 2.9 hereof, Eleven Strategic Investments Trust as acting
through its Trustee; provided, however, if the Joinder Agreement as described in
Section 2.9 hereof is executed, delivered and completed as described in Section
2.9 then Gra Kell Trust shall not be included as a Seller Indemnitor.
1.15    “Taxes” will mean any and all federal, state, local or foreign income,
gross receipts, license, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code Section 59A, 26 U.S.C. § 59),
natural resources, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, payroll, employment,
employee or withholding, recapture, disability, real property, personal
property, sales, use, transfer, registration, value-added, alternative or add-on
minimum, estimated, “roll-back” any other taxes, assessments, levy, fee, or
government charges of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis, or in any other matter, whether as a
result of an express or implied obligation, by contract or pursuant to Law,
including any interest, penalty, or addition thereto, whether disputed or not.
1.16    “Tax Returns” will mean any return, declaration, report, claim to
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

Appendix I - 4



--------------------------------------------------------------------------------




1.17    “Transaction Agreements” means this Agreement, the Non-Disclosure and
Non-Compete Agreement, the Employment Agreements between the Buyer and each of
Steven K. Taylor and Patrick B. Madden, the Means Agreement, Assignment and
Assumption Agreement, the Intellectual Property Assignment and the Bill of Sale
and Assignment Agreement.
1.18    “Index of Other Definitions”. The following terms are defined in this
Agreement in the Sections indicated below:
Term
Page
Acquired Assets
Section 1.2
Acquired Non-Real Estate Contracts
Appendix III 3.13(a)
Affiliate Option Agreement
Appendix III 3.12(3)
Affiliate Property
Section 3.6A
Affiliate Property Owner
Section 3.6A
Agreement
Preamble
Approved Title Exceptions
Section 3.7C
Arbitrator
Section 1.5B
Assignment and Assumption Agreement
Section 5.1A
Assumed Employee Liabilities
Section 3.1
Assumed Liabilities
Section 1.4A
Balance Sheet Operating Liabilities
Section 1.4A
Bill of Sale and Assignment Agreement
Section 5.1E
Business
Recitals
Buyer
Preamble
CERCLA
Appendix III 3.21(a)
Closing
Section 1.1
Closing Date
Section 1.1
Closing Payment
Section 1.5A
Code
Section 5.1C
Contracted Real Property
Section 3.6A
Corporate Interest Charge
Section 1.5B
Countining Liabilites
Section1.4C
Deed
Section 5.1A
Disapproved Title Exceptions
Section 3.7C
Earn-Out Payments
Section 1.5B
Earn-Out Period
Section 1.5B
Employee Liabilities
Section 3.1
Employment Agreements
Section 3.1
Environmental Laws
Appendix III 3.21(a)
ERISA
Appendix III 3.16
ERISA Affiliate
Appendix III 3.16
ESIT
Section 2.9
Excluded Assets
Section 1.3
Excluded Liabilities
Section 1.4B
Existing Real Estate Contracts
Section 3.6A


Appendix I - 5



--------------------------------------------------------------------------------




Final Closing Balance Sheet
Section 1.5C
Financial Statements
Appendix III 3.7(A)
GAAP
Section 1.4A
Holdback Fund
Section 1.5D
Housing Units
Appendix III 3.12(2)(M)
Indemnified Party
Section 6.6A
Indemnifying Party
Section 6.6A
Intellectual Property Assignment
Section 5.1D
May 31, 2014 Balance Sheet
Appendix III 3.7(A)
Land Use Entitlements
Appendix III 3.22B
Losses
Section 6.4
Material Adverse Effect
Section 4.3D
Means
Preamble
Means Agreement
Section 3.1A
Members
Preamble
Non-Disclosure and Non-Compete Agreement
Recitals
Option Agreements
Section 3.6A
Owned Real Property
Section 3.6A
Permits
Appendix III 3.22A
Preliminary Closing Balance Sheet
Section 1.5C
Premium
Section 1.5A
Pre-Tax Net Income
Section 1.5B
Property Leases
Appendix III 3.13
Purchase Price
Section 1.5A
Purchase Price Allocation Schedule
Section 1.6A
Real Estate Escrow
Section 3.6B
Real Estate Escrow Agent
Section 3.6B
Real Property
Section 3.6A
Real Property Assets
Section 3.6A
Real Property Intellectual Property
Section 3.6A
Reports
Section 3.7A
Required COBRA Coverage
Section 3.1
Sample Balance Sheet
Section 1.4A
Sample Earn-Out Calculation
Section 1.5B
SEC
Section 3.3
Seller
Preamble
Seller’s Cash and Cash Equivalents
Section 1.5 (b)
Selling Parties
Preamble
Selling Parties’ Representative
Section 3.4
Survey
Section 3.7A
Taylor
Preamble
‘13 Financial Statements
Appendix III 3.7(A)
Title Commitment
Section 3.7D
Title Company
Section 3.6B
Title Policy
Section 3.7D
Title Report Supplement
Section 3.7B


Appendix I - 6



--------------------------------------------------------------------------------




Warranty Fund
Section 3.5






Appendix I - 7



--------------------------------------------------------------------------------

APPENDIX II

APPENDIX II
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the corresponding sections or subsections of the
Disclosure Schedules provided by Buyer under separate cover (each of which shall
qualify only the specifically identified Sections or subsections hereof to which
such Disclosure Schedule relates and shall not qualify any other provision of
this Agreement or any other Transaction Document), Buyer hereby represents and
warrants as follows to and for the benefit of Selling Parties:
2.1    Organization and Qualification. Buyer is a corporation duly organized,
validly existing, and in good standing under the Laws of Maryland and has the
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted in every jurisdiction where the failure
to do so would have a material adverse effect on its business and assets, or
ability to consummate the transactions contemplated hereby.
2.2    Authority Relative to this Agreement. Buyer has the requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the transactions to which it is a party that are
contemplated hereby (including execution of the other Transaction Agreements to
which it is a party) have been duly authorized by Buyer, and no other actions or
proceedings, corporate or otherwise, on the part of Buyer are necessary to
authorize this Agreement and such transactions. This Agreement has been duly
executed and delivered by Buyer and (assuming this Agreement constitutes a valid
and binding obligation of the other parties hereto) constitutes a valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, or other similar Laws relating to the enforcement of
creditors’ rights generally and by general principles of equity.
2.3    No Conflicts. Buyer is not subject to nor obligated under (i) any
provision of its articles of incorporation or bylaws, (ii) any agreement,
arrangement, or understanding, (iii) any license, franchise, or permit, or (iv)
any Law, which would be breached or violated, or in respect of which a right of
termination or acceleration would arise, by its execution, delivery, and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby, except, in the case of clauses (ii) and (iii), for any such
breaches, violations, rights of termination or acceleration which are not
reasonably likely, individually or in the aggregate, to have a material adverse
effect on its business and assets, or ability to consummate the transactions
contemplated hereby.
2.4    No Consents. No authorization, consent, or approval of, or filing with,
any Governmental Authority is necessary on the part of Buyer for the
consummation by Buyer of the transactions to which it is a party that are
contemplated by this Agreement, except for any such authorizations, consents,
approvals or filings, the failure of which to obtain or make is not reasonably
likely, individually or in the aggregate, to have a material adverse effect on
its business and assets, or ability to consummate the transactions contemplated
hereby.
2.5    Disclosure. This Agreement does not contain any untrue statement of a
material fact or, to the Knowledge of Buyer, omits to state a material fact
necessary to make the statements contained herein or therein, in light of the
circumstances in which they were made, not misleading.

Appendix II - 1



--------------------------------------------------------------------------------




APPENDIX III
APPENDIX III
REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES
Except as set forth in the corresponding sections or subsections of the
Disclosure Schedules provided under separate cover by Selling Parties (each of
which shall qualify only the specifically identified Sections or subsections
hereof to which such Disclosure Schedule relates and shall not qualify any other
provision of this Agreement or any other Transaction Document), Selling Parties
hereby represent and warrant as follows to and for the benefit of Buyer:
Basic Corporate Representations:
3.1    Organization and Qualification. Seller is a limited liability company
duly organized, validly existing, and in good standing under the Laws of Georgia
and has the requisite limited liability power and authority to own and operate
its properties and to carry on the Business as it is now being conducted.
3.2    Ownership Interests. Schedule 3.2 sets forth a true, correct and complete
list identifying the percentage and owner of all outstanding ownership interests
of Seller, all of which are held by the Members.  Except with respect to the
arrangement of Seller described in Section 2.9, there are no options, warrants,
stock appreciation rights, scrip, rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities or rights convertible
into, shares of any capital stock or other ownership interests of Seller or
contracts, commitments, understandings or arrangements by which Seller may
become bound to issue additional ownership interests, or options, warrants,
scrip, rights to subscribe, calls or commitments for any ownership interests.
3.3    Authority Relative to this Agreement. Each of Selling Parties has the
requisite power and authority to enter into this Agreement and to carry out such
Selling Party’s obligations hereunder. The execution and delivery of this
Agreement by such Selling Party and the consummation by such Selling Party of
the transactions to which such Selling Party is a party that are contemplated
hereby (including execution of the other Transaction Agreements to which such
Selling Party is a party) have been duly authorized by such Selling Party, and
no other actions or proceedings, corporate or otherwise, on the part of such
Selling Party are necessary to authorize this Agreement and such transactions.
This Agreement has been duly executed and delivered by such Selling Party and
(assuming this Agreement constitutes a valid and binding obligation of the other
parties hereto) constitutes a valid and binding obligation of such Selling Party
enforceable against such Selling Party in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, or other similar Laws relating to the enforcement of creditors’
rights generally and by general principles of equity.
3.4    No Conflicts. Subject to the authorizations, consents, approvals and
filings referred to in Section 3.5 of Appendix III and on Schedule 3.5, Selling
Parties are not subject to nor obligated under (i) any provision of its articles
of organization, operating agreement or any other similar agreement, as
applicable, (ii) any agreement, arrangement, or understanding, (iii) any Permit,
or (iv) any Law, which would be breached or violated, or in respect of which a
right of termination

Appendix III - 1



--------------------------------------------------------------------------------




or acceleration would arise, or pursuant to which any Lien on any of its assets
would be created, by its execution, delivery, and performance of this Agreement
and the consummation by it of the transactions contemplated hereby.
3.5    Consents. Schedule 3.5 sets forth a complete list of all authorizations,
consents and approvals of, or filings with, any person, entity, Governmental
Authority or pursuant to any Acquired Non-Real Estate Contract or Existing Real
Estate Contract that is necessary for the Selling Parties’ consummation of the
transactions contemplated by this Agreement and, except as set forth in Schedule
3.5, no authorization, consent, or approval of, or filing with, any person,
entity, Governmental Authority or pursuant to any Acquired Non-Real Estate
Contract or Existing Real Estate Contract is necessary for Seller’s consummation
of the transactions contemplated by this Agreement.
3.6    Subsidiaries. Seller owns no stock, partnership interest, membership
interest, joint venture interest, or any other security issued by or equity
interest in any other corporation, company, organization, association, or
entity.
Financial and Tax Representations:
3.7    Financial Statements.
(A)    Schedule 3.7(A) sets forth: (i) the audited financial statements of
Seller as of, and for the fiscal year ended, December 31, 2013 (the “‘13 Audited
Statements”); the reviewed financial statements of Seller as of, and for the
fiscal year ended, December 31, 2012; and the compiled unaudited financial
statements of Seller as of, and for the fiscal year ended, December 31, 2011;
and (ii) the unaudited financial statements of Seller as of, and for the period
ended, May 31, 2014 (with the balance sheet therein termed the “May 31, 2014
Balance Sheet” and, the financial statements described in the immediately
preceding clauses (i) and (ii), collectively, the “Financial Statements”). The
Financial Statements have been prepared in accordance with GAAP, consistently
applied in accordance with past practices of Seller in effect at the time of
such preparation applied on a consistent basis throughout the periods involved
(except as may have arisen due to the evolution in the scope of the engagement
of the accountants or as otherwise indicated in the notes to the Financial
Statements) and fairly present in all material respects the consolidated
financial position of Seller as of the dates thereof and the consolidated
results of Seller’s operations and cash flows for the periods then ended, except
for the absence of footnotes to the unaudited financial statements.
(B)    There are no Liabilities relating to or affecting the Business or the
Acquired Assets (whether accrued, absolute, contingent, liquidated, unliquidated
or otherwise, whether due or to become due and regardless of when asserted,
except (i) Liabilities reflected in the May 31, 2014 Balance Sheet, (ii)
Liabilities which have arisen in the ordinary course of business after the May
31, 2014 Balance Sheet and (iii) Excluded Liabilities.
(C)    The forecasts and projections prepared by the Selling Parties and
provided to Buyer were prepared in good faith using reasonable assumptions, and
such projections and forecasts are reasonably achievable based on the
fulfillment of underlying future activities in such assumptions and current
economic conditions affecting homebuilders in Seller’s markets.

Appendix III - 2



--------------------------------------------------------------------------------




3.8    No Material Adverse Changes. Since the May 31, 2014 Balance Sheet, there
has not been any material adverse change in the assets, financial condition, or
operating results, customer, employee, or supplier relations, business
condition, or financing arrangements of Seller, which has had, or is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect.
3.9    Absence of Certain Developments. Except as contemplated in and consistent
with the terms of this Agreement or as otherwise shown on Schedule 3.9, since
May 31, 2014, Seller has not, in respect of the Business:
(1)    changed its accounting methods or practices (including any change in
depreciation or amortization policies or rates) or revalued any of its assets;
(2)    declared or paid any dividend or distributions (other than cash
distributions to enable members or stockholders to make quarterly Tax payments);
(3)    borrowed or otherwise incurred or become subject to any Indebtedness,
except in the ordinary course of business and in a manner and in amounts that
are in keeping with past practices;
(4)    except as is reasonably necessary for the ordinary operation of the
business and in keeping with past practices, mortgaged, pledged, or subjected to
any Lien any of its assets;
(5)    sold, assigned, or transferred (including, without limitation, transfers
to any employees, shareholders, or affiliates) any material assets, except in
the ordinary course of business consistent with past practices;
(6)    sold, assigned, or transferred any patents, trademarks, trade names,
copyrights, trade secrets, or other intangible assets or disclosed any
proprietary or confidential information to any person (other than Buyer);
(7)    waived any material right or claim or written down or reserved against
any account receivable;
(8)    entered into or modified any transaction with a Member, Selling Party
partner, member or officer of Seller or any of their affiliates except as
described in Section 2.9 hereof;
(9)    suffered any theft, damage, destruction, or loss of or to any property
owned or used by it, whether or not covered by insurance, except for any such
theft, damage, destruction or loss that is not reasonably likely, individually
or in the aggregate, to have a Material Adverse Effect;
(10)    increased the annualized level of compensation of or granted any
bonuses, benefits, or other forms of direct or indirect compensation (other than
in accordance with plans and programs in place on the date of this Agreement, or
with respect to non-management employees, in the ordinary course of business) to
any employee, officer, director, independent contractor or consultant, or
adopted, amended or modified any Employee Benefit Plans;

Appendix III - 3



--------------------------------------------------------------------------------




(11)    except as is reasonably necessary for the ordinary operation of the
Business and in a manner and in amounts that are in keeping with past practices,
made any capital expenditures or commitments for property, plant or equipment
(other than purchases of land in the ordinary course of business consistent with
past practices);
(12)    except as is reasonably necessary for the ordinary operation of the
Business and in keeping with past practices, entered into any contract, written
or oral, that involves consideration or performance by it of a value exceeding
$25,000 or a term exceeding one year other than land purchases or home sales
contracts entered into in the ordinary course of business consistent with past
practices;
(13)    except as reasonably necessary for the ordinary operation of the
business and in keeping with past practices pertaining to real estate agent
advances, made any loans or advances to, or guarantees for the benefit of, any
persons; or
(14)    made charitable contributions (including pledges) that are not accrued
on its books and that in the aggregate exceed $10,000.
3.10    Tax Matters. All Taxes due and payable by Seller (or, with respect to
tax items of or relating to the Seller, by Seller’s ultimate beneficial owners)
have been paid (or are accrued on the applicable Financial Statements or will be
accrued on the Preliminary Closing Balance Sheet) and all Tax Returns due
relating thereto have been filed.  There is no outstanding deficiency or
proposed adjustment for any Taxes asserted or assessed in writing by any taxing
authority against Seller (or, with respect to tax items relating to the Seller,
against Seller’s ultimate beneficial owners).  Neither Seller nor its ultimate
beneficial owners have consented to extend the time in which any Taxes may be
assessed or collected by any taxing authority, and no extension of any statute
of limitations has been given respecting any Tax items of Seller.  There is no
action, suit, taxing authority proceeding, investigation, review or audit now in
progress, or Pending, in each instance regarding any Taxes of, relating to, or
with respect to Seller, and no notice or request for information from, or with
respect to, Seller or Seller’s tax items has been received by any Selling Party.
 There are no Liens on the assets of Seller relating or attributable to Taxes
(other than Liens for sales and payroll Taxes not yet due and payable and Liens
for non-delinquent real property Taxes and assessments), and to the Knowledge of
Seller, there is no reasonable basis for the assertion of any claim relating or
attributable to Taxes which, if adversely determined, would result in any such
Lien on the assets of Seller.  Seller has complied with all requirements
relating to the withholding of Taxes, has timely remitted such withholdings to
the appropriate governmental authority, and timely filed all forms in connection
therewith. The Owned Real Property and, to the Knowledge of Seller, the
Contracted Real Property, is not and will not be subject to any “roll-back” tax
or similar tax subjecting the owner of such Real Property to any retroactive
assessment.
Asset Representations:
3.11    Good Title to and Condition of Acquired Assets. Seller’s title to the
Acquired Assets will be transferred at Closing free and clear of all Liens other
than Approved Title Exceptions. All of the Acquired Assets are in good condition
and repair, ordinary wear and tear excepted, and are usable in the ordinary
course of business. The Acquired Assets represent substantially all of

Appendix III - 4



--------------------------------------------------------------------------------




the assets of the Business and all of the assets necessary or required by Buyer
to continue to operate the Business as conducted prior to the Closing Date.
Seller owns, or leases under valid leases, all property, machinery, equipment,
and other tangible and intangible assets necessary for the conduct of the
Business. None of the assets attributable to, or necessary to the operation of,
the Business, as conducted immediately prior to the Closing Date, are held or
owned by an entity other than Seller. As of Closing, there will be no parents,
shareholders, members, partners or affiliates of any Seller that directly own
any assets, Permits or other authorizations relating to the Acquired Assets or
the Business.
3.12    Real Property.
1.    General Real Property Information.
(A)    Schedule 3.12(1)(A) sets forth true and correct information relating to
the Owned Real Property and Contracted Real Property. As to Owned Real Property,
the Schedule sets forth: the name of the project, the lot numbers (as shown on
the recorded plat) for Owned Real Property in the project, the number of model
homes and whether any have been sold, the number of other homes sold, the number
of homes under purchase contract, the number of homes under construction, the
number of finished lots that remain available for sale, and estimated home
deliveries by July 31, 2014 and December 31, 2014. As to Contracted Real
Property, the Schedule sets forth: the name of the project or proposed project,
the lot numbers (as shown on the recorded plat) remaining under the Option
Agreements for each project, and the type of agreement to which the property is
subject (option, purchase or other agreement).
(B)    As to Owned Real Property and Contracted Property, Selling Parties have
provided to Buyer budgets for the projects identified on Schedule 3.12(1)(B),
which budgets were prepared in good faith and with reasonable assumptions.
Without limitation of the foregoing, the book value of the lots included in the
May 31, 2014 Balance Sheet are materially consistent with that reflected in the
budgets.
(C)    As to Contracted Real Property, Selling Parties have provided to Buyer
feasibility studies for select projects or potential projects, as identified on
Schedule 3.12(1)(C), which were prepared in good faith and with reasonable
assumptions. Nothing has come to the attention of Selling Parties that would
require a change in such assumptions.
(D)    No Seller Party is a “foreign person” within the meaning of Sections 1445
and 7701 of the Code.
(E)    Schedule 3.12(1)(E) represents Seller’s closing projections for July –
September 2014.
(F)    Schedule 3.12(1)(F) sets forth a complete list of Existing Real Estate
Contracts.
2.    Owned Real Property.

Appendix III - 5



--------------------------------------------------------------------------------




(A)    With respect to any agreements, arrangements, contracts, leases,
licenses, covenants, conditions, deeds, deeds of trust, rights-of-way,
easements, mortgages, restrictions, surveys, title insurance policies, and other
documents granting to Seller title to or an interest in or right with respect to
the Owned Real Property, except as disclosed on Schedule 3.12(2)(A), no breach
or default by Seller exists, and no event has occurred that, with the giving of
notice, the lapse of time, or both, would constitute a breach or event of
default by Seller, or to the Knowledge of Selling Parties, by any other person.
(B)    Seller is not subject to any Pending or, to the Knowledge of Selling
Parties, threatened proceeding or other fact or condition that is reasonably
likely to limit or result in the termination of necessary access to the Owned
Real Property from public highways, streets, or roads.
(C)    Selling Parties have not received any written notice from any
Governmental Authority of any Pending or threatened condemnation, eminent
domain, or similar proceeding with respect to the Owned Real Property and none
is Pending or, to the Knowledge of Selling Parties, threatened with respect to
the Owned Real Property.
(D)    Any buildings or improvements on the Owned Real Property to the extent
installed or constructed by Seller are in compliance with all Laws in all
material respects and do not violate, (i) any set-back, (ii) zoning Law or other
governmental restriction in the nature thereof, or (iii) any restrictive
covenant affecting any such Owned Real Property.
(E)    To the Knowledge of Seller, there are no parties in possession of any
portion of the Owned Real Property as lessees, tenants at sufferance, or
trespassers.
(F)    There are no material unpaid charges, debts, or Liabilities arising from
the construction, occupancy, ownership, use, or operation of the Owned Real
Property by Seller.
(G)    No Owned Real Property is subject to any condition or obligation to any
Governmental Authority or other person requiring the owner or any transferee
thereof to donate land, money or other property or to make off-site public
improvements, other than as disclosed in the Reports or contained in the Land
Use Entitlements.
(H)    No developer-related fees, charges, community development district
assessments, or other assessments for public improvements or otherwise made
against the Owned Real Property or any lots included therein are due and unpaid,
or will become due in the future, including without limitation those for
construction of sewer lines, water lines, storm drainage systems, electric
lines, natural gas lines, and streets (including perimeter streets), roads and
curbs, other than as may be required in the ordinary course of completing such
project.
(I)    There is no moratorium applicable to the Owned Real Property on (i) the
issuance of building Permits for the construction of houses, or certificates of
occupancy therefor, or (ii) the purchase of sewer or water taps.

Appendix III - 6



--------------------------------------------------------------------------------




(J)    Schedule 3.12(2)(J) sets forth a list of all soil reports in Seller’s
possession relating to the Owned Real Property and Contracted Real Property. To
the Knowledge of Seller, the soil reports are correct and complete.
(K)    Except as set forth in the Reports, Surveys or plats or those documents
listed on Schedule 3.12(2)(J) or Schedule 3.21F, to the Knowledge of Seller, the
Owned Real Property: (i) does not contain “wetlands,” as defined, or subject to
regulation by, the Army Corps of Engineers or the Environmental Protection
Agency, that will affect the installation of a building pad or the construction
of a home on such property consistent with the plans being used in the
applicable project, (ii) does not have a level of radon above action levels of
the U.S. Environmental Protection Agency, (iii) is not located within a
“critical,” “preservation,” “conservation,” “habitat conservation area,” or
similar type of area subject to regulation under any Environmental Laws, and
(iv) is not “critical habitat” as defined in the Endangered Species Act of 1976,
as amended, 16 U.S.C. §§ 1531 et seq., or in the regulations promulgated
thereunder, and does not contain any “endangered species” or “threatened
species,” as defined therein, or under any similar state or local Environmental
Laws.
(L)    Except as disclosed in the Reports or any Title Policy, Seller has not
granted to any person any contract or other right to the use of any portion of
the Owned Real Property or to the furnishing or use of any facility or amenity
on or relating to the Owned Real Property.
(M)    To the Knowledge of Seller, all of the residential dwellings constructed
(together with the associated lot) (“Housing Units”), improvements and buildings
on the Owned Real Property were constructed in a good and workmanlike manner,
comply with all Laws, are structurally sound, are in good and proper working
condition and repair (normal wear and tear, normal maintenance and warranty and
customer services matters encompassed within Section 3.5 of the Agreement
excepted).
(N)    To the Knowledge of Seller, any improvements and buildings included
within the Owned Real Property are located within the boundary lines of the
Owned Real Property and do not encroach upon the land of any adjacent owner, no
improvements of any third person encroach upon the Owned Real Property, and no
person has any unrecorded right, title or interest in the real property
constituting the Owned Real Property, whether by right of adverse possession,
prescriptive easement or otherwise.
(O)    To the Knowledge of Seller, Seller is in compliance in all material
respects with all covenants, easements, and restrictions pertaining to the Owned
Real Property. None of the Selling Parties has received any written notice to
the effect that the Owned Real Property is being developed or used in violation
of covenants, easements, or restrictions.
(P)    Except as disclosed in the Reports or any Title Policy, Seller does not
have any liability for any Taxes relating to Owned Real Property, other than
Taxes not yet delinquent, and there are no Liens for Taxes against such
property.
(Q)     To the Knowledge of Seller, and except as set forth on Schedule
3.12(2)(Q), none of the Owned Real Property is located within a 100 year flood
plain as identified by the Federal

Appendix III - 7



--------------------------------------------------------------------------------




Emergency Management Agency that will affect the installation of a building pad
or the construction of a home on such property consistent with the plans being
used in the applicable project.
(R)    To the Knowledge of Seller, no portion of the Owned Real Property is
situated within a “noise cone” such that the Federal Housing Administration will
not approve mortgages due to the noise level classification of such real
property.
3.    Contracted Real Property and Affiliate Property. Schedule 3.12(3)
represents a complete and accurate list of all contracts, options and agreements
relating to the Contracted Real Property to which Seller or any Affiliate
Property Owner is a party, and Seller has provided to Buyer a true and correct
copy of each such Existing Real Estate Contract related thereto, together with
all amendments, waivers, or other changes thereto. APA Schedule 3.6A(6)
represents a complete and accurate list of all contracts, options and agreements
relating to vacant residential land and/or lots and related community
improvements in North Carolina, South Carolina, and Georgia owned or controlled
by Selling Parties (or their affiliates) other than Seller (collectively, the
“Affiliate Property”). To the Knowledge of Selling Parties or except as shown on
such Schedule 3.12(3), no Party is in breach of any of the representations,
warranties or obligations under any contract relating to the Affiliate Property
or any Existing Real Estate Contract applicable to the Owned Real Property or
the Contracted Real Property. With respect to Affiliate Property, Selling
Parties shall timely following Closing take all action necessary or desirable to
dedicate streets, public improvements, common areas and other improvements
intended or required to be conveyed to any governmental or utility authority or
homeowner association.
3.13    Acquired Non-Real Estate Contracts; General Contract Representations.
1.    Schedule 3.13 sets forth a complete list of all contracts, agreements or
understandings to which Seller is party or by which Seller or any Selling Party
of any of its assets is bound, other than the Existing Real Estate Contracts
(“Acquired Non-Real Estate Contracts”). Prior to the date of this Agreement,
Seller has provided to Buyer a true and correct copy of each such Acquired
Non-Real Estate Contract, together with all amendments, waivers, or other
changes thereto.
2.    Each of the Acquired Non-Real Estate Contracts and Existing Real Estate
Contracts is valid, binding, and in full force and effect on Seller in all
material respects and, to the Knowledge of Seller, is valid, binding, and in
full force and effect in all material respects on each of the other parties
thereto. Seller has not, and to the Knowledge of Seller, no other party thereto
has, assigned any of its rights or delegated any of its duties thereunder.
3.     Except as shown on such Schedule 3.12(3), Seller is not in breach or
default under any Acquired Non-Real Estate Contract or Existing Real Estate
Contract and, to the Knowledge of Seller, no third party is in breach or default
thereunder and no event has occurred with respect to Seller that with the lapse
of time or action or inaction by Seller would result in a breach thereof or a
default thereunder. Seller has not received notice of any alleged default under
any Acquired Non-Real Estate Contract or Existing Real Estate Contract.

Appendix III - 8



--------------------------------------------------------------------------------




4.    Upon the assignment of each Acquired Non-Real Estate Contract and Existing
Real Estate Contract to Buyer pursuant hereto, and subject to any consents set
forth on Schedule 3.5, all rights of Seller with respect to each Acquired
Non-Real Estate Contract and Existing Real Estate Contract will inure to Buyer
and each Acquired Non-Real Estate Contract and Existing Real Estate Contract
will be enforceable by Buyer in accordance with its terms, subject to creditors’
rights generally and equitable principles.
5.    Seller has paid all rental and other payments due under all personal and
real property leases pursuant to which Seller is the lessee of any real or
personal property, or holds or operates any equipment, machinery, vehicle, or
other tangible personal property owned by a third party and used in connection
with the Business (the “Property Leases”) under which Seller is the lessee in
accordance with its terms. With respect to each such Property Lease, Seller has
been in peaceable possession of the buildings, equipment, machinery, real
property, vehicles, or other tangible property covered thereby since the
commencement of the original term of such Property Lease. No indulgence,
postponement, or waiver of Seller’s obligations under any such Property Lease
has been granted by the lessor. Subject to the terms of the Property Leases,
Seller possesses full right and power to occupy or possess, as the case may be,
all of the buildings, equipment, machinery, real property, vehicles, and other
tangible property covered by such Property Leases.
6.    The execution, delivery and performance by Seller and the Selling Parties
of this Agreement and the Transaction Agreements, including, but not limited to,
the assignment to Buyer of the Acquired Non-Real Estate Contracts and Existing
Real Estate Contracts, except as expressly identified on Schedule 3.5, does not
and will not violate, conflict with or constitute a breach of any of the terms
or provisions of or constitute a default under (or an event that with the giving
of notice or lapse of time or both, would constitute a default), or require
consent under, or result in the creation or imposition of a lien, charge or
encumbrance on any property or assets of Seller or any Selling Party pursuant
to, any agreement or instrument binding upon Seller or any Seller Party,
including, for the avoidance of doubt, under any Acquired Non-Real Estate
Contract or Existing Real Estate Contract.
7.    The execution and delivery of the Affiliate Option Agreement(s) does not
and will not require the consent or approval of any party other than the Selling
Parties under any agreement, contract, or arrangement with any third party, or
under any rule, or ordinance, regulation, authorization, policy or Law of any
Governmental Authority.
3.14    Intellectual Property. Schedule 3.14 sets forth a description of the
material Intellectual Property which Seller owns or has been licensed for use,
or otherwise has the rights to use in the conduct of the Business, including
without limitation registrations and applications for any such Intellectual
Property, and all such Intellectual Property is owned or held by Seller free and
clear of all Liens (other than may be related to Indebtedness to be extinguished
as of the Closing). The conduct of the Business as it is now being conducted
with respect to the Intellectual Property do not infringe or misappropriate any
rights held or asserted by any person, and, to the Knowledge of Selling Parties,
no person is infringing on the Intellectual Property. Except as set forth in the
Acquired Non-Real Estate Contracts, no payments are required for the continued
use of the Intellectual Property and all licenses to any Intellectual Property
licensed to the Seller are valid and

Appendix III - 9



--------------------------------------------------------------------------------




in force, and upon transfer at Closing, Buyer will have all rights as Seller had
to use in the Business. None of the Intellectual Property has been declared
invalid or unenforceable by any Governmental Authority, or is the subject of any
Pending or, to the Knowledge of Seller, threatened action for opposition,
cancellation, declaration, infringement, invalidity, unenforceability, or
misappropriation or like claim, action, or proceeding. All current and former
employees and contractors who created, developed or conceived any house plans
and other architectural works, drawings, blueprints and designs used by the
Business have assigned all rights, title and interest therein to Seller, and no
current or former employees or contractors have asserted any claim alleging
ownership in or other rights to use any Intellectual Property owned by or
created or developed on behalf of Seller, and Seller is not aware of any
reasonable basis for such claim. All house plans and other architectural works,
drawings, blueprints and designs used by the Business are owned outright by
Seller or are licensed to Seller without further payment of any fee and may be
assigned to Buyer without restriction on use or any further costs or obligations
due thereafter. Seller has the right to use all trademarks or trade names used
in connection with the Business, including, without limitation, the names
“Legendary” “Legendary Homes,” “Legendary Communities,” “Legendary Realty,”
“Legendary Consulting” and “Legendary Realty and Marketing” and any and all
taglines, trade dress, designs and logos Seller uses in connection therewith.
Seller has the right to transfer such trademarks, including without limitation,
the names “Legendary” “Legendary Homes”, “Legendary Communities,” “Legendary
Realty,” “Legendary Consulting” and “Legendary Realty and Marketing” and all
related trade dress, designs and logos to Buyer for Buyer’s use in the Business
and, upon such transfer at Closing, Buyer will have the exclusive right to use
in the Business such trademarks, trade dress, designs, names and logos.
Operating Representations:
3.15    Employees. Attached as Schedule 3.15 is a list of names, current annual
rates of salary, bonus, employee benefits, accrued vacation and sick time, sick
pay, and other compensation and benefits and perquisites, including the
provision of company owned automobiles, of all the employees and agents of
Seller whose work relates, directly or indirectly, to the Business. To the
Knowledge of Selling Parties, no key employee of Seller, and no group of
Seller’s employees, has any plans to terminate his, her, or their employment.
Seller is not a party to any collective bargaining agreement with any labor
union or association. There are no discussions, negotiations, demands, or
proposals that are Pending or that have been conducted or made with or by any
labor union or association, and there are no Pending or, to the Knowledge of
Selling Parties, threatened labor disputes, strikes, or work stoppages that may
affect Seller, the Acquired Assets or the Business. Seller is in compliance in
all material respects with all Laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours, and are not
engaged in any unfair labor practices. Seller may terminate any employee, with
or without cause but subject to generally applicable employment laws, without
Liability or obligation, other than for salary, bonuses, vacation, sick time and
similar obligations accrued through the date of any such termination and for the
obligations of Selling Parties under Employee Benefit Plans of Seller referred
to in Section 3.16 below.
3.16    Employee Benefit Plans. There are no Liens against the Acquired Assets
under Section 412 of the Code or Sections 302 or 4068 of the Employee Retirement
Income Security Act

Appendix III - 10



--------------------------------------------------------------------------------




of 1974, as amended (“ERISA”). Neither Seller nor any corporation, trade,
business or other entity under common control with Seller, within the meaning of
Sections 414(b), (c), (m) or (o) of the Code (an “ERISA Affiliate”) currently or
has ever maintained, contributed to, been required to contribute to, or has had
any liability (contingent or otherwise) with respect to, any plan that (i) is
subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code,
(ii) is a “multiemployer plan,” as defined in Section 3(37) of ERISA, (iii) is a
“multiple employer plan,” as defined in Section 3(40) of ERISA, (iv) is a
“voluntary employees’ beneficiary association,” as defined in Section 501(c)(9)
of the Code, or (v) is a “multiple employer welfare arrangement,” as defined in
Section 3(40) of ERISA.  Neither the Seller, nor any subsidiary or any ERISA
Affiliate is required to provide security to any Employee Benefit Plan under
Section 401(a)(29) of the Code. From and after Closing, except as accrued on the
Final Closing Balance Sheet, Buyer will have no obligation to contribute to, or
any liability in respect of, any Employee Benefit Plan (as such term is defined
below) sponsored or maintained by Seller or any ERISA Affiliate, or to which the
Seller or any ERISA Affiliate was obligated to contribute. Each Employee Benefit
Plan has been established, maintained, operated and administered in all respects
in accordance with its terms and any related agreements, and with the Code,
ERISA and all applicable Laws.  The Seller, each subsidiary and each ERISA
Affiliate has performed and complied in all respects with their obligations
under, or with respect to, each Employee Benefit Plan and neither the Seller or
any subsidiary or any ERISA Affiliate has incurred, and no fact exists, that
would be expected to result in any liability (including, but not limited to, any
tax liability) with respect to any Employee Benefit Plan.  No Employee Benefit
Plan that is a “welfare benefit plan,” as defined in Section 3(1) of ERISA
provides post-employment benefits to any person and all Employee Benefit Plans
that are “welfare benefit plans” are fully insured.  All contributions and other
payments required to be made to or by each Employee Benefit Plan under the terms
of that Employee Benefit Plan, ERISA, the Code or any other applicable Law have
been completely and timely made, and all such contributions made have been and
are fully deductible under the Code or other applicable Law and no such
contributions or deductions have been challenged or disallowed by any
Governmental Authority. The execution of, and performance of the transactions
contemplated by, this Agreement will not either alone or in connection with any
other event(s) result in any payment or funding becoming due, increase the
amount of compensation or benefits payable, or accelerate the vesting of any
benefit or the time of any payment, to or in respect of any current or former
employee, director, officer, or independent contractor of the Seller or any of
its subsidiaries or ERISA Affiliates or result in any “parachute payment,”
within the meaning of Section 280G of the Code.
3.17    Insurance.Schedule 3.17 lists and briefly describes each material
insurance policy and fidelity bond, including performance improvement bonds,
maintenance bonds, labor and material bonds and other bonds related to the Owned
Real Property, maintained by Seller with respect to its properties or the
Business, and sets forth the date of expiration of each such policies. All of
such policies and bonds are in full force and effect and Seller is not in
default with respect to its obligations under any of such policies or bonds.
There is no claim of Seller Pending under any of such policies or bonds as to
which Selling Parties have been notified that coverage has been questioned,
denied, or disputed by the underwriters of such policies or bonds and, to the
Knowledge of Seller, there has been no threatened termination of, or material
premium increase with respect to, any of such policies. To the Knowledge of
Seller, the insurance coverage of Seller is customary for entities of similar
size engaged in similar lines of business.

Appendix III - 11



--------------------------------------------------------------------------------




Legal Representations:
3.18    Litigation. There are no suits, claims, actions, arbitrations,
investigations, or proceedings entered against, now pending, or, to the
Knowledge of Selling Parties, threatened against Seller, the Business, or the
Acquired Assets before any Governmental Authority. Seller is not subject to any
continuing court or administrative order, writ, injunction, or decree applicable
to the Business, the Acquired Assets or to its property or employees, and Seller
is not in default under any order, writ, injunction, or decree of any
Governmental Authority applicable to the Business.
3.19    Compliance with Laws. Seller has conducted the Business in compliance in
all material respects with Law. Selling Parties have not received any written
notice alleging a violation of Law. Without limiting the generality of the
foregoing, Seller is not in violation of, and Selling Parties have not received
a notice or charge asserting any violation of, the Occupational Safety and
Health Act of 1970, as amended, or any other Laws regulating or otherwise
affecting employee health and safety. Seller has not given or agreed to give any
money, gift, or similar benefit (other than incidental gifts of articles of
nominal value) to any actual or potential customer, supplier, governmental
employee, or any other person in a position to assist or hinder Seller in
connection with any actual or proposed transaction.
3.20    Warranties. Schedule 3.20 includes forms of Seller’s residential sales
contracts containing applicable guaranty, warranty, and indemnity provisions.
Except with respect to such warranties, Selling Parties have not given or made
any express warranties to third parties with respect to any Housing Units or
products sold or services performed by Seller in connection with such Housing
Units and, to the Knowledge of Seller, there are no facts or the occurrence of
any event forming the reasonable basis of any present claim against Seller for
Liabilities in excess of the Warranty Fund due to any such express or implied
warranty with respect to such Housing Units.
3.21    Environmental Matters.
(a)    Seller and the Owned Real Property and, to the Knowledge of Seller, the
Contracted Real Property are in compliance with all Laws governing pollution or
the protection of human health or the environment, including, but not limited
to, the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq. (collectively, “CERCLA”); the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976, as amended by
the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§ 1801 et seq.;
the Federal Water Pollution Control Act of 1972, as amended by the Clean Water
Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of
1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act of 1966, as
amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and
the Federal Insecticide, Fungicide, and Rodenticide Act, as amended, 7 U.S.C.
§§ 136-136y; and the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001 et seq. (collectively, “Environmental Laws”).
(b)    Selling Parties have not received any written notice with respect to the
Business, the Owned Real Property or the Contracted Real Property from any
Governmental

Appendix III - 12



--------------------------------------------------------------------------------




Authority or third party alleging that Seller, the Owned Real Property, or
Contracted Real Property is not in compliance with any Environmental Laws.
(c)    Selling Parties have never been denied environmental impairment liability
insurance coverage relating to the Owned Real Property, the Contracted Real
Property, or property subject to Property Leases.
(d)    Seller has not handled or discharged, nor allowed or arranged for any
third party to handle or discharge, hazardous substances (as defined in CERCLA)
to, at, or upon: (1) any of the Owned Real Property or Contracted Real Property;
(2) any location other than a site lawfully permitted to receive such hazardous
substances (as defined by CERCLA); or (3) any site which, pursuant to CERCLA or
any similar Law has been placed on the National Priorities List or its state
equivalent, or with respect to which a Governmental Authority has notified
Seller that it has or intends to place the site on the National Priorities List
or its state equivalent. There has not occurred, nor is there presently
occurring, a discharge of, or, to the Knowledge of Selling Parties, a threatened
discharge, of any hazardous substance (as defined by CERCLA) on, into, or
beneath the surface of, or adjacent to, any Owned Real Property, or to the
Knowledge of the Selling Parties any Contracted Real Property, in either case in
violation of any applicable Environmental Laws, or requiring notice to any
Governmental Authority. Seller has not filed any application pursuant to any Law
to participate in a voluntary cleanup and relief program with respect to the
Owned Real Property or Contracted Real Property.
(e)    Except as set forth on Schedule 3.21F, Seller does not use, and have
never used, any aboveground storage tanks or underground storage tanks at the
Owned Real Property, and, to the Knowledge of Selling Parties, there are not now
nor have there ever been any underground storage tanks beneath any of the Owned
Real Property or Contracted Real Property that are required to be registered
and/or upgraded under applicable Environmental Laws.
(f)    Schedule 3.21F identifies (1) all environmental audits, assessments, or,
occupational health reports undertaken by or for the benefit of Seller or, to
the Knowledge of Selling Parties, undertaken by any Governmental Authority or
any third party, relating to or affecting any of the Owned Real Property or
Contracted Real Property, (2) the reports of any ground, water, soil, air, or
asbestos monitoring undertaken by or for the benefit of Seller or, to the extent
possessed by or to the Knowledge of Selling Parties, undertaken by any
Governmental Authority or any third party, relating to or affecting any of the
Owned Real Property or Contracted Real Property, (3) all material written
communications between Selling Parties and any Governmental Authority arising
under or related to Environmental Laws relating to the Owned Real Property or
Contracted Real Property, and (4) all material outstanding notices of violation
received by Selling Parties issued under the Occupational Safety and Health Act
of 1970, as amended, or similar Laws relating to or affecting any of the Owned
Real Property or Contracted Real Property.
(g)    To the Knowledge of any of the Selling Parties, (i) neither the Owned
Real Property nor the Contracted Real Property has been used as a landfill or
waste disposal area; and (ii) there are no gravesites, archeological artifacts
of any kind or any Indian ruins of any kind located on the Owned Real Property
or the Contracted Real Property.

Appendix III - 13



--------------------------------------------------------------------------------




3.22    Permits.
A.    Seller possesses all approvals, authorizations, certificates, consents,
franchises, licenses, and permits of Governmental Authorities necessary for the
lawful conduct of the Business, as it is now being conducted (“Permits”). Such
Permits are in full force and effect in all respects, Seller is in compliance
with the terms thereof, and to the Knowledge of Seller, no reasonable basis
exists for any limitation, revocation or withdrawal of any Permit.
B.    Seller also possesses (or there have been granted by the applicable
Governmental Authorities with respect to the Owned Real Property, the
subdivision, development, construction and sale Permits, and other
authorizations, approvals, and entitlements set forth in Schedule 3.22
(collectively, “Land Use Entitlements”). There is no reasonable basis upon which
any Governmental Authority or any other party could revoke, invalidate or
otherwise render ineffective any of the Land Use Entitlements. With respect to
the Owned Real Property, (i) no approvals are required from any Governmental
Authority to complete the development and construction of homes and the sale
thereof in the respective Owned Real Property, and (ii) there are in full force
and effect validly issued building Permits for each home under construction or
completed on the Owned Real Property. No decision-making body has denied or
withheld any Land Use Entitlements.
Disclosure Representations:
3.23    Restrictions on Business Activities. With respect to the Acquired
Assets, there are no agreements (non-compete or otherwise), arrangements,
commitments, judgments, injunctions, orders, or decrees to which Seller is party
to or which are otherwise binding on the Business or the Acquired Assets that
has prohibited or impaired, or is reasonably likely to prohibit or impair, the
operation of the Business as it is now being conducted.
3.24    Affiliate Transactions. Except for the transactions contemplated by this
Agreement or as otherwise set forth on set forth in Schedule 3.24, none of
Selling Parties nor any affiliate, associate or immediate family member thereof,
whether directly or indirectly through a business or entity in which any such
person is an owner, lender, employee, officer, director, consultant or
independent contractor has any agreement with Seller or any interest in any
property (real, personal, or mixed, tangible or intangible) used in or
pertaining to the Business. For purposes of the preceding sentence, the members
of the immediate family of a person will consist of the spouse, parents,
children, siblings, mothers- and fathers-in-law, sons- and daughters-in-law, and
brothers- and sisters-in-law of such person.
3.25    Disclosure. Neither this Agreement nor any of the Schedules (including
without limitation, any updates to such Schedules prior to the Closing) hereto
contains any untrue statement of a material fact or, to the Knowledge of Selling
Parties, omits to state a material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading.



Appendix III - 14



--------------------------------------------------------------------------------




EXHIBIT A
NON-DISCLOSURE AND NON-COMPETE AGREEMENT
This NON-DISCLOSURE AND NON-COMPETITION AGREEMENT (this 2014 (the “Effective
Date”), by and among MERITAGE HOMES CORPORATION, a Maryland corporation
(together with its subsidiaries, affiliates, successors and assigns, “Buyer”),
and BK RESIDENTIAL CONSTRUCTION, LLC, LEGENDARY REALTY & MARKETING, INC.
(together “Seller”), THE GRA KELL TRUST, LEGENDARY CONSULTING, INC., RICHARD B.
MEANS, STEVEN K. TAYLOR, and Sherry M. Means as Trustee of THE MEANS GIFT TRUST
U/T/D DECEMBER 30, 2012 (collectively the “Restricted Parties”). All capitalized
terms not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement, as defined below.
RECITALS
Seller is engaged in land development, homebuilding, and home sales in the state
of Georgia, North Carolina and South Carolina (the “Business”). The Restricted
Parties control or are affiliated with the Seller and will each benefit from the
transactions contemplated by the Purchase Agreement.
Buyer is acquiring the Business pursuant to an Asset Purchase Agreement, dated
as of July [ ], 2014, among the parties hereto (the “Purchase Agreement”).
The Restricted Parties have intimate knowledge of key business information,
practices and relationships relating to the Business, which, if exploited by the
Restricted Parties in contravention of this Agreement, would seriously,
adversely, and irreparably affect the ability of Buyer to continue the
businesses previously conducted by Seller and realize the benefits and assets
Buyer acquired pursuant to the Purchase Agreement.
To induce Buyer to close the transactions contemplated by the Purchase Agreement
and for the significant consideration to be paid thereunder, the Restricted
Parties have agreed to execute, deliver and perform this Agreement.
In consideration of the premises, the mutual promises and covenants of the
parties set forth herein and in the Purchase Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Restricted Parties, intending to be legally bound, agree as
follows:
AGREEMENT
1.Noncompetition.
(a)    During the Restricted Period, the Restricted Parties will not, directly
or indirectly, whether through an affiliate, family member, or otherwise, and
whether in the capacity as a stockholder, partner, member, owner, lender,
officer, beneficiary, director, employee, consultant or otherwise (collectively,
a “Related Party”):




--------------------------------------------------------------------------------




(i)    engage in land or lot development, homebuilding or home sales (including
for-sale low-, mid- and high-rise condominiums and other for-sale attached
housing) within the Restricted Territory (a “Competing Business”);
(ii)    recruit, hire or discuss employment for a Competing Business with any
person who is, or within the six month period preceding the date of such
activity was, an employee of or dedicated independent contractor to Buyer or its
affiliates or the Business (other than as a result of a general solicitation for
employment);
(iii)    solicit any trade, subcontractor, materials or land supplier,
consultant or customer of Buyer or its affiliates or the Business for a
Competing Business or otherwise attempt to induce any such trade, subcontractor,
materials or land supplier, consultant or customer to discontinue or reduce its
relationship with Buyer or its affiliates or the Business; or
(iv)    use the name “Legendary”, “Legendary Communities”, “Legendary Realty”,
“Legendary Consulting” and “Legendary Realty & Marketing” or any derivatives
thereof for any land or lot development, homebuilding or home sales business
within the Restricted Territory.
“Restricted Period” shall mean (i) with respect to Seller, Legendary Consulting,
Inc., the Gra Kell Trust and the Means Gift Trust and their subsidiaries and
affiliated entities, from the Effective Date to the 5th anniversary thereof, and
(ii) with respect Richard B. Means and Steven K. Taylor from the Effective Date
until the later of (A) the 5th anniversary of the Effective Date or (B) one year
after their separation from Buyer; provided however, that the Restricted Parties
hereby agree that the Restricted Period shall be extended for a period equal to
the duration of any breach by such Restricted Party.
“Restricted Territory” shall mean the States of Georgia, North Carolina and
South Carolina.
(b)    The Restricted Parties acknowledge and agree, that:
(i)    they are willing and able to engage in a business or activity that is not
a Competing Business;
(ii)    enforcement of the restrictions set forth in this Section 1 will not be
unduly burdensome to the Restricted Parties;
(iii)    the period of time provided for in this Section 1 and the territorial
restrictions and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Business and Buyer and its affiliates in
the use of the goodwill of the businesses conducted prior to (and to be
continued after) the Effective Date; and




--------------------------------------------------------------------------------




(iv)    damages alone cannot compensate Buyer or its affiliates in the event of
a violation of this Section 1 and, if such violation should occur, injunctive
relief shall be essential for the protection of Buyer or its affiliates.
Accordingly, the Restricted Parties hereby covenant and agree that, in the event
any of the provisions of this Section 1 shall be violated or breached, each of
Buyer and its affiliates shall be entitled to obtain injunctive relief against
the party or parties violating such covenants, without bond or security
therefor, in addition to any other right or remedy available by law or in
equity.
(c)    During the Restricted Period, the Restricted Parties hereby agree that
upon becoming a Related Party of another enterprise, which is engaged, or is
likely to engage, in a Competing Business, each Restricted Party shall promptly
disclose to such new enterprise the terms of this Agreement, and shall cause
such enterprise to maintain such information in confidence. The Restricted
Parties further agree and authorize Buyer and its affiliates to notify others,
including customers and suppliers of Buyer and the Business and any such
enterprise, of the terms of this Section 1 and of their obligations hereunder.
2.    Non-Compete Exceptions. Notwithstanding anything to the contrary in this
Agreement, the following exceptions to the restrictions set forth in Section 1
will apply:
(a)    In the event that any of Richard B. Means or Steven K. Taylor is
terminated without “Cause” by Buyer, or resigns for “Good Reason” as defined in
their Employment Agreement if then in effect, such person shall be permitted
individually, but not together or in concert with any of the other individuals
named in this Section 2(a), to build up to 10 custom homes in the Restricted
Territory during each remaining 12-month period during the Restricted Period,
prorated as applicable, and engage in business related to the brokerage of
resale homes and real estate appraisals.
(b)    The Restricted Parties may invest in stocks, bonds, or other securities
of any entity that engages in a Competing Business, provided, however, that such
securities are listed on a national securities exchange or traded in the
over-the-counter market, and such investment does not exceed 3% of the issued
and outstanding voting power or class of security of the issuer.
(c)    The Restricted Parties may continue to own any equity interests, notes or
other benefits in any Affiliate Property Owner (as defined in Section 3.6A(6) of
the Purchase Agreement) but only as to: (i) those Affiliate Property Owners
existing as of the Closing who have executed Affiliate Option Agreements that
have been assigned to Buyer, and (ii) only with respect to the activities of
such Affiliate Property Owner contemplated by such option agreements.
(d)    Sherry M. Means may continue to hold a 25% membership interest in Milton
Arches, LLC, which holds an interest in the Belvoir Manor joint venture project
managed and developed by Archway Custom Homes and that involves the current
ownership of 11 custom lots in Alpharetta, Georgia and the construction of
custom homes thereon.




--------------------------------------------------------------------------------




(e)    The Restricted Parties may sell to non-affiliated third parties any lots
(i) Seller may actually repurchase from Buyer pursuant to Section 3.12 of the
Purchase Agreement and (ii) representing Affiliate Property not purchased by
Buyer pursuant to the Affiliate Option Agreements.
3.    Protection of Information.
(a)    The Restricted Parties recognize and acknowledge that Buyer’s and Buyer’s
affiliates’, including, but not limited to, Meritage Homes Corporation,
Confidential Information is a valuable and unique asset of Buyer and its
affiliates and therefore agree that, during the Restricted Period, except as
otherwise required by Applicable Laws, the Restricted Parties will not, and will
use their best efforts to ensure that their respective directors, officers,
employees, advisers, agents, consultants and family members do not, disclose any
Confidential Information concerning the Business, or Buyer or Buyer’s
affiliates, including, but not limited to, Meritage Homes Corporation, to any
person, firm, corporation, association or other entity, for any reason
whatsoever, unless previously authorized in writing to do so by Buyer. It is
understood that Confidential Information shall not include any information that
is or becomes generally available to the public other than as a result of an
unauthorized disclosure by the Restricted Parties or that is disclosed by the
Restricted Parties in accordance with the terms of a prior written consent of
Buyer.
(b)    In the event that any Restricted Party is requested pursuant to, or
required by Applicable Laws, regulation or rules of any securities exchange or
legal process to disclose any Confidential Information or any other information
concerning Buyer and its affiliates, the Restricted Parties agree that they
shall provide Buyer with prompt notice of such request or requirement in order
to enable Buyer to seek an appropriate protective order or other remedy, or to
consult with the Restricted Parties with respect to Buyer taking steps to resist
or narrow the scope of such request or legal process. In the event that no such
protective order or other remedy is obtained (or Buyer waives compliance with
the terms of this Section 3), the Restricted Parties shall use their reasonable
efforts to disclose only that portion of any Confidential Information which the
Restricted Parties are advised by counsel is legally required and shall exercise
all reasonable efforts to ensure that all Confidential Information so disclosed
shall be accorded confidential treatment; provided, however, that failure to
notify Buyer will not expose the Restricted Parties to any additional liability
hereunder.
(c)    “Confidential Information” shall mean confidential, proprietary
information or trade secrets of the Business, Buyer and Buyer’s affiliates,
including, but not limited to, Meritage Homes Corporation, including without
limitation the following: (1) customer lists and customer information; (2)
internal practices and procedures; (3) financial statements and information (not
generally available to the public); (4) supply of materials information,
including sources and costs; (5) information relating to strategic planning,
land positions, product designs, construction, engineering, purchasing, finance,
marketing, promotion, distribution and selling activities; (6) information which
the Restricted Party has a reasonable basis to consider confidential or which is
treated as confidential; and (7) any




--------------------------------------------------------------------------------




and all information having independent economic value that is not generally
known to, and not readily ascertainable by proper means by, persons who can
obtain economic value from its disclosure or use.
4.    Severability. Notwithstanding the foregoing, in the event that a court
determines that: (a) the Restricted Period is unenforceable as to any particular
Restricted Party, the period shall be reduced to the longest period determined
by the court to be permitted by law or, if the court fails to do so, to the
period ending 3 years from the Effective Date for that Restricted Party (or, if
an employee, six months after termination of employment, whichever is longer),
and (b) the Restricted Territory is unenforceable as to any Restricted Party, it
shall be reduced to the broadest area determined by the court to be permitted by
law or, if the court fails to do so, to the Atlanta, Georgia,
Greensville-Spartanburg, South Carolina and Charlotte, North Carolina metro
areas, in each case plus 25 miles from its borders. Additionally, if any
provision of this Agreement is held to be unenforceable and no such modification
will render it enforceable, then this Agreement will be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties will be construed and enforced accordingly.
5.    Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach.
6.    Assignment by Company. Nothing in this Agreement shall preclude the Buyer
from consolidating or merging into or with, or transferring all or substantially
all of its assets to, another corporation or entity that assumes this Agreement
and all obligations and undertakings hereunder. Upon such consolidation, merger
or transfer of assets and assumption, the term “Buyer,” as used herein shall
mean such other corporation or entity, as appropriate, and this Agreement shall
continue in full force and effect. This Agreement may not be assigned by any
Restricted Party.
7.    Entire Agreement. This Agreement embodies the complete agreement of the
parties hereto with respect to the subject matter hereof and supersedes any
prior written, or prior or contemporaneous oral, understandings or agreements
between the parties that may have related in any way to the subject matter
hereof. This Agreement may be amended only in writing executed by Buyer and the
Restricted Parties.
8.    Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the internal laws, and not the law of conflicts, of the State
of Georgia.
9.    Notices. All notices, consents, and other communications hereunder will be
in writing and deemed to have been duly given when (i) delivered by hand, (ii)
sent by facsimile transmission (with transmission confirmed), (iii) emailed as
provided herein or (iv) when received by the addressee, if sent by Express Mail,
Federal Express, or other express delivery service (with delivery confirmation),
in each case to the appropriate addresses and facsimile numbers set forth below
(or to such other addresses and facsimile numbers as a party may designate as to
itself by notice to the other):




--------------------------------------------------------------------------------




If to the Company:
Meritage Homes of Corporation
8800 East Raintree Drive
Suite 300
Scottsdale, Arizona 85260
Phone: (480) 515-8100
Fax: (480) 375-2914
Attn: C. Timothy White
Email: tim.white@meritagehomes.com


With a copy to (which shall not constitute notice):
Snell & Wilmer L.L.P.
400 E. Van Buren Street
Phoenix, Arizona 85004
Phone: (602) 382-6316
Fax: (602 382-6070
Attn: Jeffrey E. Beck, Esq.
Email: jbeck@swlaw.com


If to Restricted Parties:
BK Residential Construction, LLC
Legendary Realty & Marketing, Inc.
Legendary Consulting, Inc.
Phone: [___________________]
Fax: [ __________________]
Attn: Richard B. Means
Email: [______________________]
Attn: Steven K. Taylor
Email: [______________________]
Attn: The Means Gift Trust u/t/d December 30, 2012, Sherry M. Means as Trustee
         Email: [______________________]
Attn: The GRA Kell Trust
Email: [__________________________]


With a copy to (which shall not constitute notice):
Burr & Forman LLP
171 17th Street, Suite 1100
Atlanta, Georgia 30383
Phone: 404-815-3000
Fax: 404-817-3244
Attn: Edward Brown
Email: ebrown@burr.com



10.    Enforceability. For avoidance of doubt, in the event of the breach of any
provision hereof, Buyer and its affiliates, individually or collectively, may
seek any right or remedy against the Restricted Parties, and none of the
limitations set forth in the Purchase Agreement, or other agreement or
arrangement among the parties shall limit or restrict such rights or remedies.
An injunction by Buyer shall not be considered an election of remedies or a
waiver of any right to assert any other remedies which Buyer or its affiliates
has at law or in equity. In the event of any suit or action with respect to this
Agreement, the prevailing party shall be entitled to recover their reasonable
costs and expenses, including attorneys’ fees.




--------------------------------------------------------------------------------




[Signatures of the parties are on the following page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
“Buyer”


Meritage Homes Corporation  
a Maryland corporation


By:   
Name: __________________________
Title: __________________________


“Seller”


BK Residential Construction, LLC,
a Georgia limited liability company


By: _____________________________
Name: __________________________
Title: ___________________________


 











--------------------------------------------------------------------------------




EXHIBIT B
Sample Earn-Out Calculation


* Confidential information on this exhibit has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.




--------------------------------------------------------------------------------




*




--------------------------------------------------------------------------------




EXHIBIT C


Dispute Resolution Procedures
For the purpose of these Dispute Resolution Procedures, Buyer will act and be
treated as one party and Selling Parties (to the extent their interests coincide
and each is involved in a dispute, controversy or claim, whether contractual or
non-contractual (“Dispute”) with Buyer) will act and be treated as one party,
with the Selling Parties’ Representative acting for and on behalf of Selling
Parties. In the event one or more Selling Parties is not involved in any
Dispute, such non-involved parties shall not be considered to be parties under
this Exhibit C. To the extent the Selling Parties do not have interests that
coincide, these procedures shall be modified as necessary to recognize that
there may be more than two parties to any Dispute to be resolved pursuant to
this Exhibit C. All capitalized terms contained herein but not otherwise defined
will have the meanings ascribed to them in the Master Transaction Agreement.
1.Negotiation. The parties will first attempt to settle a Dispute by a meeting
of two (or more if the interests of the Selling Parties do not coincide)
designated representatives of each party within five (5) days after receipt by a
party of a request from the other party for such a meeting (“Request”).
2.Mediation. If such Dispute cannot be settled at such meeting either party
within five (5) days of such meeting (or within ten (10) days of receipt of a
Request if no meeting takes place) may give a written notice (a “Mediation
Notice”) to the other party (or parties) requesting mediation and setting forth
the nature of the Dispute. The mediation will be held in Dallas, Texas, unless
the parties agree otherwise, under the Commercial Mediation Rules of the AAA in
effect on the date of the Mediation Notice (“Mediation Rules”). The parties
shall have ten (10) days from receipt by a party of a Mediation Notice to agree
on a mediator. Failing such timely agreement, the mediator shall be appointed by
the following procedure: The AAA office in Dallas, Texas shall provide the
parties with a list of nine persons who are or have been attorneys, who reside
in United States, and who are otherwise qualified by education and experience to
mediate the parties’ Dispute. If the parties cannot agree to a mediator from
this list, the mediator shall be chosen by each side striking a name (with the
first to strike being chosen by lot) until only one name remains. That person
shall be appointed by the AAA as the Mediator. If there are three parties with
diverse interests, the Buyer, on the one hand, and the parties that are members
of the Selling Parties, on the other hand, each will be treated as one party for
purposes of striking potential mediators from such list until the Mediator is
selected. If the Dispute has not been resolved by mediation as provided above
within sixty (60) days after the appointment of the Mediator (or within ninety
(90) days of the receipt of a Mediation Notice, whichever comes sooner), then,
on the Request of any Party the Dispute will be determined by arbitration in
accordance with the provisions of Section 3 hereof. The fees and expenses of the
AAA and the Mediator shall be apportioned by the AAA in accordance with its then
applicable Mediation Rules.
3.Arbitration. Any Dispute that is not timely settled through mediation as
provided in Section 2 above will be finally and exclusively resolved by
arbitration in Dallas, Texas, unless the parties agree otherwise. The
arbitration shall be administered by the AAA office in Dallas, Texas, under its
Commercial Arbitration Rules in effect on the date of the Dispute Notice (the
“Rules”), as modified by the provisions of this Section 3. There shall be a
single neutral, impartial




--------------------------------------------------------------------------------




arbitrator selected by the parties by mutual agreement. In the event the parties
are unable to reach agreement upon an arbitrator within thirty (30) days after
any Mediation or notice from a party to select an arbitrator, then, if there are
two parties, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “independent” (or “gold
card”) list of retired judges provided by the AAA. If the parties are unable to
agree within thirty (30) days upon an arbitrator from the list of nine so drawn,
then the parties shall each strike names alternatively from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected. If there are three parties with diverse interests, the
Buyer, on the one hand, and the parties that are members of the Selling Parties,
on the other hand, each will be treated as one party for purposes of striking
potential arbitrators from such list until the arbitrator is selected. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. 1 et seq.
The arbitrator shall base the award on applicable Law and judicial precedent.
The award shall be in writing and shall include the findings of fact and
conclusions of Law upon which the award is based. Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing:
(a)Upon the application by either party to a court for an order confirming,
modifying or vacating the award within sixty (60) days of receipt thereof, the
court shall have the power to review whether, as a matter of law based on the
findings of fact determined by the arbitrator, the award should be confirmed,
modified or vacated in order to correct any errors of Law made by the
arbitrator. In order to effectuate such judicial review limited to issues of
Law, the parties agree (and will stipulate to the court) that the findings of
fact made by the arbitrator will be final and binding on the parties and will
serve as the facts to be submitted to and relied on by the court in determining
the extent to which the award should be confirmed, modified or vacated. For the
purpose of this section permitting judicial review of the award, the parties
agree to submit to the exclusive jurisdiction of the Federal and State courts
located in Dallas, Texas.
(b)By agreeing to arbitration, the parties do not intend to deprive any court of
its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other provisional order in aid of arbitration proceedings and the enforcement of
any award (including but not limited to a preliminary injunction enforcing the
ownership or confidentiality provisions contained in this Agreement and the
other Transaction Agreements). Without prejudice to such provisional remedies as
may be available under the jurisdiction of a national court, the arbitrator
shall have full authority to grant provisional remedies and to direct the
parties to request that any court modify or vacate any temporary or preliminary
relief issued by such court, and to award damages for the failure of any party
to respect the arbitrator’s orders to that effect.
4.Costs and Attorneys’ Fees. If either party fails to proceed with arbitration
as provided herein or unsuccessfully seeks to stay such arbitration, or if no
appeal of an award is timely filed in accordance with Section 3(a) herein, if
either party fails to comply with any arbitration award within thirty (30) days
of receipt thereof, or is unsuccessful in vacating or modifying the award
pursuant to a petition or application for judicial review, the other party will
be entitled to be awarded costs, including reasonable attorneys’ fees, paid or
incurred by such other party in




--------------------------------------------------------------------------------




successfully compelling arbitration or defending against an attempt to stay such
arbitration defending against an attempt to vacate or modify an arbitration
award and/or successfully enforcing such award.
5.No Amendment of Agreement. In no event shall the arbitrator have the power or
jurisdiction to amend, modify or vary the terms of this Agreement or any of the
other Transaction Agreements.










--------------------------------------------------------------------------------




EXHIBIT D
Form(s) of Limited Warranty Deed


WHEN RECORDED RETURN TO:
MORRIS, MANNING & MARTIN, LLP
Attorneys at Law
990 Hammond Drive Suite 300
Atlanta, Georgia 30328
File No. ________


LIMITED WARRANTY DEED


This Indenture made this ____ day of _________, 20___ between
____________________, a __________________, as party or parties of the first
part, hereinunder called Grantor, and ___________________, a ____________, as
party or parties of the second part, hereinafter called Grantee (the words
"Grantor" and "Grantee" to include their respective heirs, administrators,
executors, personal representatives, successors and assigns where the context
requires or permits).




W I T N E S S E T H:


GRANTOR, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, has bargained, sold, granted and conveyed and does by these
presents hereby bargain, sell, alien, grant, convey and confirm unto Grantee all
that tract or parcel of land lying and being in the State of Georgia, County of
__________, Land Lot _____ of the ____ District, and being more particularly
described on Exhibit A attached hereto and by this reference made a part hereof,
together with any and all easements, rights of way, appurtenances, or rights
appurtenances, or rights appertaining or in anywise belonging thereto including,
without limitation, any portion of the real estate lying within the right of way
of any publicly dedicated street roadway or alleyway; and together any and all
improvements, structures or fixtures located therein or thereon (the
“Property”).


TO HAVE AND TO HOLD the Property with all and singular rights, members and
appurtenances thereof, to the same being, belonging or in any wise appertaining
to the only proper use, benefit and behoof of Grantee, IN FEE SIMPLE, forever;
subject to the matters set out in Exhibit B attached hereto and by this
reference made a part hereof (hereinafter referred to as "Permitted Title
Exceptions").


AND GRANTOR WILL WARRANT and forever defend the right and title of the Premises
unto Grantee against the lawful claims of all persons owning, holding or
claiming by, through, or under Grantor, except for claims arising under or by
virtue of the Permitted Title Exceptions.


IN WITNESS WHEREOF, the Grantor has caused this Limited Warranty Deed to be
executed under seal as of the day, month and year first above written.






--------------------------------------------------------------------------------




Signed, sealed and delivered
in the presence of:
_____________________________
                        




_____________________________        By: _____________________(Seal)
Witness                    


_____________________________        
Notary Public                        
















--------------------------------------------------------------------------------




EXHIBIT A
Legal Description










--------------------------------------------------------------------------------




EXHIBIT B
Permitted Exceptions


1.











Prepared by:
____________________
____________________
____________________
____________________


After recording, please return to:
________________________
________________________
________________________
________________________


STATE OF SOUTH CAROLINA        )
)        LIMITED WARRANTY DEED
COUNTY OF _____________        )


                        
KNOW ALL MEN BY THESE PRESENTS, that ________________, a ________________ (the
“Grantor”), for and in consideration of the sum of ____________________________
AND ___/100 ($_______________.00) DOLLARS, and other true and valuable
consideration, to it in hand paid at and before the sealing of these presents by
_____________________________, a _______________ (the “Grantee”), in the State
aforesaid, the receipt of which is hereby acknowledged, has, subject only to
easements, restrictions and other matters of record and the “Permitted
Exceptions” set forth in Exhibit “A” (the “Permitted Exceptions”), granted,
bargained, sold and released, and by these presents does grant, bargain, sell
and release unto the Grantee, all of its right, title and interest in and to the
following described property, to-wit (the “Property”):


[_________________}


This being the same property conveyed to ___________________________.


TMS No.: ___________________


Address of Grantee:     ___________________
___________________


TOGETHER with all and singular, the rights, members, hereditaments and
appurtenances to the said Premises belonging or in anywise incident or
appertaining.




--------------------------------------------------------------------------------






TO HAVE AND TO HOLD, all and singular, the said Premises before mentioned unto
the said Grantee, its successors and assigns, forever.


AND, subject to easements, restrictions and other matters of record and the
Permitted Exceptions, the Grantor does hereby bind itself and its successors and
assigns to warrant and forever defend, all and singular, the said Premises unto
the Grantee, its successors and assigns, against the Grantor, its successors and
assigns, and all persons whomsoever lawfully claiming the same or any part
thereof, but only by, through or under the Grantor and no others.






[Remainder of page intentionally left blank.


Signatures on following page.]






--------------------------------------------------------------------------------




WITNESS my Hand and Seal this _______ day of _____________, in the year of our
Lord Two Thousand _____________ and in the Two Hundred and _____________ year of
the Sovereignty and Independence of the United States of America.


SIGNED, SEALED AND DELIVERED
IN THE PRESENCE OF:






Signed, sealed and delivered in the
presence of:


______________________________
Witness # 1




______________________________
Witness # 2


GRANTOR:




__________________________, a __________________






By:,


Name: _______________
Title: _______________




[SEAL]


 
 



STATE OF _________________    )
)        ACKNOWLEDGEMENT
COUNTY OF _________________    )


I, ______________________________, do hereby certify that _________________, the
_____________________ of __________________________, personally appeared before
me this day and acknowledged the due execution of the foregoing instrument.


Witness my hand and official seal this _____ day of _________________, 2014.


________________________________
Notary Public For _________________
My Commission Expires ____________






--------------------------------------------------------------------------------




EXHIBIT “A”


Permitted Exceptions


1.    










--------------------------------------------------------------------------------




[exdimage1a03.jpg]




--------------------------------------------------------------------------------




[exdimage2a04.jpg]




--------------------------------------------------------------------------------




[exdimage3a02.jpg]




--------------------------------------------------------------------------------




NORTH CAROLINA SPECIAL WARRANTY DEED
Excise Tax ____________
Parcel Identification Number:     _____________________.


This instrument was prepared by: ________________________________________
Mail after recording to: _________________________________








THIS DEED made this ___ day of ________________, 20__, by and between


GRANTOR
_______________________________,
 a _____________________________ 


Address:________________________
________________________
GRANTEE
_______________________________,
 a _____________________________ 


Address:________________________
________________________
 



The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.
Per NCGS 105-317.2, the property does not include the primary residence of
Grantor.
WITNESSETH, that Grantor, for valuable consideration paid by Grantee, the
receipt of which is hereby acknowledged, has and by these presents does grant,
bargain, sell and convey unto Grantee in fee simple, all of that certain land
situated in __________ County, North Carolina, as more particularly described on
Exhibit A attached hereto and incorporated herein by reference (the “Property”).
TOGETHER WITH all improvements thereon and all rights, alleys, ways, waters,
privileges, appurtenances and advantages thereto belonging, or in any way
appertaining to the Property.


The Property was acquired by Grantor by deed recorded in Book ____ at Page _____
of the __________ County Registry.


A map showing the Property is recorded at Plat Book _____, page _______,
_________ County Registry.


TO HAVE AND TO HOLD the aforesaid Property and all privileges and appurtenances
thereto belonging to Grantee in fee simple.
And Grantor covenants with Grantee, that Grantor has done nothing to impair such
title as Grantor




--------------------------------------------------------------------------------




received, and Grantor will warrant and defend the title against the lawful
claims of all persons claiming by, under or through Grantor, other than those
matters shown on Schedule 1 attached hereto and incorporated herein by
reference.
[remainder of page left intentionally blank]
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has duly executed this deed as of the day and year
first above written.
__________________________________________
a ___________________________________




By: __________________________________    (SEAL)
Name: __________________________
Title: ___________________________






STATE OF NORTH CAROLINA
COUNTY OF _____________________


I, _________________________________, a Notary Public of aforesaid County and
State, do hereby certify that the following person(s) personally appeared before
me this day and acknowledged the due execution of the foregoing instrument in
the capacity indicated therein: ___________________________, as __________ of
___________________________, a _____________________________.


Witness my hand and official seal, this the _____ day of _______________, 20___.


[NOTARIAL SEAL]                ________________________________________
NOTARY PUBLIC
Print or type name:_________________________
My Commission Expires:____________________




--------------------------------------------------------------------------------




Schedule 1
List of Title Exceptions




1.
Ad valorem taxes for 20__ and subsequent years, which are a lien, but not yet
due and payable.

2.









--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION






 












EXHIBIT E
Assignment and Assumption Agreement
(Contract and Lease Forms)


Assignment and Assumption Agreement
Date:
 ____, 2014
“Assignor”:
BK Residential Construction, LLC [or other Selling Party]
5881 Glenridge Drive NE, Suite 250
Atlanta, Georgia 30328
“Assignee”:
Meritage Homes [of ________]
8800 East Raintree Drive, Suite 300
Scottsdale, Arizona 85260
“Contract Party”:








“Agreement”:
 

Recitals
A.Assignor and the Contract Party are parties to the above-referenced Agreement.
B.Assignee has agreed to acquire (the “Acquisition”) certain assets of Assignor
(including Assignor’s rights and obligations under the Agreement) pursuant to an
Asset Purchase Agreement, dated as of [_____________], 2014, by and among
Assignor, Assignee and other Selling Parties (the “Purchase Agreement”).
Capitalized terms used but not defined herein have the respective meanings set
forth in the Purchase Agreement.
C.Assignor desires to assign all of its right, title and interest in, to and
under the Agreement to Assignee, and Assignee desires to acquire the same, in
accordance with the terms and conditions of this Assignment and Assumption
Agreement (this “Assignment”).


Agreement




--------------------------------------------------------------------------------




1.Assignment. Effective as of the Closing Date, Assignor hereby assigns and
conveys to Assignee, to the fullest extent assignable, all of Assignor’s right,
title and interest in, to and under the Agreement.
2.Assumption. Effective as of the Closing Date, Assignee hereby assumes and
agrees to be bound by all of Assignor’s obligations under the Agreement accruing
from and after the Closing Date; provided that such assumption shall be
effective solely to the extent Assignee actually receives all right, title, and
interest of Assignor in, to and under the Agreement. Notwithstanding the
foregoing, it is acknowledged and agreed that Assignee is not assuming any
obligation that accrued prior to the Closing Date and Assignor shall remain
solely responsible with respect thereto.
3.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
4.Counterparts. This Assignment may be executed in as many counterparts as may
be deemed necessary and convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument.
[Signatures of the parties are on the following page.]
[Signature Page to Assignment and Assumption Agreement]
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above set forth.
 
 
Meritage Homes [of ________],
a ____________ corporation


By:
Name:
Title:


[BK Residential Construction, LLC,
a Georgia limited liability company]


By:
Name:
Title:


 
 
 







Consent To Assignment




--------------------------------------------------------------------------------




Date:
 ____, 2014
“Assignor”:
BK Residential Construction, LLC [or other Selling Party]
5881 Glenridge Drive NE, Suite 250
Atlanta, Georgia 30328
“Assignee”:
Meritage Homes [of ________]
8800 East Raintree Drive, Suite 300
Scottsdale, Arizona 85260
“Contract Party”:










“Agreement”:
 



Reference is made to the above-referenced Agreement.
Assignor is in the process of negotiating a transaction (the “Acquisition”) in
which Assignor would sell certain assets of its business to Assignee and/or one
of its affiliates.
As part of the transaction, Assignor desires to assign all of its right, title
and interest in, to and under the Agreement to Assignee in accordance with the
terms and conditions of the form of Assignment and Assumption Agreement attached
hereto (the “Assignment”).
[Signatures of the parties are on the following page.]
[Signature Page to Assignment and Assumption of Lease]


The Contract Party hereby consents to the Acquisition and the Assignment. This
Consent shall be effective as of the Closing Date.
 
 
[]


By:
Name:
Title:



  






--------------------------------------------------------------------------------








EXHIBIT E
Assignment and Assumption Agreement
(Contract and Lease Forms)






Assignment and Assumption of Lease
This Assignment and Assumption of Lease (this “Agreement”) is entered into by
and among [BK Residential Construction, LLC, a Georgia limited liability company
or Legendary Realty and Marketing, Inc., a Georgia corporation], (“Assignor”),
Meritage Homes [of ________], a ____________ corporation (“Assignee”), and
[______________________] (“Landlord”). Assignor, Assignee and Landlord are
referred to collectively herein as the “Parties.”
Recitals
Assignor, as “Tenant,” and Landlord, as “Landlord,” are parties to that Lease
Agreement dated [___________ ____, _____] (the “Lease”), presently covering
certain premises (the “Premises”) located at [________________________] and more
particularly described therein. A copy of the Lease is attached hereto as
Exhibit A.
Assignor desires to assign all of its right, title, and interest in the Lease to
Assignee. Assignee desires to accept such assignment, and to assume all of
Assignor’s obligations and liabilities accruing under the Lease from and after
the Effective Date (as hereinafter defined) and Landlord desires to consent to
the assignment of Assignor’s interest in the Lease to the Assignee and
Assignee’s acceptance and assumption thereof.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and adequacy of which are expressly
acknowledged, the Parties agree as follows:
Agreement
1.    Assignor hereby assigns all of its right, title, and interest in the Lease
to Assignee, including, without limitation, all of Assignor’s right, title, and
interest in and to any and all deposits, prepaid rents, and other amounts held
thereunder.
2.    Assignee hereby accepts such assignment, and hereby assumes as of the
Effective Date, all of Assignor’s obligations and liabilities accruing under the
Lease from and after the Effective Date.




--------------------------------------------------------------------------------




3.    Landlord represents to Assignee and agree that: (i) Assignor is not in
default in the performance of the Lease; (ii) to Landlord’s knowledge no event
has occurred that would result in a default by either Assignor or Assignee under
the Lease; (iii) no rent under the Lease has been paid by Assignor more than 30
days in advance of its due date; and (iv) as of this date, to Landlord’s
knowledge Assignor has no claim of offset against the rent.
4.    Landlord consents to the assignment of the Lease by Assignor to Assignee
and to Assignee’s acceptance and assumption thereof upon and subject to the
terms and conditions of this Agreement.
5.    This Agreement will be governed by and construed in accordance with the
laws of the State of [_____].
6.    This Agreement may be executed in any number of counterparts, and each
counterpart will constitute an original instrument, but all such separate
counterparts will constitute one and the same agreement.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on
[___________], 2014, to be effective only upon the closing (the “Effective
Date”) under that certain Asset Purchase Agreement by and among Assignor,
Assignee and other parties dated as of [___________], 2014.




--------------------------------------------------------------------------------




 
“Assignee”


Meritage Homes [of ________],
a ___________ corporation


By:
Name:
Title:




“Assignor”


[BK Residential Construction, LLC,
a Georgia limited liability company or Legendary Realty & Marketing, Inc.,
a Georgia corporation]


By:
Name:
Title:


“Landlord”


[]


By:
Name:
Title:
 
 



  








--------------------------------------------------------------------------------




EXHIBIT F


Assignment of INTELLECTUAL PROPERTY
This Intellectual Property Assignment (this “Assignment”) is entered into by and
among BK Residential Construction, LLC and Legendary Realty & Marketing, Inc.
(collectively “Assignors”), and Meritage Homes Corporation, a Maryland
corporation (“Assignee”). Assignors and Assignee are referred to collectively
herein as the “Parties.”
Recitals
Assignors, as “Seller,” and Assignee, as “Buyer,” are parties to that Asset
Purchase Agreement [___________ ____, _____] (the “Agreement”) in which Buyer
acquired certain assets of Assignors.
Pursuant to that certain Agreement, Assignors assigned to Assignee all of its
right, title, and interest in certain Intellectual Property, including without
limitation registered trademarks, domain names, and trade names (hereinafter
“Intellectual Property”), including without limitation all items set forth in
Exhibit A of this Assignment, or otherwise set forth in Schedule 3.14 of the
Agreement. Assignee accepts such assignment, and assumes all of Assignors’
obligations and liabilities accruing for the Intellectual Property from and
after the Effective Date (as hereinafter defined).
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and adequacy of which are expressly
acknowledged, the Parties agree as follows:
Agreement
1.    Each Assignor does hereby sell, assign, and transfer to Assignee, or its
successors and assigns, the entire right, title, and interest in and to the
Intellectual Property, which includes, but is not limited to, any and all rights
in any trademarks, service marks, trade dress, trade secrets, domain names,
copyrights, any registrations and applications relating thereto, any and all
goodwill associated with such trademarks, service marks, trade dress, and domain
names, and any renewals and extensions thereof, and in and to everything based
upon, derived from, or incorporating the Intellectual Property, including the
right to reproduce, prepare derivative works based upon the Intellectual
Property, distribute by sale, by rental, lease or lending or by other transfer
of ownership, to perform publicly, and to display the Intellectual Property,
whether or not the Intellectual Property constitutes a “work made for hire”
under any applicable copyright laws or employment doctrines, and all rights in
and to all income, royalties, damages, claims, and payments, now or hereafter
due or payable with respect thereto, and in and to all causes of action, either
in law or in equity for past, present, or future infringement based on the
Intellectual Property, and in and to all rights corresponding to the foregoing
throughout the world.




--------------------------------------------------------------------------------




2.    Assignee hereby accepts such assignment, and hereby assumes as of the
Effective Date, all of Assignors’ obligations and liabilities accruing for the
Intellectual Property from and after the Effective Date.
3.    Assignors agree that no rights in the Intellectual Property are retained
by Assignors, and Assignors shall not publish, display, disclose, copy or
otherwise use the Intellectual Property without prior written consent from
Assignee.
4.    Each Assignor shall execute any documents, without remuneration from
Assignee, that might be necessary to perfect Assignee’s ownership of rights in
the Intellectual Property and/or to registration of the Intellectual Property in
the name of Assignee or Assignee’s designees.
5.    This Assignment along with the Agreement and other Transaction Agreements
constitutes the entire agreement between the parties hereto with respect to the
Intellectual Property.
6.    This Agreement will be governed by and construed in accordance with the
laws of the State of Georgia.
7.    This Agreement may be executed in any number of counterparts, and each
counterpart will constitute an original instrument, but all such separate
counterparts will constitute one and the same agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on
[___________], 2014, to be effective only upon the closing (the “Effective
Date”) under that certain Asset Purchase Agreement by and among Assignors,
Assignee and other parties dated as of [___________], 2014.




--------------------------------------------------------------------------------




 
“Assignee”


Meritage Homes Corporation,
a Maryland corporation


By:
Name:
Title:


“Assignors”


BK Residential Construction, LLC,
a Georgia limited liability company


By:
Name:
Title:


Legendary Realty & Marketing, Inc.,
a Georgia corporation


By:
Name:
Title:









--------------------------------------------------------------------------------






EXHIBIT A
INTELLECTUAL PROPERTY


Federal Trademark Registrations and Applications
Trademark
Country
Owner
Application No./
Filing Date
Reg. No./
Reg. Date
Status
 
 
 
 
 
 



Domain Names


Domain Name
Registrant Organization
Date expires
 
 
 
 
 
 



Copyrights
















--------------------------------------------------------------------------------




Application Title
Registration No./
Reg. Date
Owner
Authorship
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









  




--------------------------------------------------------------------------------




EXHIBIT G


Bill of Sale and Assignment Agreement
Know All Men By These Presents, that BK Residential Construction, LLC, a Georgia
limited liability company and Legendary Realty & Marketing, Inc., a Georgia
corporation (collectively “Seller”), do hereby sell, convey, transfer, assign
and set over unto Meritage Homes Corporation, a Maryland corporation (“Buyer”),
and its successors and assigns all of Seller’s right, title, and interest in and
to the Acquired Assets (as that term is defined in that certain Asset Purchase
Agreement, dated [ ], 2014, by and among, Buyer, Seller and the Shareholders
(the “Purchase Agreement”). Capitalized terms used herein and not otherwise
defined will have the same meaning as set forth in the Purchase Agreement.
This Bill of Sale and Assignment Agreement will inure to the benefit of Buyer
and its successors and assigns, and will bind Seller and its successors and
assigns.
  
[Signatures of the parties are on the following page.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment
Agreement in favor of Buyer to be effective as of _______________, 2014.
 
“Seller”


BK Residential Construction, LLC,
a Georgia limited liability company


By:
Name:
Title:


Legendary Realty & Marketing, Inc.,
a Georgia corporation


By:
Name:
Title:















--------------------------------------------------------------------------------




APA SCHEDULE 1.3
Other Excluded Assets
(A)    Due from Affiliate Companies-all amounts due from affiliates of Seller.
(B)    Settlement Title Clearing-funds in transit to Seller as a result of or
relating to home sales that have already been closed.
(C)    Accrued Revenue-funds in transit to Seller as a result of or relating to
home sales that have already been closed.
(D)    That certain Consulting Agreement by and between BK Residential
Construction, LLC and DVR Properties, Inc., dated June 1, 2009.
(E)    That certain Construction Agreement between BK Residential Construction,
LLC and Legendary Consulting, Inc.; provided, however, Selling Parties agree to
cause Legendary Consulting, Inc. to assign to BK Residential Construction, LLC
before Closing, or to Buyer at Closing, all of Legendary Consulting's rights to
any house plan designs.
(F)    Four vehicles:
(i)    2006 Hummer H2
(ii)    2005 Ford F-250
(iii)    2013 Toyota Tundra
(iv)    2014 Lexus RX350



--------------------------------------------------------------------------------




APA SCHEDULE 1.4A(1)
Sample Balance Sheet


As attached.
* Confidential information on this exhibit has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.





--------------------------------------------------------------------------------




*





--------------------------------------------------------------------------------




APA SCHEDULE 2.1
Conduct of Business Pending Closing


None.



--------------------------------------------------------------------------------




APA SCHEDULE 2.6
Cost of Licenses and Permits
As provided by Section 2.6 and Section 3.1 of the Agreement, Seller will ensure
that all obligations related to the License Holders, whether as to remuneration
or reimbursement of fees incurred as License Holder, will be current through
Closing.





--------------------------------------------------------------------------------




APA SCHEDULE 3.1
Vacation Accruals
(as of July 1, 2014)
Employee Information
State
Title
Total Vacation and PTO Accrual
Payroll Taxes (9%)
Agan, Timothy S.
GA
Warranty Technician
$ (280.29)
$ (25.23)
Akins, David
SC
Project Manager
636.06
57.25
Allen, Patricia
SC
Assistant Agent
0
0
Bahr, Jessica
GA
Director of Marketing
3,040.87
273.68
Bartell, James R.
GA
Residential Drafter
192.31
17.31
Batiste, Lisa
GA
Assistant Agent
720.00
64.80
Batson, David J.
SC
Project Manager
(55.77)
(5.02)
Beal, Henry G.
SC
Project Manager
1,216.35
109.47
Bearden, Arnold B.
GA
Sales Manager-GA Division
1,850.96
166.59
Bell, Jason A.
SC
Project Manager
768.27
69.14
Bentzel, Mary
SC
Assistant Agent
0
0
Black, Jason
NC
Project Manager
1,211.54
109.04
Boatright, D'ann M.
GA
Senior Purchasing Analyst
168.27
15.14
Boatright, Malcolm C.
GA
Vice President-Operations
649.04
58.41
Bowers, Pricilla
SC
Design Coordination Specialist
389.42
35.05
Branam, Christina M.
SC
Assistant Agent
245.67
22.11
Bresette, Anna
SC
Assistant Agent
0
0
Butler, Benjamin
GA
Construction Mgr.-GA Division
432.69
38.94
Camp, Barry D.
GA
Purchasing Analyst
782.00
70.38
Childers, Brandon K.
GA
Project Manager
(79.33)
(7.14)
Coggins, William
SC
Assistant Agent
0
0
Cooper, James P.
GA
Project Manager
$ (83.65)
$ (7.53)
Crim, Nathan A.
GA
Purchasing Coordinator
70.19
6.32
Cunningham, Lindsey
SC
Assistant Agent
615.00
55.35
Danneman, Adam
NC
Division Manager-NC
(1,298.08)
(116.83)
Darnell, Elizabeth
SC
Assistant Agent
0
0
Davis, Casandra
SC
Assistant Agent
78.00
7.02
Duckworth, Michael
GA
Assistant Agent
840.00
$ 75.60
Dulany, Shannon N.
SC
Design Coordination Specialist
692.31
62.31
Elkins, Melissa
GA
Marketing Assistant
71.15
6.40
Ellis, Stephen
SC
Warranty Manager
289.90
26.09
Erwin, William
SC
Project Manager
784.62
70.62
Etheredge, Beebe
SC
Assistant Agent
286.00
25.74
Finch, Shoan D.
GA
Sr. Financial Analyst/Loan Mgr.
471.15
42.40
Finnegan, Ray
NC
Project Manager
461.54
41.54
Fleming, Cathy
SC
Assistant Agent
0
0




--------------------------------------------------------------------------------




Gaines, Danny
GA
Project Manager
1,400.00
126.00
Gerard, Meredith A.
SC
Office Manager
394.23
35.48
Gestwicki, Zachary
SC
Marketing Assistant
0
0
Gilbert, Mona
GA
Ops. Mgr./Closing Coordinator
487.50
43.88
Gill, Randall W.
GA
Project Manager
538.94
48.50
Green, Daniel L.
SC
Project Manager
336.54
30.29
Grubba, Bruce
SC
Assistant Agent
0
0
Harper, Mark L.
SC
Signage
1,730.77
155.77
Harvey, Michael B.
SC
Warranty Technician
632.69
56.94
Hayes, Adam
GA
Project Manager
$ 298.08
$ 26.83
Hicks, Brandy
GA
Director of Residential Design
612.98
55.17
Hudgins, Brittany
SC
Construction Coordinator
130.00
11.70
Hyde, David
GA
Senior Purchasing Coordinator
740.38
66.63
Jefferson, Lucinda
SC
Assistant Agent
435.00
39.15
Jennings, James
GA
Project Manager
406.25
36.56
Jones, Kelly
NC
Assistant Agent
0
0
Jones, Michael
SC
Assistant Agent
0
0
Jones, Regina
SC
Assistant Agent
0
0
Jordan, Keandra
SC
Assistant Agent
0
0
Justice, Marsha H.
SC
Assistant Agent
90.00
8.10
Kell, Serenia
GA
Staff Accountant
178.37
16.05
Kirchinger, Jeffrey S.
NC
Warranty Technician
1,588.46
142.96
Krieg, Penny
SC
Assistant Agent
403.00
$ 36.27
Kyker, James
SC
Sales Manager-SC Division
1,548.08
139.33
Land, Brenda
GA
Special Pricing Manager
1,038.46
93.46
Lauritzen, Lucas T.
GA
Director of Purchasing
0
0
Logel, Adrienne
SC
Marketing Manager
561.54
50.54
Long, Anthony C.
GA
Project Manager
800.00
72.00
Lunde, Helen
GA
Assistant Agent
0
0
Luton, Scott
GA
Project Manager
536.54
48.29
Machado, Lou
NC
Warranty Technician
865.38
77.88
Machler, Ron
GA
Office Manager
0
0
Madden, Patrick
GA
President
0
0
Mangan, Joshua
SC
Area Project Manager
$ 144.23
$ 12.98
Matthews, Iy Jae Hae
SC
Assistant Agent
(210.00)
(18.90)
McCullough, Sara
GA
Senior Residential Designer
1,778.85
160.10
McDowell, James C.
GA
National Safety/Warranty Manager
674.52
60.71
Means, Richard "Bo"
GA
Owner
0
0
Melton, Brandon M.
NC
Project Manager
836.54
75.29
Metz, Jason
GA
Project Manager
264.42
23.80
Miller, Brittany
GA
Construction Coordinator
153.85
13.85
Miller, Sandra
NC
Assistant Agent
0
0
Mills, Candace
SC
Sales Coordinator
423.08
38.08
Mills, Ernest M.
SC
Project Manager
1,125.00
101.25
Mitchell, Lloyd
SC
Project Manager
504.81
45.43
Moore, Randy
GA
Associate Project Manager
144.23
12.98




--------------------------------------------------------------------------------




Mullee, Jennifer
NC
Assistant Agent
216.00
19.44
Mullins, Kevin
GA
Sales Assistant
144.23
12.98
Murphy, Patrick
SC
Division Manager-SC
2,982.69
268.44
Navarre, Stephanie S.
SC
Permit Specialist
103.37
9.30
Neal, Lauren G.
SC
Closing Coordinator
363.46
32.71
Neal, Robert W.
SC
Project Manager
836.54
75.29
Paternostro, Rick A.
GA
COO/CFO
6,250.00
562.50
Penland, Kenneth R.
SC
Area Project Manager
1,478.37
133.05
Popham, Alexander T.
GA
Permit Specialist
(31.73)
(2.86)
Powell, Leonard
GA
Controller
2,942.31
264.81
Pryor, Teresa M.
SC
Systems Training Coordinator
702.88
63.26
Raines, Emily
SC
Assistant Agent
0
0
Reinhart, Lawrence
GA
Pricing Manager
(300.00)
(27.00)
Reynolds, Chandler E.
GA
Associate Project Manager
(79.33)
(7.14)
Rice Jr, William J.
GA
Associate Project Manager
438.46
39.46
Richards, Mitzi C.
SC
Design Coordination Specialist
225.00
20.25
Richardson, Darien K.
SC
Warranty Technician
46.15
4.15
Roper, Donna
SC
Assistant Agent
0
0
Ross, John J.
SC
Warranty Technician
1,039.42
93.55
Salthouse, Carol L.
SC
Assistant Agent
689.00
62.01
Sanchez, Benjamin
GA
Warranty Technician
424.04
38.16
Schartle, Allen "Chris"
GA
Project Manager
100.96
9.09
Schell Jr, Richard J.
NC
Project Manager
937.50
84.38
Scott Jr, Charles E.
GA
Residential Drafter
76.92
6.92
Scott, Donald
SC
Project Manager
1,218.75
109.69
Sissel, Michael W.
SC
Warranty Technician
951.92
85.67
Sittig, Donna
SC
Assistant Agent
0
0
Smith, Andrew R.
SC
Construction Mgr.-SC Division
1,375.00
123.75
Smith, Hannah L.
GA
Accounts Payable
495.00
44.55
Smith, Luther E.
SC
Project Manager
611.54
55.04
Stamps, Nicole V.
GA
Assistant Agent
840.00
75.60
Stellakis, Denise A.
NC
Assistant Agent
840.00
75.60
Storey, David M.
NC
Project Manager
2,052.88
184.76
Streetman, John E.
GA
Project Manager
(504.81)
(45.43)
Suchka, Bradley
SC
Project Manager
(302.88)
(27.26)
Taute, Ingrid C.
GA
Manager-Land Acquistion
$ 3,961.54
$ 356.54
Taylor, Steven "Kip"
GA
CEO
0
0
Taylor, Terry R.
GA
Staff Accountant
(1,008.00)
(90.72)
Taylor, Vicki
GA
Administrative Assistant
(57.00)
(5.13)
Thomas, Louise
SC
Assistant Agent
285.00
25.65
Torricos, Sergio A.
SC
Assistant Agent
689.00
62.01
Trejo, Jessica
SC
Assistant Agent
210.00
18.90
Tucker, Sheila
SC
Assistant Agent
90.00
8.10
Turner, Alison
GA
Marketing Assistant
(300.00)
(27.00)
Turnier, Troye
GA
Assistant Agent
0
0
Upton, Lawrence
SC
Assistant Agent
0
0




--------------------------------------------------------------------------------




Walton, Melanie L.
GA
Purchasing Coordinator
807.69
72.69
Weems, Jeffrey A.
SC
Project Manager
1,326.92
119.42
West, Vaughn H.
SC
Area Project Manager
(1,730.77)
(155.77)
Witherspoon, Brett L.
SC
Area Project Manager
1,875.00
168.75
Woodall, Tracy
SC
Assistant Agent
84.00
7.56
Young, Jordan L.
SC
Project Manager
2,134.62
192.12
Zehel-Henderson, Teresa
SC
Assistant Agent
165.00
14.85
TOTALS
 
 
72,455.56
6,521.00




--------------------------------------------------------------------------------






APA SCHEDULE 3.6A(6)
Affiliate Property
Certain Selling Parties (or their affiliates) other than Seller own or control
certain residential land and lots and related community improvements in the
projects set forth in the following table:
Community Name
Location
Lots Owned by Affiliate / (Lot Numbers)
Affiliate Entity
Briarcrest
Town of Waxhaw, Union County, NC
41 / (1, 14, 15, 28, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51,
52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71,
72, 73)
MMB Development Four, LP
Hunter's Ridge
City of Travelers Rest, Greenville County, SC
23 / (1, 2, 3, 4, 5, 23, 24, 26, 27, 28, 31, 33, 35, 43, 45, 46, 57, 62, 64, 65,
66, 67, 68)
BK Residential Ventures, LLC
Lakeside Preserve
City of East Point, Fulton County, GA
272^
Lakeside Preserve Associates, LLC
McRae Park
City of Simpsonville, Greenville County, SC
9 / (14, 20, 27, 31, 38, 39, 40, 41, 50)
McRae Park Ventures, LLC
Mirabella
City of Huntersville, Mecklenburg County, NC
150 / (6, 27, 28, 38, 39, 43, 44, 103, 104, 105, 106, 107, 108, 109, 110, 111,
112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127,
128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 142, 143, 144, 145, 146,
147, 148, 149, 150, 156, 157, plus raw land potentially yielding 96 future lots
as referenced in the site plan)
MMB Development Eleven, LP
Palmer Falls
City of Douglasville, Douglas County, GAia
29 / (3, 238, 239, 242, 246, 247, 255, 256, 257, 262, 263, 265, 279, 280, 282,
283, 284, 285, 286, 287, 288, 289, 294, 295, 296, 297, 298, 301, 307)
BK Residential Ventures, LLC
The Cove at Savannah Pointe
City of Simpsonville, Greenville County, SC
6 / (45, 46, 47, 48, 74, 75)
BK Residential Ventures, LLC
Summerwood
Mecklenburg County, NC
7 / (341, 342, 343, 348, 365, 366, 367)
BK Residential Ventures, LLC




--------------------------------------------------------------------------------




Thompson Road Tract
(Watson Tract)
Greenville County, SC
33 / (1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21,
22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33)
BK Residential Ventures, LLC
Community Name
Location
Lots Controlled by Affiliate
Affiliate Entity
Ridge Road Tract (Charlotte)*
Town of Indian Trail, Union County, NC
Raw land potentially yielding 207 future lots
BK Residential Ventures, LLC



*BK Residential Ventures, LLC does not intend to entitle and develop the Ridge
Road Tract in Charlotte. Alternatively, Buyer, Seller, and BK Residential
Ventures, LLC have agreed that BK Residential Ventures, LLC will assign any and
all of its rights relating to the property to Buyer at Closing, after which time
Buyer may develop the property if it so chooses.
^ Partially developed land potentially yielding 127 future lots and the
following lot numbers: 6, 9, 10, 14, 17, 18, 19, 20, 25, 27, 28, 35, 36, 37, 39,
40, 129, 130, 131, 132, 133, 135, 136, 137, 139, 144, 145, 146, 151, 152, 153,
154, 155, 157, 161, 162, 163, 175, 176, 177, 178, 181, 185, 196, 214, 215, 216,
217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232,
233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 245, 248, 249, 266, 271,
276, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299,
300, 301, 302, 303, 304, 306, 307, 308, 309, 311, 312, 313, 314, 315, 316, 317,
320, 323, 341, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413,
414, 442, 443, 444, 445, 446, 447, 448, 449, 450, 451, 452, 453, 454, 455, 456,
457, 458.





--------------------------------------------------------------------------------




APA SCHEDULE 3.7A
Surveys
Seller has provided Buyer with those certain surveys for the following Real
Property projects uploaded to the Data Room on or before June 30, 2014, and,
pursuant to Section 4.3J of the Agreement, Seller will continue to update this
schedule prior to Closing:    Abington Park
Abner Creek
Adams Manor*
Airy Springs
Alexander Farms
Annandale
Bellagio
Bordeaux
Briarcrest
Bridgewater
Cater Grove
Chandler Lake
Clear Springs
Covered Bridge
Dawson Pointe
Estates of Old Atlanta
The Falls at Cascade
Handsmill
Hawthorne Ridge
Hembree Station
Heritage Point
Hillside at Riverstone



--------------------------------------------------------------------------------




Hopewell Manor
Ivy Grove
Kellswater Bridge*
Kensington Park
Kilgore Farms
Knights Bridge
Lakeside Preserve
Latta Springs
Leafmore Woods
Liberty Plantation
Lost River*
Merrion Park
Mirabella
Mystic Vineyard
Omega Farms
Orchards at Reidville
Providence Square
River Vista
Reserve at Green Valley
Shellbrook Plantation
Somersport
Southwind
Springbrooke Estates
Sterling Estates
Telfair*



--------------------------------------------------------------------------------




The Point at Rock Springs
Victoria Park
Vineyards
Watson Road Tract*
West River Place


*Only a site plan has been provided.



--------------------------------------------------------------------------------




APA SCHEDULE 3.7C
Disapproved Title Exceptions


[To be completed by Buyer prior to Closing.]





